Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 3 TO

REVOLVING FACILITY CREDIT AGREEMENT

This AMENDMENT NO. 3 TO REVOLVING FACILITY CREDIT AGREEMENT, dated as of
September 20, 2019 (this “Amendment”), is by and among ROYAL GOLD, INC., a
corporation organized under the laws of the State of Delaware, as a borrower
(the “U.S. Borrower”), RGLD Gold AG, a company incorporated under the laws of
Switzerland with its registered address at Baarerstrasse 71, 6300 Zug,
Switzerland (the “Swiss Borrower” and collectively with the U.S. Borrower, the
“Borrowers” and each, a “Borrower”), RG ROYALTIES, LLC (f/k/a RG Mexico, Inc.),
a limited liability company organized under the laws of the State of Delaware,
as a guarantor (“RG Royalties”), ROYAL GOLD INTERNATIONAL HOLDINGS, INC., a
corporation organized under the laws of the State of Delaware, as a guarantor
(“RG International” and together with RG Royalties, the “Guarantors” and each, a
“Guarantor”), those banks and financial institutions identified as a “Lender” on
the signature pages hereto (individually, each a “Lender” and collectively, the
“Lenders”), and THE BANK OF NOVA SCOTIA, in its capacity as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders.

Recitals

A.         The Administrative Agent, the Lenders, the U.S. Borrower, the
Guarantors, and such additional guarantors from time to time party thereto, are
parties to that certain Revolving Facility Credit Agreement, dated as of June 2,
2017 (as amended prior to the date hereof, the “Credit Agreement” and as amended
by this Amendment, the “Amended Credit Agreement”).

B.         The U.S. Borrower desires to (i) add the Swiss Borrower as a Borrower
under the Credit Agreement, (ii) add  RGLD Holdings, LLC, a limited liability
company organized under the laws of the State of Delaware (“RGLD Holdings”),
RGLD Gold (Canada) ULC, an Alberta unlimited liability corporation (“RGLD Gold
(Canada)”), and International Royalty Corporation, a Canadian corporation
(“International Royalty” and together with RGLD Holdings and RGLD Gold (Canada),
the “Additional Guarantors”,  and each, an “Additional Guarantor”) as guarantors
(iii) terminate the Pledge Agreements and release all liens and security
interests granted thereunder in favor of the Administrative Agent and (iv) make
certain other amendments as set forth herein.

C.         The U.S. Borrower has requested that the Administrative Agent and
each Lender consent to the amendments set forth herein.

D.         The Administrative Agent and each Lender is willing to agree to such
request, subject to and in accordance with the terms and conditions set forth in
this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:










1.         Defined Terms.  Capitalized terms used but not defined in this
Amendment shall have the meanings given thereto in the Credit Agreement.

2.         Amendments to the Credit Agreement.

a.          The Credit Agreement is, effective as of the Third Amendment
Effective Date, and subject to the satisfaction (or waiver in accordance with
Section 14.14 of the Credit Agreement) of the conditions precedent set forth in
Section 5 below, shall hereby be amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the Amended Credit
Agreement attached as Annex I hereto.

b.         Effective as of the as of the Third Amendment Effective Date,  the
Exhibits to the Credit Agreement are hereby amended by replacing such Exhibits
in their entirety with Annex II hereto.

3.         Consent to Release of Liens and Security Interests.  In accordance
with Section 14.14(b)(vii) of the Credit Agreement, subject to the occurrence of
the Third Amendment Effective Date and the terms and conditions contained in
this Amendment, each Lender consents and agrees, to release all liens and
security interests granted pursuant to the Credit Documents.

4.         Representations and Warranties.

a.          Each Borrower and each other Obligor hereby (a) confirms that all of
the representations and warranties set forth in the Credit Agreement are true
and correct in all material respects (without duplication of any materiality
qualifier in the text of such representation or warranty) with respect to such
Obligor as of the Third Amendment Effective Date except to the extent that any
such representation or warranty relates to a specific date in which case such
representation or warranty shall be true and correct as of such earlier date,
and (b) covenants to perform its respective obligations under the Amended Credit
Agreement.

b.         Each Borrower and each other Obligor hereby further represents and
warrants that (i) this Amendment has been duly authorized, executed and
delivered by each of them, (ii) this Amendment is binding upon and enforceable
against each of them in accordance with its terms, (iii) no Default or Event of
Default has occurred and is continuing or will occur as a result of the
consummation of the transactions contemplated hereby, and (iv) the Recitals set
forth above are true and correct in all respects.

c.          As a condition to the Administrative Agent and the Lenders entering
into this Amendment, each Borrower and each other Obligor hereby irrevocably
confirms and agrees that each Credit Document (other than the Pledge Agreements)
executed by the Borrowers and/or any other Obligor, and all guaranties and
rights thereunder, are hereby continued, ratified and confirmed, remain in full
force and effect, and apply to the Amended Credit Agreement.

5.         Conditions Precedent.  This Amendment shall become effective as of
the date hereof upon (and only upon) satisfaction of the following conditions
precedent (the “Third Amendment Effective Date”):










a.          The Administrative Agent shall have received duly executed originals
of this Amendment from each Obligor and from each Lender;

b.         The Administrative Agent shall have received evidence that all
material governmental, shareholder, board of director and third party consents
and approvals necessary in connection with the execution, delivery and
performance of this Amendment and the other transactions contemplated thereby
have been obtained;

c.          The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, a certificate from the
secretary or a member of the board of directors or other equivalent officer of
each Obligor, including the Swiss Borrower and each Additional Guarantor,
together with certified copies of each of the following attachments (to the
extent applicable in the relevant jurisdiction):

(i)      copies of the articles of incorporation or other charter documents, as
applicable, of such Obligor certified to be true and complete as of a recent
date by the appropriate governmental authority of the jurisdiction of its
incorporation or organization and in relation to the Swiss Borrower, a recent
and up-to-date copy of its articles of association, certified by the relevant
commercial register, containing express wording to the effect that the Swiss
Borrower may provide financing,  guarantees and/or security in favor of
affiliated persons;

(ii)     a copy of the bylaws or comparable operating agreement of such Obligor;

(iii)    copies of certificates of good standing, existence or its equivalent
with respect to such Obligor certified as of a recent date by the appropriate
governmental authorities of the jurisdiction of incorporation or organization
and each other jurisdiction in which the failure to so qualify and be in good
standing could reasonably be expected to have a Material Adverse Effect on the
business or operations of such Obligor;

(iv)    copies of resolutions of the board of directors of such Obligor
approving and adopting this Amendment, the transactions contemplated herein and
authorizing execution and delivery thereof and in relation to the Swiss Borrower
copies of resolutions of its shareholders' meeting approving and adopting this
Amendment and the transactions contemplated herein; and

(v)      incumbency signatures of appropriate officers or authorized signatories
of such Obligor, including each officer or authorized signatory executing this
Amendment;

d.         The Administrative Agent shall have received a certificate of a
senior officer of the U.S. Borrower, in such capacity, certifying that, to the
best of his knowledge after due inquiry, (i) no Default or Event of Default has
occurred and is continuing or will occur as a result of the consummation of the
transactions contemplated hereby and (ii) all representations and warranties
contained in the Credit Documents are true and correct in all material respects
(without duplication of any materiality qualifier in the text of such
representation or warranty);










e.          The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent and Lenders, opinions of
legal counsel (including  in any event from Swiss and Canadian counsel and other
local counsel to the extent required by the Administrative Agent) for the
Obligors dated as of the date hereof and addressed to the Administrative Agent
and the Lenders;

f.          The Administrative Agent shall have received a duly executed Joinder
Agreement from each Additional Guarantor;

g.         The Administrative Agent and the Lenders shall have received, at
least one  (1) Banking Day prior to the Third Amendment Effective Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and other Anti-Money Laundering Laws, including
without limitation the PATRIOT Act and the Beneficial Ownership Regulation;

h.         At least one (1) Banking Day prior to the Third Amendment Effective
Date, any Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall have delivered, to each Lender that so
requests, a Beneficial Ownership Certification in relation to such Borrower; and

i.          The Borrowers shall have paid all reasonable costs, fees and
expenses paid or incurred by the Administrative Agent incident to this Amendment
and the transactions contemplated hereby and thereby, including, without
limitation, the reasonable fees and expenses of the Administrative Agent’s
counsel in connection with the negotiation, preparation, delivery and execution
of this Amendment and any related documents and instruments, in each case, to
the extent invoiced at least (2) two Banking Days prior to the date hereof.

6.         Limitation.  The amendments evidenced by this Amendment are effective
only to the extent specifically set forth herein and shall be limited precisely
as written, and nothing in this Amendment shall be deemed to: (a) constitute a
waiver of compliance by any Borrower or any other Obligor with respect to any
other term, provision or condition of the Credit Agreement or any other Credit
Document; (b) constitute a consent to any other, further or future action,
undertaking, obligation, liability or departure other than as specifically
consented to hereby; or (c) waive, release, limit or prejudice any right or
remedy that the Administrative Agent or the Lenders at any time may now have or
may have in the future under or in connection with the Credit Agreement or any
other Credit Document.

7.         Swiss Borrower. By its execution of a counterpart to this Amendment,
the Swiss Borrower agrees (i) to become a party to the Amended Credit Agreement
and (ii) to be bound by the Amended Credit Agreement and be subject to the
provisions thereof and the other Credit Documents applicable to it.

8.         Miscellaneous Provisions.

a.          This Amendment is a Credit Document.  The Amended Credit Agreement
and the other Credit Documents are hereby ratified, approved, confirmed and
continued in each and every respect, and the parties hereto agree that the
Credit Agreement and the other Credit Documents remain in full force and effect
in accordance with their respective terms.  Nothing in this Amendment shall be
deemed or construed to constitute, and there has not otherwise










occurred, a novation, cancellation, satisfaction, release, extinguishment or
substitution of the indebtedness or the other obligations of the U.S. Borrower
or any other Loan Party, in whole or in part, under any Credit Document or any
guaranty, each of which remains in full force and effect.  All references to the
Credit Agreement in each of the Credit Documents and in any other document or
instrument shall hereafter be deemed to refer to the Amended Credit
Agreement.  This Amendment shall not be construed as a waiver or amendment of
any other provision of the Credit Agreement or the other Credit Documents or for
any purpose, or a consent to any other, further or future action on the part of
the Borrowers or the other Obligors that would require the waiver or consent of
the Lenders, except, in each case, as expressly set forth herein.  Nothing in
this Amendment shall affect, limit or impair the right of the Administrative
Agent and the Lenders to demand compliance by the Obligors with all of the terms
and conditions of the Credit Agreement and the other Credit Documents in all
other instances.

b.         This Amendment shall be governed by and construed in accordance with
the laws of the State of New York, excluding that body of law relating to
conflict of laws.  Each Obligor hereby irrevocably submits to the exclusive
jurisdiction of any state or federal court sitting in New York, New York (and
any appellate court thereof) over any legal action or proceeding with respect to
this Agreement or any other Credit Document and each Obligor hereby irrevocably
agrees that all claims in respect of any such proceeding may be heard and
determined in such state court, or, to the extent permitted by law, in such
federal court.  Each Obligor hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum or improper venue to
the maintenance of any such proceeding.  Each Obligor irrevocably consents to
the service of process out of any of the aforementioned courts in any such
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to such party to the address prescribed by Section 15.1
of the Credit Agreement, such service to become effective five (5) Banking Days
after such mailing.  Each Obligor agrees that a final judgment in any such
proceeding shall be conclusive and may be executed upon and enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing herein shall limit the right of the Administrative Agent or any Lender
to serve legal process in any other manner permitted by applicable Requirements
of Law or to commence legal proceedings or otherwise proceed against any Obligor
or its property in any other jurisdiction.  The taking of any proceedings in any
one or more jurisdictions shall not preclude the taking of any proceedings in
any other jurisdiction.

c.          This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  This Amendment may be validly executed
and delivered by facsimile, portable document format (.pdf) or other electronic
transmission, and a signature by facsimile, portable document format (.pdf) or
other electronic transmission shall be as effective and binding as delivery of a
manually executed original signature.

d.         The execution, delivery and effectiveness of this Amendment shall not
prejudice, limit, or operate, or be deemed to operate, as a waiver of, any
rights, powers or remedies of the Administrative Agent or the Lenders under the
Credit Agreement or any other Credit Document or constitute a waiver of any
provision thereof, except as expressly set forth herein.










e.          This Amendment shall be binding upon and inure to the benefit of the
Lenders, the Borrowers and the other Obligors, and their respective successors
and assigns permitted by the Credit Agreement.










IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first above written.

U.S. Borrower:

 

 

ROYAL GOLD, INC.

 

 

 

 

 

By:

/s/ William Heissenbuttel

 

Name:

William Heissenbuttel

 

Title:

Chief Financial Officer and Vice President Strategy

 

 

Swiss Borrower:

 

 

RGLD GOLD AG

 

 

 

 

 

By:

/s/ William Heissenbuttel

 

Name:

William Heissenbuttel

 

Title:

Vice President and Treasurer

 

 

Guarantors:

 

 

RG ROYALTIES, LLC

 

 

 

 

 

By:

/s/ William Heissenbuttel

 

Name:

William Heissenbuttel

 

Title:

Vice President and Treasurer

 

 

 

ROYAL GOLD INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ William Heissenbuttel

 

Name:

William Heissenbuttel

 

Title:

Vice President and Treasurer










Administrative Agent:

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

/s/   Clement Yu

 

Name:

Clement Yu

 

Title:

Director

 

 

Lender:

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

/s/   Ian Stephenson

 

Name:

Ian Stephenson

 

Title:

Managing Director

 

 

 

 

 

By:

/s/   Monik Vora

 

Name:

Monik Vora

 

Title:

Associate Director










Lender:

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/   Adam Hendley

 

Name:

Adam Hendley

 

Title:

Managing Director










Lender:

 

 

CANADIAN IMPERIAL BANK OF COMMERCE

 

 

 

 

 

By:

/s/   Jens Peterson

 

Name:

Jen Peterson

 

Title:

Executive Director

 

 

 

 

 

By:

/s/   Peter Eunson

 

Name:

Peter Eunson

 

Title:

Executive Director










Lender:

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/   Scott R. Zuiderveen

 

Name:

Scott R. Zuiderveen

 

Title:

Senior Vice President










Lender:

 

 

BANK OF MONTREAL, CHICAGO BRANCH

 

 

 

 

 

By:

/s/   Paul Heikkila

 

Name:

Paul Heikkila

 

Title:

Director










Lender:

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/   Stam Fountoulakis

 

Name:

Stam Fountoulakis

 

Title:

Authorized Signatory










Lender:

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

By:

/s/   Jamie Minieri

 

Name:

Jamie Minieri

 

Title:

Authorized Signatory










Lender:

 

 

NATIONAL BANK OF CANADA

 

 

 

 

 

By:

/s/   Allan Fordyce

 

Name:

Allan Fordyce

 

Title:

Managing Director

 

 

 

 

 

By:

/s/   David Torrey

 

Name:

David Torrey

 

Title:

Managing Director










Annex I










Conformed for Amendment and ConsentCredit Agreement through Amendment No.
3 dated as of May 15September 20,  20182019

ROYAL GOLD, INC.

 as U.S. Borrower

RGLD GOLD AG

as Swiss Borrower

- and -

RG ROYALTIES, LLC

as a Guarantor

RG MEXICOROYAL GOLD INTERNATIONAL HOLDINGS, INC.

as a Guarantor

THE OTHER GUARANTORS FROM TIME TO TIME PARTY HERETO,

as Guarantors

- and -

THE BANK OF NOVA SCOTIA

as Co-Lead Arranger, Joint Bookrunner and Administrative Agent

- and -

HSBC SECURITIES (USA) INC.

 as Co-Lead Arranger, Joint Bookrunner and Syndication Agent

- and -

CANADIAN IMPERIAL BANK OF COMMERCE

as Co-Lead Arranger, Joint Bookrunner and Documentation Agent

- and -

THE BANK OF NOVA SCOTIA, HSBC BANK USA, NATIONAL ASSOCIATION, CANADIAN IMPERIAL
BANK OF COMMERCE, BANK OF AMERICA, N.A., GOLDMAN SACHS BANK USA, BANK OF
MONTREAL, CHICAGO BRANCH, NATIONAL BANK OF CANADA AND ROYAL BANK OF CANADA

as Lenders

 

REVOLVING FACILITY CREDIT AGREEMENT

Dated as of June 2, 2017

 

 







 

TABLE OF CONTENTS

 

 

 

Contents

 

Page

 

 

 

ARTICLE 1 INTERPRETATION


1

 

 

 

1.1

Defined Terms


1

1.2

Other Usages

27 29 

1.3

Plural and Singular

27 29 

1.4

Headings

28 29 

1.5

Currency

28 29 

1.6

Applicable Law; Submission to Jurisdiction.

28 29 

1.7

Time of the Essence

28 30 

1.8

Non-Banking Days

28 30 

1.9

Consents and Approvals

29 30 

1.10

Amount of Credit

29 30 

1.11

Schedules and Exhibits

29 30 

1.12

Extension of Credit

29 30  

1.13

Rule of Construction

29 30 

1.14

Accounting Terms – GAAP

29 31 

1.15

Successors and Permitted Assigns of Parties

29 31 

1.16

Delaware LLC Division


31

 

 

ARTICLE 2 CREDIT FACILITY

30 31 

 

 

 

2.1

Establishment of Credit Facility

30 31 

2.2

Lenders’ Commitments

30 31 

2.3

Reduction of Credit Facility

30 32 

2.4

Termination of Credit Facility

30 32 

2.5

Incremental Loans.

31 32 

 

 

ARTICLE 3 GENERAL PROVISIONS RELATING TO CREDITS

33 35 

 

 

 

3.1

Types of Credit Commitments

33 35 

3.2

Funding of Loans

33 35 

3.3

Failure or Declination of Lender to Fund Loan

34 35 

3.4

Timing of Credit Commitments

34 36  

3.5

[Reserved]


35

3.6 3.5 

Alternate Rate of Interest

35 36 

3.6

Replacement LIBOR


36

3.7

Time and Place of Payments

35 37 

3.8

Remittance of Payments

35 37 

3.9

Evidence of Indebtedness

36 38 

3.10

Notice Periods

36 38 

3.11

Extensions of Maturity.

36 38 

3.12

Joint and Several Liability of Borrowers.


39

3.13

Swiss limitations


41

3.14

Appointment of the Borrower Representative as Borrower Agent for Requesting
Drawdown, Rollovers and Conversions and Receipts of Loans and Statements and
Receipts and Sending Notices.


43

 

 

ARTICLE 4 DRAWDOWNS

37 44 

 

 

 

4.1

Drawdown Notice

37 44 

 

 

ARTICLE 5 ROLLOVERS

38 45 

 









- ii  -

 

 

5.1

LIBOR Loans

38 45 

5.2

Rollover Notice

38 45 

 

 

ARTICLE 6 CONVERSIONS

38 45 

 

 

 

6.1

Converting Loan to Other Type of Loan

38 45 

6.2

Conversion Notice

39 45 

6.3

Absence of Notice

39 46 

6.4

Conversion by Lenders

39 46 

 

 

ARTICLE 7 INTEREST AND FEES

39 46 

 

 

 

7.1

Interest Rates

39 46 

7.2

Calculation and Payment of Interest

40 46 

7.3

General Interest Rules

40 47 

7.4

Minimum Interest.


48

7.4 7.5 

Selection of Interest Periods

41 49 

7.5 7.6 

Commitment Fee

42 49 

7.6 7.7 

Applicable Rate Adjustment

42 50 

 

 

ARTICLE 8 RESERVE, CAPITAL, INDEMNITY AND TAX PROVISIONS

42 50 

 

 

 

8.1

Conditions of Credit

42 50 

8.2

Change of Circumstances

42 50 

8.3

Replacement of Lenders

44 52 

8.4

Indemnity Relating to Credits

45 53 

8.5

Indemnity

45 53 

8.6

Taxes

48 55 

 

 

ARTICLE 9 REPAYMENTS AND PREPAYMENTS

53 61 

 

 

 

9.1

Repayment under Credit Facility

53 61 

9.2

Voluntary Prepayments under Credit Facility

53 61 

9.3

Prepayment Notice

54 61 

9.4

Currency of Repayment

54 61 

 

 

ARTICLE 10 REPRESENTATIONS AND WARRANTIES

54 62 

 

 

 

10.1

Representations and Warranties

54 62 

10.2

Survival of Representations and Warranties

59 67 

 

 

ARTICLE 11 COVENANTS

60 67 

 

 

 

11.1

Affirmative Covenants

60 67 

11.2

Negative Covenants

66 73 

11.3

Performance of Covenants by Administrative Agent

70 77 

11.4

Permitted Reorganization.


71

 

 

ARTICLE 12 CONDITIONS PRECEDENT TO OBTAINING CREDIT

71 77 

 

 

 

12.1

Conditions Precedent to All Credit

71 77 

12.2

Conditions Precedent to Effectiveness of Agreement

71 78 

12.3

Waiver

74 79 

 

 

ARTICLE 13 DEFAULT AND REMEDIES

74 80 

 

 

 

13.1

Events of Default

74 80 

13.2

Remedies Cumulative

76 82 

13.3

Set-Off

76 82 

 

 

ARTICLE 14 THE ADMINISTRATIVE AGENT

77 82 

 

 

 

14.1

Appointment and Authorization of Administrative Agent

77 82 

14.2

Interest Holders

77 83 

14.3

Consultation with Counsel

77 83 









- iii  -

 

 

 

14.4

Documents

78 83 

14.5

Administrative Agent as Lender

78 83 

14.6

Responsibility of Administrative Agent

78 83 

14.7

Action by Administrative Agent

78 84 

14.8

Notice of Events of Default

79 84 

14.9

Responsibility Disclaimed

79 84 

14.10

Indemnification

79 85 

14.11

Credit Decision

80 85 

14.12

Successor Administrative Agent

80 85 

14.13

Delegation by Administrative Agent

81 86 

14.14

Waivers and Amendments

81 86 

14.15

Determination by Administrative Agent Conclusive and Binding

82 87 

14.16

Adjustments among Lenders after Acceleration

82 87 

14.17

Redistribution of Payment

83 88 

14.18

Distribution of Notices

83 88 

14.19

Application of Payments

83 89 

14.20

Survival

84 89 

14.21

Cash Management Services and Hedging Agreements

84 89 

14.22

Lender Representations.


90

 

 

ARTICLE 15 MISCELLANEOUS

84 92 

 

 

 

15.1

Notices

84 92 

15.2

Severability

85 92 

15.3

Counterparts

85 93 

15.4

Successors and Assigns

85 93 

15.5

Assignment

85 93 

15.6

Entire Agreement.

88 96 

15.7

Register.

88 96 

15.8

Judgment Currency.

88 96 

15.9

USA PATRIOT Act.

89 97 

15.10

Appointment of Process Agent..


97

15.10 15.11 

Anti-Money Laundering Laws

89 97 

15.11 15.12 

Anti-Corruption

90 98 

15.12 15.13 

No Fiduciary Duty

90 98 

15.13 15.14 

Confidentiality

91 99 

15.14 15.15 

WAIVER OF JURY TRIAL

92 100 

15.15 15.16 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

92 100 

15.16 15.17 

Expenses

93 101 

15.18

Acknowledgement Regarding Any Supported QFCs.


101

 

 

ARTICLE 16 GUARANTEE

93 102 

 

 

 

16.1

The Guarantee

93 102 

16.2

Bankruptcy.

94 103 

16.3

Continuing Guaranty.

94 103 

16.4

Nature of Liability.

94 103 

16.5

Independent Obligation.

95 104 

16.6

Authorization.

95 104 

16.7

Reliance.

95 104 

16.8

[Reserved].

95 104 

16.9

Waiver.

95 104 

16.10

[Reserved].

97 106 

16.11

Keepwell.

97 106 

 

 

 

SCHEDULE A LENDERS AND INDIVIDUAL COMMITMENTS


2

 

 

 

Schedule 10.1(k) – Subsidiaries and Unrestricted Subsidiaries

 

Schedule 10.1(q) – Labor Matters

 









- iv  -

Schedule 11.2(a) – Existing Liens

 

Schedule 11.2(e) – Existing Indebtedness

 

Schedule 11.2(g) – Existing Debt Investments

 

 

 

Exhibit A – Form of Compliance Certificate

 

Exhibit B – Form of Assignment

 

Exhibit C – Form of Drawdown Notice

 

Exhibit D – Form of Rollover Notice

 

Exhibit E – Form of Conversion Notice

 

Exhibit F – Form of Joinder Agreement

 

Exhibit G – Form of Note

 

Exhibit H – Form of Tax Certificates

 

 

 







 

This REVOLVING FACILITY CREDIT AGREEMENT, dated as of June 2, 2017 (this
“Agreement”), is by and among ROYAL GOLD, INC., a corporation organized under
the laws of the State of Delaware (the “Borrower”), RG MEXICO, INC., a Delaware
corporation (U.S. Borrower”), RGLD Gold AG, a company incorporated under the
laws of Switzerland with its registered address at Baarerstrasse 71, 6300 Zug,
Switzerland (the “Swiss Borrower”, together with U.S. Borrower, the “Borrowers”
and each individually, a “Borrower”),  RG ROYALTIES, LLC, a limited liability
company organized under the laws of the State of Delaware (“RG Royalties”),
ROYAL GOLD INTERNATIONAL HOLDINGS, INC., a corporation organized under the laws
of the State of Delaware (“RG International”), RGLD HOLDINGS, LLC, a limited
liability company organized under the laws of the State of Delaware (“RGLD
Holdings”), RGLD GOLD (CANADA) ULC, an Alberta unlimited liability
corporation  (“RGLD Gold (Canada), INTERNATIONAL ROYALTY CORPORATION, a Canadian
corporation (“International Royalty”, together with RG Royalties, RG
International, RGLD Holdings and RGLD Gold (Canada), each, a “Guarantor”), the
other Guarantors from time to time party hereto, THE BANK OF NOVA SCOTIA, in its
capacity as administrative agent and the Lenders (as defined below).

WHEREAS,  the Borrower hasBorrowers have requested that the Lenders make
revolving credit loans to the BorrowerBorrowers from time to time and the
Lenders have indicated their willingness to lend on the terms and subject to the
conditions set forth herein;

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto covenant and
agree as follows:

INTERPRETATION

1.1                   Defined Terms

The following defined terms shall for all purposes of this Agreement, or any
amendment, substitution, supplement, replacement or addition hereto, have the
following respective meanings unless the context otherwise specifies or requires
or unless otherwise defined herein:

“$” denotes U.S. dollars.

“Acquired EBITDA” means, with respect to any Acquired Entity or Asset for any
period, the amount of consolidated EBITDA of such Acquired Entity or Asset for
such period, all as determined on a consolidated basis for such Acquired Entity
or Asset in accordance with GAAP.

“Acquired Entity or Asset” means any Person, property, asset, Royalty
Transaction, Metal Streaming Transaction or business acquired by theany Borrower
or any Restricted Subsidiary thereof during any relevant period to the extent
not subsequently sold, transferred, abandoned or otherwise disposed by thesuch
Borrower or a Subsidiary thereof.

“Acquisition” means:

(a)        an acquisition of the Shares of a Person by theany Borrower or any
Restricted Subsidiary if thesuch Borrower or such Restricted Subsidiary will
acquire more than 35% of the Voting Stock of the entity being acquired;









- 2  -

(b)        an acquisition of all or substantially all of the assets of the
vendor (or of a division or unit of the vendor); or

(c)        the entry by theany Borrower or any Restricted Subsidiary into a
Metal Streaming Transaction or a Royalty Transaction.

“Additional Guarantor” means any direct or indirect Subsidiary of thea Borrower
that has become a Guarantor pursuant to Section 11.1(s).

“Additional Incremental Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any Incremental Loan or
Commitment Increase in accordance with Section 2.5.

“Administrative Agent” means The Bank of Nova Scotia, in its capacity as
administrative agent of the Lenders, and any successor thereto pursuant to
Section 14.12.

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (a) to vote 10% of more of the securities having ordinary voting power
for the election of directors of such Person or (b) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.  Notwithstanding the foregoing, none of the Administrative Agent or
any syndication agent, documentation agent, bookrunner, lead arranger or Lender
shall be deemed an Affiliate of theany Borrower solely by reason of the
relationship created by the Credit Documents.

“Agency Fee Letter” means the fee letter dated as of May 11, 2017 entered into
between The Bank of Nova Scotia and theU.S. Borrower with respect to, inter
alia, the payment of an agency fee.

“Alternate Base Rate” means, at any particular time, the variable rate of
interest per annum, calculated on the basis of a year of 365 or 366 days, as the
case may be, which is equal to the greater of (a) the Base Rate at such time,
(b) the aggregate of (i) the Federal Funds Effective Rate at such time and (ii)
½ of 1% and (c) LIBOR for an interest period of 1 month at such time plus 1%;
provided that if at any time the Alternate Base Rate shall be less than 0%, it
shall be deemed to be 0% for all purposes under this Agreement.

“Anti-Money Laundering Laws” means (a) the US Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 and the regulations and rules promulgated thereunder, as amended from
time to time; the US Money Laundering Control Act of 1986 and the regulations
and rules promulgated thereunder, as amended from time to time; the US Bank
Secrecy Act and the regulations and rules promulgated thereunder, as amended
from time to time, (b) the Proceeds of Crime (Money Laundering)









- 3  -

and Terrorist Financing Act (Canada) and (c) other applicable anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
applicable Requirements of Law, whether within the United States, Canada or
elsewhere, including any regulations, guidelines or orders thereunder.

“Applicable Rate” shall be determined from time to time by reference to the
Leverage Ratio, shall be effective as of the applicable calculation date of such
Leverage Ratio and shall  be equal to the following, provided that (i) changes
in the Applicable Rate shall be effective as set forth in Section 7.67.7, (ii)
changes in the Applicable Rate shall apply, as at the effective dates of such
changes, to LIBOR Loans outstanding on such dates, but only for those portions
of applicable Interest Periods falling within those times during which the
changes in the Applicable Rate are effective, as provided above:

 

Level

Leverage
Ratio

LIBOR Loan
Applicable
Rate

Base Rate Loan
Applicable Rate

Commitment
Fee

1

≤ 1.000.50x

1.251.10%  per
annum

0.250.10% per
annum

0.250.22% per
annum

2

≤ 1.501.00x but
>  1.000.50x

1.501.20% per
annum

0.500.20% per
annum

0.300.24% per
annum

3

≤ 2.00x but
>  1.501.00x

1.751.45% per
annum

0.750.45% per
annum

0.350.29% per
annum

4

≤ 3.00x but
> 2.00x

2.251.70% per
annum

1.250.70% per
annum

0.450.34% per
annum

5

> 3.00x

2.752.20% per
annum

1.751.20% per
annum

0.550.44% per
annum

 

If, as a result of any restatement of or other adjustment to the financial
statements or for any other reason, the BorrowerBorrowers or the Lenders
reasonably determine that (i) the Leverage Ratio as calculated by the
BorrowerBorrowers as of any applicable date was inaccurate and (ii) a proper
calculation of Leverage Ratio would have resulted in higher pricing for such
period, the BorrowerBorrowers shall immediately be obligated to pay to the
Administrative Agent for the account of the applicable Lender within three (3)
days from demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief under any Debtor Relief Law
automatically and without further action by the Administrative Agent or any
Lender), an amount equal to the excess of the amount of interest that should
have been paid for such period over the amount of interest actually paid for
such period.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Available Credit” means, at any particular time, the aggregate of the amount,
if any, by which the amount of the Credit Facility at such time exceeds the
aggregate amount of credit outstanding thereunder at such time.









- 4  -

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Day” means (x) any day, other than Saturday and Sunday, on which banks
generally are open for business in Toronto, Ontario and New York, New York and
(y) when used in respect of LIBOR Loans, means any such day which is also a day
on which banks generally are open for business in London, England and on which
transactions can be carried on in the London interbank market.

“Base Rate” means the variable rate of interest per annum determined by the
Administrative Agent from time to time as its base rate for United States dollar
loans made by the Administrative Agent at its headquarters at the relevant time,
being a variable per annum reference rate of interest adjusted automatically
upon change by the Administrative Agent, calculated on the basis of a year of
365 or 366 days, as the case may be.

“Base Rate Loan” means monies lent by the Lenders to the BorrowerBorrowers
hereunder in United States dollars and upon which interest accrues at a rate
referable to the Alternate Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

“Beneficial Ownership Regulation” has the meaning set forth in Section 15.9.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Borrower Representative” means U.S. Borrower, in its capacity as Borrower
Representative pursuant to the provisions of Section 3.14, or any successor
Borrower Representative selected by Borrowers and approved by Agent.

“Borrower’sBorrowers’ Knowledge” means the actual knowledge of the Chief
Executive Officer, President, Chief Financial Officer, Treasurer, General
Counsel, Vice President or Secretary of theU.S. Borrower.









- 5  -

“Branch of Account” means the Toronto main branch of the Administrative Agent
located at 40 King Street West, Toronto, Ontario, or such other branch of the
Administrative Agent located in Canada as the BorrowerBorrowers and the
Administrative Agent may agree upon.

“Canadian Income Tax Act” means the Income Tax Act (Canada), as amended from
time to time.

“Canadian Pension Plan” shall mean a “registered pension plan”, as that term is
defined in subsection 248(1) of the Canadian Income Tax Act, which is or was
sponsored, administered or contributed to, or required to be contributed to by,
any Canadian Restricted Subsidiary or under which any Canadian Restricted
Subsidiary has any actual or potential liability.

“Canadian Pledge Agreement” means that certain Pledge Agreement, dated as of the
date hereof, between the Borrower and the Administrative Agent in respect of the
Shares of RGLD Gold (Canada) ULC.

“Canadian Restricted Subsidiary” means any Restricted Subsidiary incorporated or
otherwise organized under the laws of Canada or any province or territory
thereof.

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease obligation
on the balance sheet of that Person.

“Cash” means, at any particular time, the aggregate of cash and Cash Equivalents
of theU.S. Borrower and its consolidated Subsidiaries on a consolidated basis at
such time.

“Cash Equivalents” means (i) securities issued or directly and fully guaranteed
or insured by the United States or Canadian government or any agency or
instrumentality thereof with maturities of 12 months or less from the date of
acquisition, (ii) Canadian dollar denominated or Dollar denominated certificates
of deposit, time deposits, eurodollar time deposits and Eurodollar certificates
of deposit with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any commercial bank incorporated in the United
States or Canada having capital and surplus in excess of $500,000,000 in the
case of any commercial bank incorporated in the United States or CDN$500,000,000
in the case of any commercial bank incorporated in Canada or any bank whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof, or from Moody’s is at least P-1 or the equivalent thereof, or from
Dominion Bond Rating Service Limited is at least R-1 or the equivalent thereof,
(iii) repurchase obligations for underlying securities of the types described in
clauses (i) and (ii) entered into with any financial institution having capital
and surplus in excess of $500,000,000 or CDN$500,000,000, as applicable, (iv)
commercial paper or other









- 6  -

debt securities rated R-1 low by Dominion Bond Rating Service or the equivalent
thereof by Moody’s or S&P and in each case maturing within one year after the
date of acquisition, (v) investment funds investing at least 95% of their assets
in securities of the types described in clauses (i) to (iv) above and (vi)
readily marketable direct obligations issued by any state of the United States
or province of Canada or any political subdivision thereof having one of the two
highest rating categories obtainable from any of Moody’s, S&P or Dominion Bond
Rating Service with maturities of 24 months or less from the date of
acquisition.

“Cash Management Bank” has the meaning set forth in the definition of
Obligations.

“Cash Management Services” mean any account (including cash management accounts)
or other cash management services.

“Change of Control” means that (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d)(2) of the Securities Exchange Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act)
of more than 35% of then outstanding Voting Stock of theU.S. Borrower, measured
by voting power rather than the number of shares or (b) the Swiss Borrower
ceases to be a direct or indirect wholly-owned Subsidiary of U.S. Borrower.

“Closing Date” means June 2, 2017.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means a collective reference to the collateral which is identified
in, and at any time will be, or is intended to be, subject to or covered by, a
Pledge Agreement and other property or assets, whether tangible or intangible,
whether real or personal and whether now or hereafter acquired, in which a
security interest is granted or purported to be granted by an Obligor in favor
of the Credit Parties to secure the Obligations.

“Commitment Increase” has the meaning set forth in Section 2.5.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Confidential Information” shall have the meaning ascribed thereto in
Section 15.1315.14.

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Conversion Notice” shall have the meaning ascribed thereto in Section 6.2.









- 7  -

“Consolidated Total Assets” means the total assets less goodwill of theU.S.
Borrower and its consolidated Subsidiaries on a consolidated basis determined in
accordance with GAAP.

“Credit Documents” means this Agreement, the Pledge Agreements, the Fee
LetterLetters and all instruments and agreements executed and delivered by the
Obligors in favor of the Credit Parties from time to time in connection with
this Agreement or any other Credit Document but shall not include Hedging
Agreements.

“Credit Facility” has the meaning ascribed thereto in Section 2.1.

“Credit Parties” means the Administrative Agent and the Lenders.

“Debt Investment” means any Investment by theany Borrower or any Restricted
Subsidiary consisting of lending of money or other extensions of credit.

“Debtor Relief Law” means the Bankruptcy Code of the United States and the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding Up Act and Restructuring Act (Canada) each as amended from
time to time, and all other liquidation, winding up, conservatorship,
bankruptcy, arrangement, assignment for the benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Requirements of Law of the United States, Canada or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event which is or which, with the passage of time, the
giving of notice or both, would be an Event of Default.

“Default Rate” means (a) when used with respect to Obligations under this
Agreement other than Loans, an interest rate from time to time equal to (i) the
Alternate Base Rate plus (ii) the Applicable Rate applicable to Base Rate Loans
plus (iii) 2% per annum and (b) when used with respect to a Loan, an interest
rate equal to the interest rate (including any Applicable Rate) otherwise
applicable from time to time to such Loan plus 2% per annum.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
any extension of credit within two (2) Banking Days of the date such extension
of credit was required to be funded by it, (b) has otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three (3) Banking Days of the date when due, unless
the subject of a good faith dispute or unless such failure has been cured, (c)
has been determined by a court of competent jurisdiction or regulator to be
insolvent or is unable to meet its obligations or admits in writing it is unable
to pay its debts as









- 8  -

they generally become due, (d) is the subject of a bankruptcy or insolvency
proceeding, (e) is subject to or is seeking the appointment of an administrator,
regulator, conservator, liquidator, receiver, trustee, custodian or other
similar official over any portion of its assets or business, (f) has become the
subject of a Bail-In Action, or (g) a Lender who fails, within three (3) Banking
Days after written request from the Administrative Agent or the Borrower
Representative, to confirm in writing that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (g) upon receipt of such written
confirmation by the Administrative Agent or the Borrower Representative) or a
Lender who provides notice in writing, or makes a public statement to the effect
that (i) it does not intend to comply with its funding obligations hereunder or
(ii) it does not intend to generally comply with any of its funding obligations
under other agreements in which it commits to extend credit (unless such writing
or public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent to extending credit hereunder
(specifically identified in such writing including, if applicable, by reference
to a specific Default) cannot be satisfied).  For certainty, a Lender shall not
become a Defaulting Lender hereunder solely by virtue of the ownership or
acquisition of any equity interest by an Official Body in that Lender or any
direct or indirect parent company of that Lender so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Official Body) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.

“Derivative Exposure” in relation to any Person (the “relevant party”) and any
counterparty of the relevant party at any time means the amount which would be
payable by the relevant party to that counterparty, or by that counterparty to
the relevant party, as the case may be, pursuant to all Hedging Agreements
entered into between them and in effect at that time if the transactions
governed thereby were to be terminated as the result of the early termination
thereof.  If the Derivative Exposure becomes payable by the relevant party to
the counterparty of the relevant party at the relevant time of determination, it
is referred to herein as “Out-of-the-Money Derivative Exposure”.

“Designated Account” means, with respect to transactions in U.S. dollars for the
Borrower,Borrowers, (i) the account of theU.S. Borrower maintained by the
Administrative Agent at the Branch of Account and (ii) any other account of the
relevant Borrower as may be agreed in writing by the Administrative Agent and
such Borrower, in each case, for the purposes of transactions in such currency
under this Agreement.

“Distribution” means:

(a)        the declaration, payment or setting aside for payment of any dividend
or other distribution on or in respect of any Shares in the capital of theU.S.









- 9  -

Borrower, other than a dividend declared, paid or set aside for payment by
theU.S. Borrower which is payable in shares of theU.S. Borrower; and

(b)       the redemption, retraction, purchase, retirement or other acquisition,
in whole or in part, of any Shares in the capital of theU.S. Borrower or any
securities, instruments or contractual rights capable of being converted into,
exchanged or exercised for Shares in the capital of theU.S. Borrower, including,
without limitation, options, warrants, conversion or exchange privileges and
similar rights.

“Drawdown Notice” shall have the meaning ascribed thereto in Section 4.1.

“EBITDA” means, for any period, Net Income of theU.S. Borrower and its
consolidated Subsidiaries on a consolidated basis determined in accordance with
GAAP for such period plus (a) without duplication and to the extent deducted in
determining such Net Income, the sum of (i) Interest Expense for such period,
(ii) consolidated income tax expense for such period, (iii) all amounts
attributable to depreciation, amortization, depletion and non-cash reclamation
for such period, and (iv) any extraordinary or non-recurring charges or non-cash
charges, including non-cash charges resulting from requirements to
mark-to-market derivative obligations (including commodity-linked securities)
for such period (provided that any cash payment made with respect to any such
non-cash charge shall be subtracted in computing EBITDA for the period in which
such cash payment is made), and minus (b) without duplication and to the extent
included in determining such Net Income, any extraordinary or non-recurring
gains or non-cash gains for such period, for theU.S. Borrower and its
consolidated Subsidiaries on a consolidated basis determined in accordance with
GAAP; provided that there shall be included in determining EBITDA for any period
(to the extent not included in Net Income), without duplication, (a) the
Acquired EBITDA of any Acquired Entity or Asset (but not the Acquired EBITDA of
any related Person, property, business or assets to the extent not so acquired),
based on the actual Acquired EBITDA of such Acquired Entity or Asset for such
period (including the portion thereof occurring prior to such acquisition), and
(b) an adjustment in respect of each Acquired Entity or Asset equal to the
amount of the Pro Forma Adjustment with respect to such Acquired Entity or Asset
for such period (including the portion thereof occurring prior to such
acquisition) as specified in a Pro Forma Certificate and delivered to the
Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.









- 10  -

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Employee Benefit Plan” means any pension plan or other similar employee benefit
plan regulated by or within the meaning of ERISA or any other similar
legislation pursuant to which thea Borrower or any of itsa Restricted
SubsidiariesSubsidiary establishes a pension for or otherwise makes
contributions in respect of its employees.

“Environment” means ambient air, indoor air, surface water, groundwater, land
surface (including wetlands) and subsurface strata.

“Environmental Laws” means any and all applicable Requirements of Law regulating
or relating to pollution or protection of human health or the Environment, as
now or hereafter in effect, including Requirements of Law regulating or relating
to emissions, discharges, Releases or threatened Releases of Hazardous
Materials, pollutants, contaminants, chemicals or industrial, toxic or hazardous
substances or wastes into the Environment or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, chemicals or industrial,
toxic or hazardous substances or wastes, and the applicable World Bank
Guidelines and Criteria and International Finance Corporation Guidelines, each
as in effect from time to time.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with theU.S. Borrower or any Subsidiary solely within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to an Employee Benefit
Plan; (b) a withdrawal by theU.S. Borrower, any Subsidiary or any ERISA
Affiliate from an Employee Benefit Plan subject to Section 4063 of ERISA during
a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by theU.S. Borrower, any Subsidiary or any ERISA Affiliate from a
Multiemployer Plan, the receipt by theU.S. Borrower, any Subsidiary or any ERISA
Affiliate of any notice concerning the imposition of withdrawal liability (as
defined in Part 1 of Subtitle E of Title IV of ERISA) or notification that a









- 11  -

Multiemployer Plan is, or is expected to be, insolvent or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA); (d) the filing of a notice of intent to terminate, the treatment of a
Plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate an Employee Benefit Plan or
Multiemployer Plan, (e) with respect to an Employee Benefit Plan, the failure to
satisfy the minimum funding standard of Section 412 of the Code; (f) the failure
to make by its due date a required contribution under Section 430(j) of the Code
with respect to any Employee Benefit Plan or the failure to make any required
contribution to a Multiemployer Plan; (g) the occurrence of a non-exempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in liability to theU.S. Borrower or any
Subsidiary; or (h) the imposition by the PBGC of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon theU.S. Borrower, any Subsidiary or any ERISA Affiliate.

“Event of Default” means any one of the events set forth in Section 13.1.

“Excluded Subsidiary” means (a) any ForeignUnrestricted Subsidiary, (b) any
Foreign Subsidiary Holding Company, (c) any direct or indirect Subsidiary of a
Foreign Subsidiary or a Foreign Subsidiary Holding Company, (d) any partnership
for tax purposes in which a Foreign Subsidiary or a Foreign Subsidiary Holding
Company is a partner, (e) any Unrestricted Subsidiary, (f) any Subsidiary that
is not a wholly owned Subsidiary of thea Borrower and (gc) any other Subsidiary
to the extent that a guarantee of the Obligations by such Subsidiary would be
prohibited by applicable Requirements of Law or contract, would result in an
Obligor incurring material tax liabilities, or would require governmental
(including regulatory) consent, approval, license or authorization to provide
such guarantee (unless such consent, approval, license or authorization has been
received and, in any event, only for so long as such restriction exists, and
with respect to any such contractual restriction, only to the extent existing on
the Closing Date or on the date the applicable Person becomes a Subsidiary and
not entered into in contemplation thereof).

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation.  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.









- 12  -

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Obligor under any Credit Document, (a) Taxes imposed on or measured by
its net income (however denominated), franchise and branch profits Taxes, in
each case as a result of such recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Taxes (or any
political subdivision thereof) or as a result of any other present or former
connection between such recipient and the jurisdiction imposing such Taxes
(other than any such connection arising solely from such recipient having
executed, delivered, or become a party to, performed its obligations or received
payments under, received or perfected a security interest under, entered into
any other transaction pursuant to or enforced any Credit Documents), (b) in the
case of a Lender (other than with respect to any interest in any Loan or
commitment acquired pursuant to an assignment request by the BorrowerBorrowers
under Section 8.3), any U.S. Federal withholding Tax that is required to be
imposed on amounts payable by U.S. Borrower to or for the account of such Lender
pursuant to the Requirements of Law in force at the time such Lender becomes a
party hereto (or designates a new Lending Office) or, with respect to any
additional interest in any commitment, or any Loan not funded pursuant to a
commitment by such Lender, acquired after such Lender becomes a party hereto, at
the time such additional interest was acquired by such Lender, except to the
extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the designation of a new Lending Office or the acquisition of such
interest (or additional interest) by assignment, as applicable, to receive
additional amounts from an Obligor with respect to such withholding Tax pursuant
to Section 8.6(a)(ii), (c) any Tax that  is attributable to such Lender’s
failure to comply with Section 8.6(e) and (d) any U.S. Federal withholding Tax
imposed pursuant to FATCA.

“Existing Revolving Credit Agreement” means that certain Sixth Amended and
Restated Revolving Credit Agreement, dated as of January 29, 2014, among the
Borrower, High Desert Mineral Resources, Inc., as a guarantor, RG Exchangeco
Inc., as a guarantor, RG Mexico, Inc., as a guarantor, the other guarantors from
time to time party thereto, HSBC Bank USA, National Association, as
administrative agent and the lenders party thereto, as it may have been amended,
restated, amended and restated, supplemented or otherwise modified from time to
time prior to the Closing Date.

“Extended Maturity Date” shall have the meaning set forth in Section 3.11.

“Extending Lender” shall have the meaning set forth in Section 3.11.

“Extension Amendment” shall have the meaning set forth in Section 3.11.

“Extension Effective Date” shall have the meaning set forth in Section 3.11.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable









- 13  -

and not materially more onerous to comply with), and any current and future
regulations or other official interpretations thereof, any agreements entered
into pursuant to Section 1471(b) of the current Code (or any amended or
successor version described above) and, for the avoidance of doubt, any
intergovernmental agreements in respect thereof (and any legislation,
regulations or other official guidance adopted by an Official Body implementing
such intergovernmental agreements).

“Federal Funds Effective Rate” means, for any particular day, the variable rate
of interest per annum, calculated on the basis of a year of 360 days and for the
actual number of days elapsed, equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers as published for such day (or, if such day is
not a Banking Day, for the next preceding Banking Day) by the Federal Reserve
Bank of New York or, for any Banking Day on which such rate is not so published
by the Federal Reserve Bank of New York, the average of the quotations for such
day for such transactions received by the Administrative Agent from three (3)
Federal Funds brokers of recognized standing selected by the Administrative
Agent.

“Fee LetterLetters” means collectively, the Agency Fee Letter and the Second
Amendment Fee Letter.

“First Amendment Effective Date” means the first date that all of the conditions
in Section 5 of that certain Amendment and Consent to Revolving Facility Credit
Agreement, dated as of May 15, 2018, by and among Borrower, Guarantors,
Administrative Agent and Majority Lenders are satisfied.

“Fiscal Quarter” means any of the three-month periods ending on the last day of
March, June, September and December in each Fiscal Year.

“Fiscal Year” means the twelve-month period ending on the last day of June in
each year.

“Foreign Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia.

“Foreign Subsidiary Holding Company” means any Subsidiary substantially all of
whose assets consist of Shares of one or more Foreign Subsidiaries and/or
Subsidiaries described in this definition.

“Fund” means any person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in effect in the United
States consistently applied, subject, however, to the provisions of Section 1.14
for









- 14  -

the purpose of determination of compliance with the financial covenants set out
in Sections 11.1(m) and (l).

“Guarantee” means the guarantee set forth in Article XVI.

“Guarantors” means RG Royalties, RG International, RGLD Holdings, RGLD Gold
(Canada), International Royalty and each Additional Guarantor.

“Hazardous Materials” means any gasoline or petroleum (including crude oil or
any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, pollutants, contaminants or other materials or
substances defined or regulated in or under any Environmental Law, including
asbestos, polychlorinated biphenyls and urea-formaldehyde insulation.

“Hedge Bank” has the meaning set forth in the definition of Obligations.

“Hedging Agreement” means any present or future swap, hedging, foreign exchange
or cash management agreement or other derivative transaction entered into by
theany Borrower or any Restricted Subsidiary which constitutes any silver, gold,
oil, gas or other commodity hedging transaction, spot or forward foreign
exchange transaction, interest rate swap transaction, currency swap transaction,
forward rate transaction, rate cap transaction, rate floor transaction, rate
collar transaction, and any other exchange or rate protection transaction, any
combination of such transactions or any option with respect to any such
transaction entered into by theany Borrower or any Restricted Subsidiary but
excludes Metal Streaming Transactions and Royalty Transactions.

“Immaterial Restricted Subsidiary” means, as of any date of determination, any
Restricted Subsidiary that, together with its Subsidiaries on a consolidated
basis, owns assets with a book value of less than $25,000,000 on such date;
provided that the aggregate book value of assets owned by all Immaterial
Restricted Subsidiaries shall not at any time exceed $50,000,000.

“Incremental Joinder” has the meaning set forth in Section 2.5.

“Incremental Loan” has the meaning set forth in Section 2.5.

“Indebtedness” of any Person means, without duplication, (i) indebtedness of
such Person for borrowed money or for the deferred purchase price of property
and services, other than trade payables incurred in the ordinary course of
business and payable in accordance with customary practices, (ii) other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (iii) obligations of such Person under any Capital Lease as
would be required in accordance with GAAP (iv) reimbursement obligations of such
Person under bankers’ acceptances and contingent obligations of such Person in
respect of any letter of credit, bank guarantee or surety bond, (v) to the
extent accelerated, the Out-of-the-Money Derivative Exposure of such Person, and
(vi) the contingent obligations of such Person under any guarantee or other
agreement assuring









- 15  -

payment of any obligations of any Person of the type described in the foregoing
clauses (i) to (v); provided, however, Indebtedness shall not include any
amounts paid or to be paid to a counterparty in respect of any Metal Streaming
Transaction or Royalty Transaction.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Individual Commitment” means, with respect to a particular Lender, the amount
set forth in Schedule A attached hereto, as reduced or amended from time to time
pursuant to Sections 2.3, 2.5, 3.11, 8.3, 14.14 and 15.5 as the individual
commitment of such Lender with respect to the Credit Facility, provided that,
upon the termination of the Credit Facility pursuant to Section 2.4, the
Individual Commitment of each Lender shall thereafter be equal to the Individual
Commitment of such Lender immediately prior to the termination of the Credit
Facility.

“Interest Coverage Ratio” means, for each four-Fiscal Quarter period, the ratio
of EBITDA for such period to the Interest Expense for such period.

“Interest Expense” means, for any period, the interest expense (including
imputed interest expense in respect of Capital Leases) of theU.S. Borrower and
its consolidated Subsidiaries on a consolidated basis determined in accordance
with GAAP.

“Interest Period” means, in the case of any LIBOR Loan, the applicable period
for which interest on such LIBOR Loan shall be calculated pursuant to 0.

“International Royalty” has the meaning set forth in the preamble.

“Investment” means any advance, loan, extension of credit or capital
contribution to, purchase of Shares, bonds, notes, debentures or other
securities of, or any other investment made in, any Person but shall exclude
Acquisitions, acquisitions of tangible personal property and capital or
exploration expenditures.  The amount of any Investment shall be the original
principal or capital amount thereof less all returns of principal or equity, or
distributions or dividends paid, thereon and shall, if made by the transfer or
exchange of property other than cash, be deemed to have been made in an original
principal or capital amount equal to the fair value of such property at the time
of such Investment, as determined in good faith by theU.S.  Borrower.

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit F, executed and delivered by an Additional Guarantor.

“Lead Arrangers” means, collectively, The Bank of Nova Scotia, HSBC Securities
(USA) Inc. and Canadian Imperial Bank of Commerce.

“Lenders” means the financial institutions and other Persons who are, or become,
a party to this Agreement in their capacity as lenders to the BorrowerBorrowers.









- 16  -

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s administrative questionnaire, or such other
office or offices as a Lender may from time to time notify theU.S. Borrower and
the Administrative Agent.

“Leverage Ratio” means for each four Fiscal Quarter period, the ratio of (i)
Total Indebtedness less unrestricted Cash as at the last day of such period to
(ii) EBITDA for such period.

“LIBOR” means the rate of interest per annum, calculated on the basis of a year
of 360 days, determined by the Administrative Agent for a particular Interest
Period to be the rate of interest per annum that appears as such on the Reuters
LIBOR01 Page for a period equal to the number of days in the applicable Interest
Period for deposits in U.S. dollars of amounts comparable to the principal
amount of such LIBOR Loan to be outstanding during such Interest Period, at or
about 11:00 a.m. (London, England time) on the second full Banking Day preceding
the commencement of such Interest Period. If the LIBOR01 Page, including any
successor or similar service is not available, LIBOR shall mean the rate at
which the Administrative Agent, in accordance with its normal practice, would be
prepared to offer to leading banks in the LIBOR market for delivery by the
Administrative Agent on the first day of the applicable Interest Period for a
period equal to the number of days in such Interest Period, deposits in U.S.
dollars of amounts comparable to the principal amount of such LIBOR Loan to be
outstanding during such Interest Period; provided that if at any time LIBOR
shall be less than 0%, it shall be deemed to be 0% for all purposes under this
Agreement.

“LIBOR Loan” means monies lent by the Lenders to the BorrowerBorrowers in United
States dollars and upon which interest accrues at a rate referable to LIBOR.

“Lien” means any deed of trust, mortgage, charge, hypothec, assignment for the
purpose of security, pledge, lien or other security interest or encumbrance of
whatever kind or nature, regardless of form and whether consensual or arising
under applicable Requirements of Law (statutory or otherwise), that secures the
payment of any indebtedness or liability or the observance or performance of any
obligation.

“Loan Increase Effective Date” has the meaning set forth in Section 2.5.

“Loans” means Base Rate Loans and LIBOR Loans.

“Majority Lenders” means, at any particular time prior to the repayment in full
of all indebtedness of the BorrowerBorrowers to the Lenders hereunder and the
termination of all commitments of the Lenders hereunder, such group of Lenders
whose Individual Commitments aggregate more than 50% of the Total Commitment
Amount at such time and, at any particular time thereafter, such group of
Lenders which have aggregate Exposure in an amount of at least a









- 17  -

majority of the aggregate Exposure of all of the Lenders at such time. 
Notwithstanding the foregoing, the unfunded Individual Commitment of, and the
outstanding extensions of credit held or deemed to be held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Majority
Lenders.

“Material Adverse Effect” means a material adverse effect on (i) the business,
financial condition or results of operations, in each case, of the Borrower and
itsBorrowers and Restricted Subsidiaries, taken as a whole, (ii) the rights and
remedies (taken as a whole) of the Administrative Agent under the Credit
Documents or (iii) the ability of the Obligors to perform their payment
obligations under the Credit Documents.

“Material Permitted Acquisition” means, to the extent not expressly prohibited
by this Agreement, any consummation or acquisition by thea Borrower or anyand/or
a Restricted Subsidiary thereof of (a) any Metal Streaming Transaction for which
the aggregate upfront deposit or similar payment paid by thesuch Borrower or
anyand/or Restricted Subsidiary exceedexceeds $250,000,000 or (b) any Royalty
Transaction for which the aggregate purchase price paid by thesuch Borrower or
anyand/or Restricted Subsidiary exceeds $250,000,000 (or any combination of the
transactions set forth in clauses (a) and (b) for which the aggregate upfront
deposit or similar payment and the aggregate purchase price exceedexceeds
$250,000,000).

“Material Restricted Subsidiary” means any Restricted Subsidiary other than an
Immaterial Restricted Subsidiary.

“Maturity Date” means June 23,  20222024.

“Metal Streaming Transaction” means a transaction pursuant to which thea
Borrower and/or a Restricted Subsidiary of the Borrower acquires a contractual
right to purchase Metals produced from or referenced to production from one or
more mines on the terms and conditions set forth in definitive purchase and sale
documents related to such transaction, as amended, restated, modified, revised,
supplemented, extended, continued, replaced or renewed in accordance with their
terms.

“Metals” means gold, silver, copper, lead, zinc, molybdenum, nickel, and all
other metals, minerals, ores and similar substances.

“Moody’s” means Moody’s Investors Service, Inc. or any successor by merger or
consolidation to its business.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which theU.S. Borrower, any Subsidiary or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five plan years, has made or been obligated to make contributions.









- 18  -

“Net Income” means, for any period, the net income (or deficit) of theU.S.
Borrower and its consolidated Subsidiaries on a consolidated basis determined in
accordance with GAAP.

“New Extending Lender” shall have the meaning set forth in Section 3.11.

“Non-Extending Lender” shall have the meaning set forth in Section 3.11.

“Note” means a promissory note made by the BorrowerBorrowers in favor of the
applicable Lender evidencing the Loans provided hereunder, substantially in the
form of Exhibit G, as such promissory note may be amended, modified,
supplemented, extended, renewed or replaced from time to time.

“Non-Bank Rules” means the Swiss 10 Non-Bank Rule and the Swiss 20 Non-Bank
Rule.

“Notice Date” shall have the meaning set forth in Section 3.11.

“Obligations” shall mean all indebtedness, obligations and liabilities, present
or future, absolute or contingent, matured or not, at any time owing by theeach
Borrower or any Restricted Subsidiary (i) to any of the Credit Parties, or
remaining unpaid to any of the Credit Parties, under or in connection with any
of the Credit Documents, (ii) under or in connection with any Hedging Agreement
with a Person who was a Lender at the time of the entry into such Hedging
Agreement (or an Affiliate of a Lender at such time, and, for certainty,
regardless of whether such counterparty subsequently ceases to be a Lender or an
Affiliate of a Lender) (any such Person, a “Hedge Bank”) and (iii) under or in
connection with any Cash Management Services provided by a Person who was a
Lender at the time of the entry into such account or cash management service (or
an Affiliate of a Lender at such time) (any such Person, a “Cash Management
Bank”), and Obligations of a particular Obligor shall mean all indebtedness,
obligations and liabilities, present or future, absolute or contingent, matured
or not, at any time owing by such Obligor (x) to any of the Credit Parties, or
remaining unpaid to any of the Credit Parties, under or in connection with any
of the Credit Documents to which such Obligor is a party, (y) under or in
connection with any Hedging Agreement with a Lender (or an Affiliate of a
Lender, and, for certainty, regardless of whether such counterparty subsequently
ceases to be a Lender or an Affiliate of a Lender) and (z) under or in
connection with any account (including cash management accounts) or other cash
management services provided by a Lender (or an Affiliate of a Lender).  For
certainty, “Obligations” shall include interest accruing subsequent to the
filing of, or which would have accrued but for the filing of, a petition for
bankruptcy, in accordance with and at the rate (including any rate applicable
upon any Default or Event of Default to the extent lawful) specified herein,
whether or not such interest is an allowable claim in such bankruptcy
proceeding.  “Obligations” shall not include Excluded Swap Obligations.

“Obligors” means the BorrowerBorrowers and the Guarantors.









- 19  -

“Official Body” means a government of any nation, and any provincial,
territorial, divisional, state, county, regional, city or other political
subdivision thereof, and any entity, court, agency, department, commission,
board, bureau, regulatory authority or other instrumentality of any of them
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to law, and any securities exchange or
securities regulatory authority.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes or similar Taxes arising from any payment made hereunder or under any
other Credit Document or from the execution, delivery, performance, enforcement
or registration of, or otherwise with respect to, this Agreement or any other
Credit Document, except any such Taxes imposed by a jurisdiction described in
clause (a) of the definition of “Excluded Taxes” with respect to an assignment
(other than an assignment made pursuant to Section 8.3).

“Out-of-the-Money Derivative Exposure” has the meaning given to it in the
definition of “Derivative Exposure”.

“Participant Register” has the meaning set forth in Section 15.5(b).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor entity
performing similar functions

“Permitted Acquisition” means an Acquisition by thea Borrower or a Restricted
Subsidiary in or with respect to the mining or other natural resources
industries;

provided that no Event of Default exists at the time of any such Acquisition and
no Event of Default would exist immediately upon the implementation of any such
Acquisition and, if such Acquisition is a purchase of Shares, the board of
directors or equivalent body of the issuer of such Shares has not taken any
specific action to object to or hinder such purchase.

“Permitted Debt Investment” means any of the following Debt Investments by
theany Borrower or any Restricted Subsidiary:

(a)       Receivables owing to thea Borrower or any of its Restricted
Subsidiaries, and advances to suppliers and other extensions of trade credit, in
each case if created, acquired or made in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms;

(b)       intercompany Debt Investments in (Ii) Restricted Subsidiaries and (ii)
Unrestricted Subsidiaries (including in connection with a designation of a
Restricted Subsidiary as an Unrestricted Subsidiary) in an amount not to exceed
$50,000,000;

(c)        non-cash consideration received in connection with sales of property
or assets permitted hereunder;









- 20  -

(d)      Debt Investments existing as of the Closing Date as set forth on
Schedule 11.2(g);

(e)       provided that no Event of Default has occurred and is continuing at
the time such transaction is consummated or would arise immediately upon the
consummation thereof, Debt Investments made in connection with or in support of
a Royalty Transaction or Metal Streaming Transaction;

(f)        Debt Investments to employees of theany Borrower or any Restricted
Subsidiary to finance travel, entertainment and relocation expenses and other
ordinary business purposes;

(g)       customary deposits in connection with operating leases and good faith
deposits made in connection with an acquisition otherwise permitted hereunder;

(h)       Cash Equivalents; and

(i)        other Debt Investments in an aggregate amount not to exceed
$25,000,000.

“Permitted Investment” means an Investment (other than a Debt Investment) by
theany Borrower or any Restricted Subsidiary in or with respect to the mining or
other natural resources industries; provided that no Event of Default exists at
the time of any such Investment and no Event of Default would exist immediately
upon the implementation of any such Investment.

“Permitted Liens” means:

(a)       Liens for taxes, assessments, charges or levies arising under
Requirements of Law not at the time due or as to which the period of grace (not
to exceed 30 days), if any, related thereto has not expired or which are being
contested in good faith by appropriate proceedings and as to which reserves are
being maintained in accordance with GAAP;

(b)       the Lien of any judgment rendered to the extent such judgment secured
thereby shall not, either individually or in the aggregate, result in an Event
of Default under Section 13.1(g) or the Lien of any claim filed which is being
contested in good faith by appropriate proceedings and as to which reserves are
being maintained in accordance with GAAP so long as forfeiture of any part of
such property or assets will not result from the failure to satisfy such
judgment or claim during the period of such contest;

(c)        Liens and charges incidental to construction or current operations
which have not at such time been filed pursuant to Requirements of Law or which
relate to obligations not due or delinquent or the validity of which are being
contested in good faith by appropriate proceedings and as to which reserves are
being maintained in accordance with GAAP so long as









- 21  -

forfeiture of any part of such property or assets will not result from the
failure to pay such obligations during the period of such contest;

(d)       restrictions, easements, rights-of-way, servitudes or other similar
rights in land granted to or reserved by other Persons which in the aggregate do
not materially impair the usefulness, in the operation of the business of the
BorrowerBorrowers or any Restricted Subsidiary, of the property subject to such
restrictions, easements, rights-of-way, servitudes or other similar rights in
land granted to or reserved by other persons;

(e)        the right reserved to or vested in any Official Body by the terms of
any lease, licence, franchise, grant or permit acquired by theany Borrower or
any Restricted Subsidiary or by any Requirement of Law, to terminate any such
lease, licence, franchise, grant or permit, or to require annual or other
payments as a condition to the continuance thereof;

(f)        the Lien resulting from the deposit of cash or securities (i) in
connection with contracts, tenders or expropriation proceedings, or (ii) to
secure workers’ compensation, surety or appeal bonds, costs of litigation when
required by applicable Requirements of Law and public and statutory obligations,
or (iii) in connection with the discharge of Liens or claims incidental to
construction and mechanics’, warehouseman’s, carriers’ and other similar Liens;

(g)       security given to a public utility or any Official Body when required
by such public utility or Official Body in connection with the operations of
theany Borrower or any Restricted Subsidiary, all in the ordinary course of
business;

(h)       title defects or irregularities which are of a minor nature and in the
aggregate will not materially impair the use of the property for the purpose for
which it is held;

(i)        applicable municipal and other Official Body restrictions affecting
the use of land or the nature of any structures which may be erected thereon,
provided such restrictions have been complied with and will not materially
impair the use of the property for the purpose for which it is held;

(j)        Liens on minerals or the proceeds of sale of such minerals arising or
granted pursuant to a processing arrangement entered into in the ordinary course
and upon usual market terms, securing the payment of thea Borrower’s or a
Restricted Subsidiary’s portion of the fees, costs and expenses attributable to
the processing of such minerals under any such processing arrangement, but only
insofar as such Liens relate to obligations which are at such time not past due;









- 22  -

(k)       Liens to secure Indebtedness under Capital Leases and Purchase Money
Indebtedness provided the aggregate amount of such Indebtedness does not, at any
particular time, exceed $15,000,000;

(l)        landlords’ Liens arising in the ordinary course of business;

(m)      Liens on assets acquired by thea Borrower or any Restricted Subsidiary
in connection with a Permitted Acquisition, which Liens existed prior to, and
were not created in connection with or in contemplation of, such Permitted
Acquisition;

(n)       (i) Liens on Shares of joint ventures securing capital contributions
to, or obligations of, such Persons and (ii) customary rights of first refusal
and tag, drag and similar rights in joint venture agreements;

(o)       Liens securing payment obligations of thea Borrower or a Restricted
Subsidiary relating to Indebtedness in an aggregate outstanding principal amount
equal to, at any given time, an amount not exceeding 3% of the value of the
Borrower’s and itsBorrowers’ and Restricted Subsidiaries’ total consolidated
assets minus goodwill at such time as reported in the Borrower’s most recent
audited financial statements delivered pursuant to Section 11.1(a)(i), such
amount, for certainty, being exclusive of all other Indebtedness referenced in
this definition of “Permitted Liens”;

(p)        Liens existing on the Closing Date and set forth on Schedule 11.2(a);

(q)        any Lien with respect to interests in pre-feasibility, feasibility or
development stage properties not currently producing Metals; provided that such
Liens do not secure Indebtedness;

(r)        Liens on assets owned by, and on the Shares of, Subsidiaries whose
Shares are not pledged as security for the Obligations, in each case securing
Indebtedness of such Subsidiaries that is permitted hereunder;

(s)        Liens on unearned insurance premiums securing the financing thereof
to the extent permitted under Section 11.2(xii); and

(t)        the reservations, limitations, provisos and conditions, if any,
expressed in any original grants from the Crown or in comparable grants, if any,
in jurisdictions other than Canada; and

(u)       (t) the extension, renewal or refinancing of any Permitted Lien,
provided that the amount so secured does not exceed the original amount secured
immediately prior to such extension, renewal or refinancing and the Lien is not
extended to any additional property and the Lien has no greater priority than
such Permitted Lien prior to giving effect to such extension, renewal or
refinancing.









- 23  -

“Permitted Reorganization” means (i) conversion of RG Mexico to a Delaware
limited liability company to be named RG Royalties, LLC (and its election to be
a disregarded entity for tax purposes), (ii) the transfer of certain documents
and instruments evidencing Royalty Transactions consummated prior to the Closing
Date of the Borrower and certain of its direct and indirect Subsidiaries to RG
Royalties, LLC and (iii) certain other conversions and elections by certain
Unrestricted Subsidiaries.

“Person” means any natural person, corporation, firm, partnership, joint
venture, joint stock company, incorporated or unincorporated association,
government, governmental agency or any other entity, whether acting in an
individual, fiduciary or other capacity.

“Pledge Agreements” means the Canadian Pledge Agreement, the U.S. Pledge
Agreement, the Swiss Pledge Agreement and the UK Pledge Agreement, and any other
pledge and/or security documents executed pursuant to Section 11.1(s).

“Post-Acquisition Period” shall mean, with respect to any acquisition of any
Acquired Entity or Asset, the period beginning on the date such acquisition is
consummated and ending on the last day of the sixth full consecutive fiscal
quarter immediately following the date on which such acquisition is consummated.

“Process Agent” has the meaning specified in Section 15.10.

“Pro Forma Adjustment” means, for any relevant period of measurement that
includes all or any part of a Fiscal Quarter included in any Post-Acquisition
Period, with respect to the Acquired EBITDA of the applicable Acquired Entity or
Asset or the EBITDA of theU.S. Borrower and its consolidated Subsidiaries on a
consolidated basis determined in accordance with GAAP, the pro forma increase or
decrease in such Acquired EBITDA or such EBITDA, as the case may be, projected
by the BorrowerBorrowers in good faith as a result of the acquisition of an
Acquired Entity or Asset during the full Post-Acquisition Period; provided that
any such pro forma increase or decrease to such Acquired EBITDA or such EBITDA,
as the case may be, shall be without duplication for amounts already included in
such Acquired EBITDA or such EBITDA, as the case may be, for such relevant
period.

“Pro Forma Basis” and “Pro Forma Compliance” means with respect to compliance
with any test or covenant hereunder, that (a) to the extent applicable, the Pro
Forma Adjustment shall have been made, and (b) all Specified Transactions and
the following transactions in connection therewith shall be deemed to have
occurred as of the first day of the applicable period of measurement in such
test or covenant: (i) income statement items (whether positive or negative)
attributable to the assets, property or Person subject to such Specified
Transaction, (A) in the case of a sale, transfer or other disposition of all or
substantially all stock in any Subsidiary shall be excluded, and (B) in the case
of an acquisition described in the definition of Specified Transaction, shall be
included, (ii) any retirement of Indebtedness, and (iii) any Indebtedness
incurred or assumed by thea Borrower or any of itsa Restricted
SubsidiariesSubsidiary in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of









- 24  -

determination; provided, that, without limiting the application of the Pro Forma
Adjustment pursuant to (a) above (but without duplication thereof), the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
EBITDA and give effect to events (including operating expense reductions) that
are (w) directly attributable to such transaction, (x) expected to have a
continuing impact on Borrowers and the Borrower and its Restricted Subsidiaries,
(y) factually supportable, or (z) otherwise consistent with the definition of
Pro Forma Adjustment.

“Pro Forma Certificate” means any certificate of a Responsible Officer of the
Borrower Representative delivered to the Administrative Agent with respect to
any calculation of a Pro Forma Adjustment or to demonstrate Pro Forma
Compliance.

“Pro Rata Share” means, at any particular time with respect to a particular
Lender, the ratio of the Individual Commitment of such Lender at such time to
the aggregate of the Individual Commitments of all Lenders at such time.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Purchase Money Indebtedness” means Indebtedness assumed by thea Borrower or
anya Restricted Subsidiary as part of, or issued or incurred by thea Borrower or
any Restricted Subsidiary to pay or provide funds to pay, all or a part of the
purchase price of any equipment hereafter or previously acquired by thesuch
Borrower or such Restricted Subsidiary.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Obligor
that has total assets exceeding $10,000,000 at the time the guarantee or grant
of the relevant security interest becomes effective with respect to such Swap
Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Bank” means a person or entity including any commercial bank or
financial institution (irrespective of its jurisdiction of organization) which
effectively conducts banking activities with its own infrastructure and staff as
its principal business purpose and which has a banking license in full force and
effect issued in accordance with the banking laws in force in its jurisdiction
of incorporation, or if acting through a branch, issued in accordance with the
banking laws in the jurisdiction of such branch, all in accordance with the
Swiss Guidelines.

“RG International” means Royal Gold International Holdings, Inc., a Delaware
corporation.









- 25  -

“RGLD UK” means RGLD UK Holdings Limited, a company formed under the laws of
England and Wales.

“RG Mexico” means RG Royalties (f/k/a RG Mexico, Inc., a Delaware
corporation).  As of the First Amendment Effective Date, all references to “RG
Mexico” in this Agreement and the other Credit Documents will be deemed to be
references to “RG Royalties” mutatis mutandis.

“RG Royalties” means RG Royalties, LLC, a limited liability company organized
under the laws of the State of Delaware and f/k/a RG Mexico, Inc.

“RGLD Gold (Canada)” has the meaning set forth in the preamble.

“RGLD Holdings” has the meaning set forth in the preamble.

“RGLD UK” means RGLD UK Holdings Limited, a company formed under the laws of
England and Wales.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating of any Hazardous Material into or through
the Environment, or into, from or through any building, facility or structure.

“Replacement Lender” means a new Lender that has agreed to accept an Individual
Commitment pursuant to and in accordance with Section Error! Reference source
not found.8.3.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Representative” means any employee, director, financial advisor, attorney or
Affiliate of any Credit Party.

“Requirement of Law” means each law, statute, code, ordinance, treaty, order,
rule, regulation, judgment, ruling, decree, injunction, franchise, permit,
certificate, license, authorization, regulation, approval or other direction of
any Official Body, in each case applicable to or binding upon such Person or any
of its property or to which such Person or any of its property is subject.

“Responsible Officer” means as to (a) theU.S. Borrower, any of the President,
the Chief Executive Officer or the Chief Financial Officer or (b) any other
Obligor, any duly authorized officer thereof.

“Restricted Subsidiary” means any Subsidiary of thea Borrower other than an
Unrestricted Subsidiary.

“Rollover Notice” shall have the meaning ascribed thereto in Section 5.2.









- 26  -

“Royalty Transaction” means a transaction pursuant to which theany Borrower or
any Restricted Subsidiary acquires (by deed, contract or otherwise) the right to
any share of mineral production (or interest based thereon) from a mine, mining
project or similar property, and all Metals received or receivable with respect
thereto, including gross smelter return royalties, net smelter return royalties,
overriding royalties, non-participating royalties, production payments, net
profit interests and all other mineral royalties or other interests in
production of every type and characterization, whether constituting a real
property or a personal property interest as set forth in the definitive
documents for such transaction, as amended, restated, modified, revised,
supplemented, extended, continued, replaced or renewed in accordance with their
terms; provided, however, “Royalty Transaction” shall not include a Metal
Streaming Transaction.

“S&P” means Standard & Poor’s Ratings Service or any successor by merger or
consolidation to its business.

“Sanctioned Country” means a country, region or territory that is itself the
subject or target of Sanctions Laws and for which the sanctions program extends
beyond listed Sanctioned Persons.

“Sanctioned Person” means any of the following currently or in the future: (i)
an entity, vessel, or individual named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC (as defined under Sanctions
Laws) currently available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx or
on the consolidated list of persons, groups, and entities subject to EU
financial sanctions currently available at
http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm; or (ii) anyone more
than 50-percent owned by an entity or individual described in (i) above; or
(iii) (A) an agency or instrumentality of, or an entity owned or controlled by,
the government of a Sanctioned Country, (B) an entity organized under the laws
of a Sanctioned Country, or (C) an individual who is ordinarily resident or
located in a Sanctioned Country, each to the extent that the agency,
instrumentality, entity, or individual is the target of a sanctions program
administered by OFAC; or (v) any other Person with whom theany Borrower or any
of its Subsidiaries is prohibited or restricted from transacting or otherwise
dealing under any Sanctions Laws.

“Sanctions Laws” means the laws, regulations and rules promulgated or
administered by the US Office of Foreign Assets Control of Department of the
Treasury (“OFAC”) to implement US sanctions programs, including any enabling
legislation or Executive Order related thereto, as amended from time to time;
the US Comprehensive Iran Sanctions, Accountability, and Divestment Act and the
regulations and rules promulgated thereunder (“CISADA”), as amended from time to
time; the US Iran Threat Reduction and Syria Human Rights Act and the
regulations and rules promulgated thereunder (“ITRA”), as amended from time to
time; the US Iran Freedom and Counter-Proliferation Act and the regulations and
rules promulgated thereunder (“IFCA”); the sanctions and other restrictive
measures applied by the European Union in pursuit of the Common Foreign and
Security Policy objectives set out in the Treaty on European Union; and any
similar sanctions laws as may be enacted from time to time in the future by the
U.S. (including, without limitation, by OFAC and the U.S. Department of State),
the European Union (and its Member States), Her Majesty’s Treasury or the
Security Council or any other legislative body of the United Nations; and any
corresponding sanctions laws of jurisdictions in which theany Borrower or any









- 27  -

of its Subsidiaries operates or in which the proceeds of the Loans will be used
or from which repayments of the Obligations will be derived.

“Securities Exchange Act” means the Securities Exchange Act of 1934, together
with any amendment thereto or replacement thereof and any rules or regulations
promulgated thereunder.

“Second Amendment Fee Letter” means that certain Fee Letter, dated as of June 3,
2019, by and among U.S. Borrower and the Lead Arrangers.

“Shares” means, as applied to the shares of any corporation or other entity, the
shares or other ownership interests of every class whether now or hereafter
authorized, regardless of whether such shares or other ownership interests shall
be limited to a fixed sum or percentage with respect to the rights of the
holders thereof to participate in dividends and in the distribution of assets
upon the voluntary or involuntary liquidation, dissolution or winding-up of such
corporation or other entity.

“Solvent” means, with respect to any Person on any date of determination, that
on such date, and after giving effect to any right of contribution,
indemnification, reimbursement or similar right from or among the Obligors, (a)
the fair value of the property of such Person is greater than the total amount
of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to
incur, or believes that it will incur, debts and liabilities beyond its ability
to pay such debts and liabilities as they become absolute and matured, (d) such
Person does not have unreasonably small capital with which to conduct the
businesses in which it is engaged as such businesses are now conducted and are
proposed to be conducted, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 “Specified Transaction” means, with respect to any period, (i) any event,
action or transaction that by the terms of this Agreement requires “Pro Forma
Compliance” with a test or covenant hereunder or requires such test or covenant
to be calculated on a “Pro Forma Basis”, (ii) any investment, acquisition, sale,
transfer or other disposition of assets (including Royalty Transactions and
Metal Streaming Transactions), and (iii) incurrence or repayment of Indebtedness
or dividend.

“Subsidiary” means, with respect to any Person, any corporation, company or
other similar business entity (including, for greater certainty, a Canadian
chartered bank) of which more than fifty per cent (50%) of the outstanding
Shares or other equity interests (in the case of Persons other than
corporations) having ordinary voting power to elect a majority of the board of
directors or the equivalent thereof of such corporation, company or similar
business entity (irrespective of whether at









- 28  -

the time Shares of any other class or classes of the Shares of such corporation,
company or similar business entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
such Person, by such Person and one or more other Subsidiaries of such Person,
or by one or more other Subsidiaries of such Person.  Unless context otherwise
requires, each reference to a Subsidiary herein and in any other Credit Document
shall be a reference to a Subsidiary of thea Borrower.

“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swiss Pledge Agreement” means that certain Share Pledge Agreement, dated as of
the First Amendment Effective Date, between RGLD UK and the Administrative
Agent, in respect of the Shares of RGLD Gold AG, a company incorporated under
the laws of Switzerland, with registered address at Baarerstrasse 71, 6300 Zug,
Switzerland (CHE- 116.020.977).

“Swiss 10 Non-Bank Rule” means the rule that the aggregate number of Lenders of
any Borrower under this Agreement which are not Qualifying Banks must not at any
time exceed 10 (ten), all in accordance within the meaning of the Swiss
Guidelines and the applicable legislation or explanatory notes addressing the
same issues that are in force at such time.

“Swiss 20 Non-Bank Rule” means the rule that the aggregate number of creditors
(including the Lenders), other than Qualifying Banks of the Swiss Borrower under
all outstanding loans, facilities and/or private placements (including under
this Agreement) must not at any time exceed twenty (20), in each case in
accordance with the meaning of the Swiss Guidelines and the applicable
legislation or explanatory notes addressing the same issues that are in force at
such time.

“Swiss Federal Tax Administration” means the tax authorities referred to in
article 34 of the Swiss Withholding Tax Act.

“Swiss Guidelines” means, collectively, the guideline S-02.122.1 in relation to
bonds of April 1999 as issued by the Swiss Federal Tax Administration (Merkblatt
S-02.122.1 vom April 1999 betreffend “Obligationen”), the guideline S-02.123 in
relation to interbank transactions of  September 22, 1986 as issued by the Swiss
Federal Tax Administration (Merkblatt S-02.123 vom 22. September 1986 betreffend
Zinsen von Bankguthaben, deren Gläubiger Banken sind (“Interbankguthaben”)), the
guideline S-02.128 in relation to syndicated credit facilities of January 2000
(Merkblatt S-02.128 vom Januar 2000 “Steuerliche Behandlung von
Konsortialdarlehen, Schuldscheindarlehen, Wechseln und Unterbeteiligungen”), the
guideline S-02.130.1 in relation to accounts receivable of Swiss debtors of
April 1999 (Merkblatt S-02.130.1 vom April 1999 “Geldmarktpapiere und
Buchforderungen inländischer Schuldner”), the circular letter no. 15 of October
3, 2017 in relation to bonds and derivative financial instruments as subject
matter of taxation of Swiss federal income tax, Swiss federal withholding tax
and Swiss federal stamp taxes (Kreisschreiben Nr. 15









- 29  -

“Obligationen und derivative Finanzinstrumente als Gegenstand der direkten
Bundessteuer, der Verrechnungssteuer sowie der Stempelabgaben” vom 3. Oktober
2017) and the circular letter No. 34 of 26 July 2011 in relation to customer
credit balances (Kreisschreiben Nr. 34 (“Kundenguthaben”) vom 26. Juli 2011) in
each case, as issued, and as amended or replaced from time to time, by the Swiss
Federal Tax Administration or as substituted or superseded and overruled by any
law, statute, ordinance, regulation, court decision or the like as in force from
time to time.

“Swiss Withholding Tax” means any taxes imposed under the Swiss Withholding Tax
Act.

“Swiss Withholding Tax Act” means the Swiss Federal Act on the Withholding Tax
(Bundesgesetz über die Verrechnungssteuer) of October 13, 1965, as amended from
time to time (SR 642.21), together with the related ordinances, regulations and
guidelines, all as amended and applicable from time to time.

“Taxes” means all present or future taxes, levies, duties, withholdings
(including backup withholding), assessments, fees or other charges imposed by
any Official Body, including any interest, additions to tax or penalties
applicable thereto.

“Third Amendment” means that certain Amendment No. 3 to Revolving Facility
Credit Agreement, dated as of September 20, 2019, by and among Borrowers, the
Guarantors, the Administrative Agent and the Lenders party thereto.

“Third Amendment Effective Date” has the meaning set forth in the Third
Amendment.

“Total Commitment Amount” means, at any particular time, the aggregate of the
Individual Commitments of all of the Lenders at such time.

“Total Indebtedness” means, at any particular time, the aggregate Indebtedness
of theU.S. Borrower and its consolidated Subsidiaries on a consolidated basis
determined in accordance with GAAP at such time.

“UK Pledge Agreement” means that certain Pledge Agreement, dated on or about the
First Amendment Effective Date, between RG International and the Administrative
Agent, in respect of the Shares of RGLD UK.

“U.S.” and “United States” means the United States of America.

“U.S. Pledge Agreement” means that certain Pledge Agreement, dated as of the
date hereof, between the Borrower and the Administrative Agent, in respect of
the Shares of RG Mexico and RGLD Holdings LLC.

“Unrestricted Subsidiary” means (i) any Subsidiary of thea Borrower set forth on
Schedule 11.1(q) and (ii) any Subsidiary of thea Borrower that has been









- 30  -

designated as such in accordance with Section 11.1(q); provided that in no event
shall a Borrower or a Guarantor be an Unrestricted Subsidiary.

“Voting Stock” means Shares of the class or classes pursuant to which the
holders thereof have the general voting power under ordinary circumstances to
elect at least a majority of the board of directors, managers or trustees of a
corporation (irrespective of whether or not at the time Shares of any other
class or classes shall have or might have voting power by reason or the
happening of any contingency).

“Withholding Agent” means any Obligor, the Administrative Agent and any other
withholding agent within the meaning of U.S. Treasury Regulation Sections
1.1441-7 and 1.1473-1.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2                   Other Usages

References to “this Agreement”, “the agreement”, “hereof”, “herein”, “hereto”
and like references refer to this Credit Agreement and not to any particular
Article, Section or other subdivision of this Agreement.  Any references herein
to any agreements or documents shall mean such agreements or documents as
amended, modified, supplemented or restated from time to time in accordance with
the terms hereof and thereof.  Any reference herein to any provision of any law
or regulation shall be a reference to that provision as amended, supplemented,
replaced or re-enacted.  References to “include” and “including” shall be read
and construed as being followed by the phrase “without limitation”.

1.3                   Plural and Singular

Where the context so requires, words importing the singular number shall include
the plural and vice versa.

1.4                   Headings

The division of this Agreement into Articles and Sections and the insertion of
headings in this Agreement are for convenience of reference only and shall not
affect the construction or interpretation of this Agreement.

1.5                   Currency

Unless otherwise specified herein, all statements of or references to dollar
amounts in this Agreement shall mean lawful money of the United States.









- 31  -

1.6                   Applicable Law; Submission to Jurisdiction.

This agreement shall be governed by and construed in accordance with the laws of
the State of New York.  Each Obligor hereby irrevocably submits to the exclusive
jurisdiction of any state or federal court sitting in New York, New York (and
any appellate court thereof) over any legal action or proceeding with respect to
this Agreement or any other Credit Document and each Obligor hereby irrevocably
agrees that all claims in respect of any such proceeding may be heard and
determined in such state court, or, to the extent permitted by law, in such
federal court.  Each Obligor hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum or improper venue to
the maintenance of any such proceeding.  Each Obligor irrevocably consents to
the service of process out of any of the aforementioned courts in any such
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to such party to the address prescribed by Section 15.1,
such service to become effective five (5) Banking Days after such mailing.  Each
Obligor agrees that a final judgment in any such proceeding shall be conclusive
and may be executed upon and enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing herein shall limit the
right of the Administrative Agent or any Lender to serve legal process in any
other manner permitted by applicable Requirements of Law or to commence legal
proceedings or otherwise proceed against any Obligor or its property in any
other jurisdiction.  The taking of any proceedings in any one or more
jurisdictions shall not preclude the taking of any proceedings in any other
jurisdiction.

1.7                   Time of the Essence

Time shall in all respects be of the essence of this Agreement.

1.8                   Non-Banking Days

Subject to Section 7.4(c)7.5, whenever any payment to be made hereunder shall be
stated to be due or any action to be taken hereunder shall be stated to be
required to be taken on a day other than a Banking Day, such payment shall be
made or such action shall be taken on the next succeeding Banking Day and, in
the case of the payment of any amount, the extension of time shall be included
for the purposes of computation of interest, if any, thereon.

1.9                   Consents and Approvals

Whenever the consent or approval of a party hereto is required in a particular
circumstance, unless otherwise expressly provided for therein, such consent or
approval shall not be unreasonably withheld, conditioned or delayed by such
party.

1.10                 Amount of Credit

Any reference herein to the amount of credit outstanding shall mean, at any
particular time, in the case of a LIBOR Loan or Base Rate Loan, the principal
amount thereof.









- 32  -

1.11                 Schedules and Exhibits

Each and every one of the schedules and exhibits which is referred to in this
Agreement and attached to this Agreement shall form a part of this Agreement.

1.12                 Extension of Credit

For the purposes hereof, each drawdown, rollover and conversion shall be deemed
to be an extension of credit to the BorrowerBorrowers hereunder.

1.13                 Rule of Construction

The Credit Documents have been negotiated by each party with the benefit of
legal representation, and any rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not apply to the
construction or interpretation of the Credit Documents.

1.14                 Accounting Terms – GAAP

All accounting terms not specifically defined in this Agreement shall be
interpreted in accordance with GAAP; provided that, if the Borrower
Representative shall notify the Administrative Agent that it wishes to amend any
covenant in Section 11.1(l) or (m) (or the definitions used therein) to
eliminate the effect of any change in GAAP on the operation of such covenant (or
if the Administrative Agent notifies the Borrower Representative that the
Majority Lenders wish to amend Section 11.1(l) or (m) or any definition used
therein for such purpose), then compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the BorrowerBorrowers and the Majority
Lenders.

1.15                 Successors and Permitted Assigns of Parties

Any reference in this Agreement to a party to this Agreement shall include the
successors and permitted assigns of such party.

1.16                 Delaware LLC Division

Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).









- 33  -

CREDIT FACILITY

2.1                   Establishment of Credit Facility

Subject to the terms and conditions hereof, the Lenders hereby establish in
favor of the BorrowerBorrowers a revolving credit facility (the “Credit
Facility”) in the amount of $1,000,000,000, as such amount may be reduced
pursuant to Section 2.3 and increased pursuant to Section 2.5.

2.2                   Lenders’ Commitments

Subject to the terms and conditions hereof, the Lenders severally agree to
extend credit to the BorrowerBorrowers under the Credit Facility from time to
time provided that the aggregate amount of credit extended by each Lender under
the Credit Facility shall not at any time exceed the Individual Commitment of
such Lender and further provided that the aggregate amount of credit outstanding
under the Credit Facility shall not at any time exceed the amount of the Credit
Facility.  All credit requested under the Credit Facility shall be made
available to the BorrowerBorrowers contemporaneously by all of the
Lenders.  Each Lender shall provide to the BorrowerBorrowers its Pro Rata Share
of each credit, whether such credit is extended by way of drawdown, rollover or
conversion.  No Lender shall be responsible for any default by any other Lender
in its obligation to provide its Pro Rata Share of any credit under the Credit
Facility nor shall the Individual Commitment of any Lender be increased as a
result of any such default of another Lender in extending credit under the
Credit Facility.  The failure of any Lender to make available to the
BorrowerBorrowers its Pro Rata Share of any credit under the Credit Facility
shall not relieve any other Lender of its obligation hereunder to make available
to the BorrowerBorrowers its Pro Rata Share of such credit under the Credit
Facility.

2.3                   Reduction of Credit Facility

The BorrowerBorrowers may, from time to time and at any time, by notice in
writing from the Borrower Representative to the Administrative Agent,
permanently reduce the Credit Facility in whole or in part to the extent it is
not being utilized at the time such notice is given, provided that such
reduction shall not become effective until three (3) Banking Days after such
notice has been given.  The amount of the Credit Facility will be permanently
reduced with respect to the repayment made in accordance with Section 9.1 but
shall not be permanently reduced with respect to any voluntary prepayment made
in accordance with Section 9.2.  Any repayment of outstanding credit which forms
part of any conversion from one type of credit to another type of credit under
Article 3 or Article 6 or of any rollover under Article 5 shall not cause any
reduction in the amount of the Credit Facility.  Upon any reduction of the
Credit Facility, the Individual Commitment of each Lender shall thereupon be
reduced by an amount equal to such Lender’s Pro Rata Share of the amount of such
reduction of the Credit Facility.

2.4                   Termination of Credit Facility

The Credit Facility shall terminate upon the earliest to occur of:

the termination of the Credit Facility in accordance with Section 13.1;









- 34  -

the date on which the Credit Facility has been permanently reduced to zero
pursuant to Section 2.3; and

the Maturity Date.

Upon the termination of the Credit Facility, the right of the BorrowerBorrowers
to obtain any credit thereunder and all of the obligations of the Lenders to
extend credit thereunder shall automatically terminate.

2.5                   Incremental Loans.

The BorrowerBorrowers may at any time and from time to time after the Closing
Date by written notice from the Borrower Representative to the Administrative
Agent (whereupon the Administrative Agent shall make such notice available to
each of the Lenders) request one or more additional new revolving loan tranches
(an “Incremental Loan”) increasing the aggregate amount of the commitments
hereunder (each such increase, a “Commitment Increase”) in an aggregate amount
not to exceed $250,000,000 from any existing Lender or, subject to compliance by
the Swiss Borrower with the Non-Bank Rules, an Additional Incremental Lender
(which Additional Incremental Lender shall become a “Lender” hereunder subject
to the prior consent of the Administrative Agent and the BorrowerBorrowers, such
consent not to be unreasonably withheld, conditioned or delayed).  Each such
written notice shall specify: (i) the date on which the Borrower
proposesBorrowers propose that the Commitment Increase shall be effective (the
“Loan Increase Effective Date”), which shall be a date not less than ten (10)
Banking Days after the date on which such notice is delivered to the
Administrative Agent, (ii) the amount of such proposed Commitment Increase
(which shall not exceed an aggregate of $250,000,000 for all Commitment
Increases), and (iii) the identity of each Lender (including each Additional
Incremental Lender) to whom the Borrower proposesBorrowers propose each portion
of such Commitment Increase and related Incremental Loan be allocated and the
amount of each such allocation.  No existing Lender will have any obligation to
accept or make any portion of any Incremental Loan or to make any Loan
associated with any Commitment Increase.  Each Lender, in its sole discretion,
may either grant or deny any increase in its respective commitment.

A Commitment Increase shall become effective as of the Loan Increase Effective
Date; provided that each of the following conditions precedent is satisfied:

no Default or Event of Default shall have occurred and be continuing or would
result from any borrowing to be made as of the Loan Increase Effective Date or
otherwise with respect to the Commitment Increase;

the representations and warranties made by the BorrowerBorrowers herein shall be
true and correct in all material respects (or in all respects to the extent
otherwise qualified by materiality or Material Adverse Effect) on and as of the
Loan Increase Effective Date as if made on and as of such date, except for
representations and warranties expressly stated to relate to









- 35  -

a specific earlier date (in which event such representations and warranties
shall have been true and correct in all material respects (or in all respects to
the extent otherwise qualified by materiality or Material Adverse Effect) on and
as of such earlier date);

the Borrower Representative shall have delivered to the Administrative Agent a
certificate of a Responsible Officer of the U.S. Borrower certifying clauses (i)
and (ii); and

the Commitment Increase has been accepted by one or more Lenders or Additional
Incremental Lenders.

The terms and conditions of any Incremental Loan made pursuant to a Commitment
Increase shall be as follows:

on and after each Loan Increase Effective Date, each Lender (including
Additional Incremental Lender(s)) shall be obligated, to the extent of its
commitment, in accordance with the requirements set forth in this Agreement to
provide Loans to the BorrowerBorrowers under each Incremental Loan subject to
the Borrower’sBorrowers’ compliance with the terms and conditions of this
Agreement applicable to all Loans, including with respect to borrowing
procedures and conditions precedent to all Loans;

each Commitment Increase shall be in a minimum amount of $5,000,000 and in
integral multiples of $1,000,000 in excess thereof; and

each Commitment Increase shall be documented pursuant to an incremental joinder
agreement (the “Incremental Joinder”) reasonably satisfactory to the
Administrative Agent, executed by the BorrowerBorrowers, the Administrative
Agent and each Lender making such Incremental Loan.  The Incremental Joinder
may, without the consent of any other Lender, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.5.  In addition, unless otherwise specifically provided herein, all
references in this Agreement or any other Credit Document to Loans shall be
deemed to include a reference to Incremental Loans that are Loans made pursuant
to this Agreement.

Prior to each respective Loan Increase Effective Date, the Administrative Agent
shall receive from each Additional Incremental Lender an administrative
questionnaire in the form reasonably satisfactory to the Administrative Agent
or, in the case of an existing Lender, an update to such administrative
questionnaire and the Administrative Agent shall adjust each Lender’s Pro Rata
Share to account for each such Lender and/or Additional Incremental Lender and
each Commitment Increase and related Incremental Loan.









- 36  -

The Incremental Loans and Commitment Increases established pursuant to this
Section 2.5 shall constitute Loans and Commitments for all purposes under, and
shall be entitled to all the rights, benefits and remedies afforded by this
Agreement and the other Credit Documents, and shall, without limiting the
foregoing, benefit equally and ratably, on a pari passu basis, from all security
interests created by each Pledge Agreement and the guarantees of the
Guarantors.  The Obligors shall take any actions and execute and deliver any
instrument reasonably required by the Administrative Agent to evidence and
ensure that the Liens and security interests granted by the Pledge Agreements
extend to and benefit the Incremental Loans and continue to be effective and
perfected following the establishment of any such Incremental Loan or Commitment
Increase.

Each Lender providing an Incremental Loan or a Commitment Increase on the Loan
Increase Effective Date shall make a Loan, the proceeds of which will be used to
prepay the Loans of the other Lenders immediately prior to such Loan Increase
Effective Date, so that, after giving effect thereto, the Loans outstanding are
held by the Lenders pro rata based on their Individual Commitments after giving
effect to such Loan Increase Effective Date.  If there is a new borrowing of
Loans on such Loan Increase Effective Date, the Lenders after giving effect to
such Loan Increase Effective Date shall make such Loans in accordance with
Article 3.

GENERAL PROVISIONS RELATING TO CREDITS

3.1                   Types of Credit Commitments

Subject to the terms and conditions hereof, the BorrowerBorrowers may obtain
credit from the Lenders under the Credit Facility through the Branch of Account
by way of one or more Base Rate Loans and LIBOR Loans.  Any extension of credit
hereunder by way of Base Rate Loans or LIBOR Loans shall be in a minimum amount
of $1,000,000.

3.2                   Funding of Loans

Each Lender shall make available to the Administrative Agent its Pro Rata Share
of the principal amount of each Loan under the Credit Facility prior to 11:00
a.m. (Toronto time) on the date of the extension of credit.  The Administrative
Agent shall, upon fulfilment by the BorrowerBorrowers of the terms and
conditions set forth in Article 12 and unless otherwise irrevocably authorized
and directed in the Drawdown Notice, make such funds available to the applicable
Borrower as designated in such Drawdown Notice on the date of the extension of
credit by crediting the applicable Designated Account (or causing such account
to be credited).  Unless the Administrative Agent has been notified by a Lender
at least one Banking Day prior to the date of the extension of credit that such
Lender will not make available to the Administrative Agent its Pro Rata Share of
such Loan, the Administrative Agent may assume that such Lender has made such
portion of the Loan available to the Administrative Agent on the date of the
extension of credit in accordance with the provisions hereof and the
Administrative Agent may, in reliance upon such assumption, make available to
the applicable Borrower on such date a









- 37  -

corresponding amount.  If the Administrative Agent has made such assumption, to
the extent such Lender shall not have so made its Pro Rata Share of the Loan
available to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent, forthwith on demand, such Lender’s Pro Rata Share of the
Loan and all reasonable costs and expenses incurred by the Administrative Agent
in connection therewith together with interest thereon at the then prevailing
interbank rate for each day from the date such amount is made available to the
applicable Borrower until the date such amount is paid or repaid to the
Administrative Agent; provided,  however, that notwithstanding such obligation,
if such Lender fails so to pay, the BorrowerBorrowers shall, without prejudice
to any rights that the BorrowerBorrowers might have against such Lender, repay
such amount to the Administrative Agent forthwith promptly after demand therefor
by the Administrative Agent.  The amount payable by each Lender to the
Administrative Agent pursuant hereto shall be set forth in a certificate
delivered by the Administrative Agent to such Lender and the Borrower
Representative (which certificate shall contain reasonable details of how the
amount payable is calculated) and shall constitute prima facie evidence of such
amount payable.  If such Lender makes the payment to the Administrative Agent
required herein, the amount so paid shall constitute such Lender’s Pro Rata
Share of the Loan for purposes of this Agreement and shall entitle the Lender to
all rights and remedies against the BorrowerBorrowers in respect of such Loan.

3.3                   Failure or Declination of Lender to Fund Loan

If any Defaulting Lender fails to make available to the Administrative Agent its
Pro Rata Share of any Loan under the Credit Facility as required and the
Administrative Agent has not funded pursuant to Section 3.2, the Administrative
Agent shall forthwith give notice of such failure by the Defaulting Lender to
the Borrower Representative and the other Lenders and such notice shall state
that any Lender may make available to the Administrative Agent all or any
portion of the Defaulting Lender’s Pro Rata Share of such Loan (but in no way
shall any other Lender or the Administrative Agent be obliged to do so) in the
place and stead of the Defaulting Lender.  If more than one Lender gives notice
that it is prepared to make funds available in the place and stead of a
Defaulting Lender in such circumstances and the aggregate of the funds which
such Lenders (herein collectively called the “Contributing Lenders” and
individually called the “Contributing Lender”) are prepared to make available
exceeds the amount of the advance which the Defaulting Lender failed to make,
then each Contributing Lender shall be deemed to have given notice that it is
prepared to make available its pro rata share of such advance based on the
Contributing Lenders’ relative commitments to advance in such circumstances.  If
any Contributing Lender makes funds available in the place and stead of a
Defaulting Lender in such circumstances, then the Defaulting Lender shall pay to
any Contributing Lender making the funds available in its place and stead,
forthwith on demand, any amount advanced on its behalf together with interest
thereon at the then prevailing interbank rate for each day from the date of
advance to the date of payment, against payment by the Contributing Lender
making the funds available of all interest received in respect of the Loan from
the BorrowerBorrowers.  In addition to interest as aforesaid, the
BorrowerBorrowers shall pay all amounts owing by the BorrowerBorrowers to the
Defaulting Lender hereunder (with respect to the amounts advanced by the
Contributing Lenders on behalf of the Defaulting Lender) to the Contributing
Lenders until such time as the Defaulting Lender pays to the Administrative
Agent for the Contributing Lenders all amounts advanced by the Contributing
Lenders on behalf of the Defaulting Lender;









- 38  -

3.4                   Timing of Credit Commitments

No LIBOR Loan under the Credit Facility may have a maturity date later than the
Maturity Date.

3.5 [Reserved]

3.5                   3.6 Alternate Rate of Interest

If the Majority Lenders determine for any reason that (a) Dollar deposits are
not being offered to banks in the London interbank eurodollar market, (b)
adequate and reasonable means do not exist for determining the LIBOR for any
requested Interest Period, or (c) the LIBOR for any requested Interest Period
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower
Representative and each Lender.  Thereafter, the obligation of the Lenders to
make or maintain LIBOR Loans shall be suspended until the Administrative Agent
(upon the instruction of the Majority Lenders) revokes such notice; provided
that any LIBOR Loan outstanding prior to such notice may remain outstanding
until the end of the then-applicable Interest Period with respect thereto
(without giving effect to any subsequent continuation or conversion).  Upon
receipt of such notice, the Borrower Representative may revoke any pending
request for a Borrowing of, conversion to or continuation of LIBOR Loans or,
failing that, will be deemed to have converted such request into a request for a
borrowing of Base Rate Loans in the amount specified therein.

3.6                   Replacement LIBOR

At any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in
Section 3.5 in respect of LIBOR have arisen and such circumstances are unlikely
to be temporary or (ii) the circumstances set forth in Section 3.5 have not
arisen but the supervisor for the administrator of LIBOR or any Official Body
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR shall no longer be used for
determining interest rates for loans, then the Administrative Agent and
Borrowers shall negotiate in good faith to establish an alternate rate of
interest to LIBOR that gives due consideration to the then prevailing market
convention for determining a rate of interest for LIBOR Loans made in the United
States at such time, and upon an agreement being reached, shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable. Notwithstanding
anything to the contrary in Section 14.14, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five (5)
Banking Days of the date of notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Majority Lenders stating that
such Majority Lenders object to such amendment and providing written reasons for
such objection. If such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

3.7                   Time and Place of Payments

Unless otherwise expressly provided herein, the BorrowerBorrowers shall make all
payments pursuant to this Agreement or pursuant to any document, instrument or
agreement delivered pursuant hereto by deposit to the applicable Designated
Account before noon (Toronto time) on the day specified for payment and the
Administrative Agent shall be entitled to withdraw the amount of any payment due
to the Administrative Agent or the Lenders hereunder from such account on the
day specified for payment.









- 39  -

3.8                   Remittance of Payments

Forthwith after the withdrawal from the applicable Designated Account by the
Administrative Agent of any payment of principal, interest, fees or other
amounts for the benefit of the Lenders pursuant to Section 3.7, the
Administrative Agent shall, subject to Sections 3.2 and 8.3, remit to each
Lender, in immediately available funds, such Lender’s Pro Rata Share of such
payment (except to the extent such payment results from a Loan with respect to
which a Defaulting Lender had failed, pursuant to Section 3.2, to make available
to the Administrative Agent its Pro Rata Share and, where any other Lender has
made funds available in the place and stead of such Defaulting Lender); provided
that if the Administrative Agent, on the assumption that it will receive, on any
particular date, a payment of principal (including, without limitation, a
prepayment), interest, fees or other amount under the Credit Facility, remits to
each Lender its Pro Rata Share of such payment and the Borrower failsBorrowers
fail to make such payment, each Lender agrees to repay to the Administrative
Agent, forthwith on demand, to the extent that such amount is not recovered from
the Borrower onBorrowers on demand and after reasonable efforts by the
Administrative Agent to collect such amount (without in any way obligating the
Administrative Agent to take any legal action with respect to such collection),
such Lender’s Pro Rata Share of the payment made to it pursuant hereto together
with interest thereon at the then prevailing interbank rate for each day from
the date such amount is remitted to the Lenders until the date such amount is
paid or repaid to the Administrative Agent, the exact amount of the repayment
required to be made by the Lenders pursuant hereto to be as set forth in a
certificate delivered by the Administrative Agent to each Lender, which
certificate shall constitute prima facie evidence of such amount of repayment.

3.9                   Evidence of Indebtedness

The Administrative Agent shall maintain accounts wherein the Administrative
Agent shall record the amount of credit outstanding, each payment of principal
and interest on account of each Loan and all other amounts becoming due to and
being paid to the Lenders or the Administrative Agent hereunder, including,
standby fees.  The Administrative Agent’s accounts constitute, in the absence of
manifest error, prima facie evidence of the indebtedness of the
BorrowerBorrowers pursuant to this Agreement.

3.10                 Notice Periods

Subject to the following sentence, each Drawdown Notice, Rollover Notice,
Conversion Notice and Prepayment Notice shall be given to the Administrative
Agent prior to noon (Toronto time) (i) three (3) Banking Days prior to the date
of any voluntary prepayment or the date of any drawdown, rollover or conversion
in respect of LIBOR Loans and (ii) on the date of any voluntary prepayment or
the date of any drawdown, rollover or conversion in respect of Base Rate Loans.

3.11                 Extensions of Maturity.

The BorrowerBorrowers may, by notice from the Borrower Representative to the
Administrative Agent (who shall promptly notify the Lenders) at any time,
request that each Lender extend such Lender’s Maturity Date to a later date (the
“Extended Maturity Date”).









- 40  -

Each Lender, acting in its sole and individual discretion, shall, by notice to
the Administrative Agent given not later than the date (the “Notice Date”) that
is twenty (20) days after such Lender receives notice from the Administrative
Agent notifying such Lender of the Administrative Agent’s receipt of a notice
from the Borrower Representative pursuant to Section 3.11(a), advise the
Administrative Agent whether or not such Lender agrees to such extension; each
Lender that determines not to so extend its Maturity Date (a “Non-Extending
Lender”) shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Notice Date) and any Lender
that does not so advise the Administrative Agent on or before the Notice Date
shall be deemed to be a Non-Extending Lender.  The election of any Lender to
agree to such extension shall not obligate any other Lender to so
agree.  Notwithstanding anything to the contrary, no extension of the Maturity
Date pursuant to this Section 3.11 shall become effective unless the Majority
Lenders have consented thereto.

The Administrative Agent shall promptly notify the Borrower Representative of
each Lender’s determination under this Section.  In connection with any
extension of the Maturity Date, this Agreement and the other Credit Documents
may be amended in a writing executed and delivered by the BorrowerBorrowers, the
Administrative Agent, the Extending Lenders and the New Extending Lenders
without the consent of any other Lender, to reflect any changes necessary or
appropriate, in the opinion of the Administrative Agent, to give effect to such
extension in accordance with its terms as set forth herein (each, an “Extension
Amendment”).

The BorrowerSubject to compliance with the Non-Bank Rules, Borrowers shall have
the right to replace each Non-Extending Lender with, and add as “Lenders” under
this Agreement in place thereof, one or more banks or financial institutions
(subject to the consent of the Administrative Agent (not to be unreasonably
withheld or delayed)) (each, a “New Extending Lender”) as provided in Section
8.3(a); provided that each of such New Extending Lenders shall enter into an
instrument substantially in the form of Exhibit B hereto pursuant to which such
New Extending Lender shall purchase a Loan and commitment (and, if any such New
Extending Lender is already a lender, such Loan and commitment shall be in
addition to any other Loan or commitment of such Lender hereunder on such date).

Effective as of the effective date of the applicable Extension Amendment (the
“Extension Effective Date”), the Maturity Date of each the Lenders that have
agreed so to extend their Maturity Date (each, an “Extending Lender”) and of
each New Extending Lender shall be extended to the Extended Maturity Date and
each New Extending Lender shall thereupon become a “Lender” for all purposes of
this Agreement.

Notwithstanding the foregoing, no extension of the Maturity Date shall become
effective under this Section 3.11 unless (i) on the Extension Effective Date,
the conditions set forth Sections 12.1(b) and (c) shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated the
Extension Effective Date and executed by a Responsible Officer of the Borrower
Representative, (ii) all reasonable fees and expenses owing to the
Administrative Agent, the Extending Lenders and the New Extending Lenders shall
have been paid, (iii) no Default has occurred and is continuing or would









- 41  -

result therefrom and (iv) the Administrative Agent shall have received (with
sufficient copies for each of such Extending Lenders) legal opinions, board
resolutions and other closing certificates reasonably requested by the
Administrative Agent and substantially consistent with those delivered on the
Closing Date under Section 12.2.

This Section shall supersede any provisions in Sections 14.14 or 14.17 to the
contrary.

3.12                 Joint and Several Liability of Borrowers.

(a)        Notwithstanding anything in this Agreement or any other Credit
Document to the contrary, but in any event subject to the limitations and
requirements set out in Section 3.13, each Borrower, jointly and severally, in
consideration of the financial accommodations to be provided by the
Administrative Agent and Lenders under this Agreement and the other Credit
Documents, for the mutual benefit, directly and indirectly, of each Borrower and
in consideration of the undertakings of the other Borrower to accept joint and
several liability for the Obligations, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrower, with respect to the payment and performance
of all of the Obligations, it being the intention of the parties hereto that all
of the Obligations shall be the joint and several obligations of each Borrower
without preferences or distinction among them.  Borrowers shall be liable for
all amounts due to the Administrative Agent and Lenders under this Agreement,
regardless of which Borrower actually receives the Loans hereunder or the amount
of such Loans received or the manner in which the Administrative Agent or any
Lender accounts for such Loans or other extensions of credit on its books and
records.  All Loans, upon funding, shall be deemed to be jointly funded to and
received by each of Borrowers.  The Obligations of Borrowers with respect to
Loans made to one of them, and the Obligations arising as a result of the joint
and several liability of one of Borrowers hereunder with respect to Loans made
to the other Borrower hereunder, shall be separate and distinct obligations, but
all such other Obligations shall be primary obligations of all Borrowers.

(b)        If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event, the
other Borrower will make such payment with respect to, or perform, such
Obligations.

(c)        The obligations of each Borrower under this Section 3.12 shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Borrower.

(d)        The provisions of this Section 3.12 hereof are made for the benefit
of the Lenders and may be enforced from time to time against any Borrower as
often as occasion therefor may arise and without requirement on the part of
Administrative Agent first to marshal any of its claims or to exercise any of
its rights against the other Borrower or to exhaust any remedies available to it
against the other Borrower or to resort to any other source or means of
obtaining payment of any of the Obligations hereunder or to elect any other
remedy.  The provisions of this Section 3.12 shall remain in effect until a
payment in full of the Obligations.  If at any time, any payment, or any part
thereof, made in respect of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender









- 42  -

upon the insolvency, bankruptcy or reorganization of any Borrower, or otherwise,
the provisions of this Section 3.12 hereof will forthwith be reinstated and in
effect as though such payment had not been made.

(e)        Notwithstanding any provision to the contrary contained herein or in
any of the other Credit Documents, to the extent the obligations of a Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including
because of any applicable state or federal law relating to fraudulent
conveyances or transfers) then the obligations of such Borrower hereunder shall
be limited to the maximum amount that is permissible under applicable law
(whether federal, state or provincial and including the Bankruptcy Code of the
United States).

(f)         With respect to the Obligations arising as a result of the joint and
several liability of Borrowers hereunder with respect to Loans or other
extensions of credit made to any other Borrower hereunder, to the maximum extent
permitted by applicable law, each Borrower waives, until a payment in full of
the Obligations, any right to enforce any right of subrogation or any remedy
which the Administrative Agent or any Lender now has or may hereafter have
against any Borrower, any endorser or any guarantor of all or any part of the
Obligations, and any benefit of, and any right to participate in, any security
or collateral given to the Administrative Agent or any Lender.  Any claim which
any Borrower may have against any other Borrower with respect to any payments to
the Administrative Agent or Lenders hereunder or under any of the other Credit
Documents are hereby expressly made subordinate and junior in right of payment,
without limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior Maturity Date.  Upon the occurrence of any Event of
Default and for so long as the same is continuing, to the maximum extent
permitted under applicable law, Administrative Agent may proceed directly and at
once, without notice (to the extent notice is waivable under applicable law),
against (i) with respect to Obligations of Borrowers, any or all of them or (ii)
with respect to Obligations of any Borrower, to collect and recover the full
amount, or any portion of the applicable Obligations, without first proceeding
against the other Borrower or any other Person, or against any security or
collateral for the Obligations.  Each Borrower consents and agrees that the
Administrative Agent and Lenders shall be under no obligation to marshal any
assets in favor of Borrower(s) or against or in payment of any or all of the
Obligations.  Each Borrower waives all other acts or omissions to act or delay
of any kind by the Administrative Agent, any Lender or any other person or any
other circumstance whatsoever that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of its obligations
hereunder, and each Borrower waives all other defense available to a guarantor
or surety, whether at law or in equity.  Subject to the foregoing, in the event
that a Loan or other extension of credit is made to, or with respect to business
of, one Borrower and any other Borrower makes any payments with respect to such
Loan or extension of credit, the first Borrower shall promptly reimburse such
other Borrower for all payments so made by such other Borrower.

(g)        Each of Borrowers waives any defense based on or arising out of any
defense of the other Borrower, any guarantor or any other party other than
payment in full of the Obligations (other than contingent indemnity
obligations), including without limitation any defense based on or arising out
of the disability of the other Borrower, any guarantor or any other party, or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any Borrower other than payment
in full of the









- 43  -

Obligations.  Each of Borrowers waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notices of protest, notices of dishonor, notices of acceptance
of this Agreement, and notices of the existence, creation or incurring of new,
additional, restated or continued Obligations.

3.13                 Swiss limitations

(a)        If and to the extent that the Swiss Borrower becomes liable under the
Credit Documents for obligations of any other Obligor (other than direct or
indirect subsidiaries of the Swiss Borrower provided that any minority
shareholders of such subsidiaries are not Affiliates of the Swiss Borrower) and
if complying with such obligations would constitute a repayment of capital
(Einlagerückgewähr), a violation of the legally protected reserves (gesetzlich
geschützte Reserven) or the payment of a (constructive) dividend
(Gewinnausschüttung) by the Swiss Borrower or would otherwise be restricted
under then applicable Swiss law (the “Restricted Obligations”), the aggregate
liability of the Swiss Borrower for Restricted Obligations shall be limited at
such time to the maximum amount of the Swiss Borrower’s freely disposable equity
in accordance with Swiss law, presently being the total shareholder equity less
the total of (i) the aggregate share capital and (ii) statutory reserves
(including reserves for own shares and revaluations), to the extent such
reserves cannot be transferred into unrestricted, distributable reserves and
taking into account (by way of deducting) any upstream or cross-stream loans not
granted on arm’s length terms (the “Available Amount”). The Available Amount
shall be determined on the basis of an audited annual or interim balance sheet
of the Swiss Borrower provided that (1) this limitation shall only apply to the
extent it is a requirement under applicable Swiss law at the time the Swiss
Borrower is required to perform under the Restricted Obligations and (2) such
limitation shall not free the Swiss Borrower from its obligations in excess of
the Available Amount, but merely postpone the performance date therefor until
such times as performance is again permitted.

(b)        In relation to payments made under the Restricted Obligations, the
Swiss Borrower shall:

(i)         ensure that such payment can be made without deduction of Swiss
Withholding Tax, or at a reduced rate, by discharging the liability to withhold
such Swiss Withholding Tax by notification pursuant to applicable law rather
than payment of the Swiss Withholding Tax (and the Swiss Borrower shall promptly
deliver to the Administrative Agent a copy of each such notification made);

(ii)        to the extent such notification procedure does not apply and if and
to the extent required by applicable law and subject to any applicable double
tax treaties in force at the relevant time:

(A)       deduct Swiss Withholding Tax at the applicable rate from any such
payment;

(B)       pay any such deduction to the Swiss Federal Tax Administration; and









- 44  -

(C)       notify and provide evidence to the Administrative Agent that the Swiss
Withholding Tax has been paid to the Swiss Federal Tax Administration; and

(D)       as soon as possible after a deduction for Swiss Withholding Tax is
made, ensure that any person which is entitled to a full or partial refund of
the Swiss Withholding Tax is in a position to be so refunded, request a refund
of such Swiss Withholding Tax under all applicable laws (including any
applicable double tax treaties), and in case it has received any refund of the
Swiss Withholding Tax, pay such refund to the Administrative Agent promptly upon
receipt thereof.

(c)        Where a deduction for Swiss Withholding Tax is required to be made
pursuant to paragraph (b) above, the Swiss Borrower shall gross-up any payment
under this Section 3.13 (and it shall withhold Swiss Withholding Tax on the
grossed-up amount in accordance with paragraph (b) above), subject always to the
limitations set out in paragraph 3.13 (a) above. This paragraph (c) is without
prejudice to the indemnification obligations of any Obligor other than the Swiss
Borrower in respect of any amounts deducted for the account of Swiss Withholding
Tax.

(d)        If and to the extent requested by the Administrative Agent, the Swiss
Borrower shall, promptly implement all such measures and/or promptly procure the
fulfilment of all prerequisites allowing it to promptly make the requested
payment(s) from time to time, including the following:

(i)         preparation of an audited annual or interim balance sheet of the
Swiss Borrower to the extent required by Swiss corporate law, on the basis of
which the Available Amount will be determined;

(ii)        confirmation of the auditors of the Swiss Borrower that the relevant
requested amount does not exceed the Available Amount;

(iii)      approval by a shareholders’ meeting of the Swiss Borrower of the
distribution of the relevant requested amount (within the limits of the
Available Amount);

(iv)       if the enforcement of obligations of the Swiss Borrower were limited
due to the effects referred to in this Section 3.13 and to the extent permitted
by applicable Swiss law, write up or realize any of its assets that are shown in
its balance sheet with a book value that is lower than the market value of the
assets (in case of realization, however, only if such assets are not necessary
for the Swiss Borrower’s business (nicht betriebsnotwendige Aktiven), and/or
convert statutory reserves into freely available reserves to the extent such
statutory reserves do not need to be maintained by mandatory law; and

(v)        all such other measures necessary or useful, and permitted under
applicable Swiss laws, to allow the Swiss Borrower to make prompt payments or
perform promptly Restricted Obligations with a minimum of limitations.









- 45  -

3.14                 Appointment of the Borrower Representative as Borrower
Agent for Requesting Drawdown, Rollovers and Conversions and Receipts of Loans
and Statements and Receipts and Sending Notices.

(a)        Each Borrower hereby irrevocably appoints and constitutes the
Borrower Representative as its agent to request and receive Loans pursuant to
this Agreement and the other Credit Documents from the Administrative Agent or
any Lender in the name or on behalf of such Borrower and for all purposes under
the Credit Documents, including designation of interest rates, preparation and
delivery of Drawdown Notices, Rollover Notices, Conversion Notices, Prepayment
Notices and financial reports, receipt and payment of Obligations, requests for
waivers, amendments or other accommodations, actions under the Credit Documents
(including in respect of compliance with covenants), and all other dealings with
Administrative Agent or any Lender.  The Administrative Agent and Lenders may
disburse the Loans to such bank account of the Borrower Representative or any
Borrower or otherwise make such Loans to any Borrower as the Borrower
Representative may designate or direct, without notice to the Swiss Borrower or
any other Obligor.

(b)        Each Borrower hereby irrevocably appoints and constitutes
the  Borrower Representative as its agent to receive statements on account and
all other notices from the Administrative Agent and the Lenders with respect to
the Obligations or otherwise under or in connection with this Agreement and the
other Credit Documents.

(c)        Any notice, election, representation, warranty, agreement or
undertaking by or on behalf of any Borrower by the Borrower Representative shall
be deemed for all purposes to have been made by such Borrower and shall be
binding upon and enforceable against such Borrower to the same extent as if made
directly by such Borrower.  The Borrower Representative shall inform the other
Borrowers of any such notice, election, representation, warranty, agreement or
undertaking taken by Borrower Representative on behalf of Borrowers.

(d)        The Borrower Representative hereby accepts the appointment by
Borrowers to act as the agent of Borrowers pursuant to this Section 3.14 and
shall continue to act in such capacity hereunder so long as this Agreement
remains in effect.

(e)        No resignation by or termination of the appointment of Borrower
Representative as agent as aforesaid shall be effective, except after ten (10)
Business Days’ prior written notice to Administrative Agent.  If the Borrower
Representative resigns under this Agreement, Borrowers shall be entitled to
appoint a successor Borrower Representative (which shall be a Borrower and shall
be reasonably acceptable to Administrative Agent as such successor).  Upon the
acceptance of its appointment as successor Borrower Representative hereunder,
such successor Borrower Representative shall succeed to all the rights, powers
and duties of the retiring Borrower Representative and the term “Borrower
Representative” means such successor Borrower Representative for all purposes of
this Agreement and the other Credit Documents, and the retiring or terminated
Borrower Representative’s appointment, powers and duties as Borrower
Representative shall be thereupon terminated.









- 46  -

DRAWDOWNS

4.1                   Drawdown Notice

Subject to the provisions hereof and provided that all of the applicable
conditions precedent set forth in 0 have been fulfilled by the BorrowerBorrowers
or waived by the Lenders as provided in Section 14.14, the BorrowerBorrowers
may, from time to time, obtain credit hereunder by the Borrower Representative
giving to the Administrative Agent an irrevocable notice in substantially the
form of Exhibit C hereto (“Drawdown Notice”) in accordance with Section 3.10 and
specifying:

the date the credit is to be obtained;

(a)        Borrower to which such credit is to be made;

(b)        (b) whether the credit is to be obtained by way of Base Rate Loan or
LIBOR Loan;

(c)        (c) the principal amount of the Loan;

(d)        (d) if the credit is to be obtained by way of LIBOR Loan, the
applicable Interest Period; and

(e)        (e) the details of any irrevocable authorization and direction
pursuant to Section 3.2.

ROLLOVERS

5.1                   LIBOR Loans

Subject to the provisions hereof and provided that the Borrower Representative
has, by giving notice to the Administrative Agent in accordance with Section
5.2, requested the Lenders to continue to extend credit by way of a LIBOR Loan
to replace all or a portion of an outstanding LIBOR Loan as it matures, each
Lender shall, on the maturity of such LIBOR Loan, continue to extend credit to
the BorrowerBorrowers by way of a LIBOR Loan (without a further advance of funds
to the BorrowerBorrowers) in the principal amount equal to such Lender’s Pro
Rata Share of the principal amount of the matured LIBOR Loan or the portion
thereof to be replaced.

5.2                   Rollover Notice

The notice to be given to the Administrative Agent by the Borrower
Representative pursuant to Section 5.1 (“Rollover Notice”) shall be irrevocable,
shall be given in accordance with Section 3.10, shall be in substantially the
form of Exhibit D hereto and shall specify:

the maturity date of the maturing LIBOR Loan;









- 47  -

the principal amount of the maturing LIBOR Loan and the portion thereof to be
replaced; and

the Interest Period or Interest Periods of the replacement LIBOR Loans.

CONVERSIONS

6.1                   Converting Loan to Other Type of Loan

Subject to the provisions hereof and provided that the Borrower Representative
has, by giving notice to the Administrative Agent in accordance with Section
6.2, requested the Lenders to convert all or a portion of an outstanding Loan
into another type of Loan, each Lender shall, on the date of conversion (which,
in the case of the conversion of all or a portion of an outstanding LIBOR Loan,
shall be the date on which such Loan matures), continue to extend credit to the
BorrowerBorrowers by way of the type of Loan into which the outstanding Loan or
a portion thereof is converted (with a repayment and a subsequent advance of
funds to the BorrowerBorrowers) in the aggregate principal amount equal to such
Lender’s Pro Rata Share of the principal amount of the outstanding Loan or the
portion thereof which is being converted.

6.2                   Conversion Notice

The notice to be given to the Administrative Agent pursuant to Section 6.1,
(“Conversion Notice”) shall be irrevocable, shall be given in accordance with
Section 3.10, shall be in substantially the form of Exhibit E hereto and shall
specify:

the type of Loan to be converted;

the date on which the conversion is to take place;

the principal amount of the Loan or the portion thereof which is to be
converted;

the type and amount of the Loan into which the outstanding Loan is to be
converted; and

if an outstanding Loan is to be converted into a LIBOR Loan, the applicable
Interest Period.

6.3                   Absence of Notice

So long as no Default or Event of Default has occurred and is continuing, in the
absence of a Rollover Notice or Conversion Notice within the appropriate time
periods referred to herein, a maturing LIBOR Loan in favor of the
BorrowerBorrowers shall be automatically rolled over with the same Interest
Period originally elected as though a notice to such effect had been given in
accordance with Section 5.2; provided that such Interest Period may not extend
beyond the Maturity Date.









- 48  -

6.4                   Conversion by Lenders

Upon written notice to such effect to the Borrower Representative at such time
as an Event of Default has occurred and is continuing, the Administrative Agent
may, on the date on which such LIBOR Loan matures, convert such LIBOR Loan into
a Base Rate Loan, as though a notice to such effect had been given in accordance
with Section 6.2.

 

INTEREST AND FEES

7.1                   Interest Rates

The BorrowerBorrowers shall pay to the Lenders, in accordance with Section 3.7,
interest on the outstanding principal amount from time to time of each Loan at
the rate per annum equal to:

in the case of each Base Rate Loan, the Alternate Base Rate plus the Applicable
Rate in respect of Base Rate Loans; and

in the case of each LIBOR Loan, LIBOR plus the Applicable Rate in respect of
LIBOR Loans.

7.2                   Calculation and Payment of Interest

Interest on the outstanding principal amount from time to time of each Base Rate
Loan shall accrue from day to day from and including the date on which credit is
obtained by way of such Loan to but excluding the date on which such Loan is
repaid in full (both before and after maturity and as well after as before
judgment) and shall be calculated on the basis of the actual number of days
elapsed divided by 365 or 366, as the case may be.

Accrued interest shall be paid,

in the case of interest on Base Rate Loans, monthly in arrears on the last day
of each calendar month; and

in the case of interest on LIBOR Loans, on the last day of the applicable
Interest Period; provided that, in the case of Interest Periods of a duration
longer than three (3) months, accrued interest shall be paid no less frequently
than every three (3) months from the first day of such Interest Period during
the term of such Interest Period and on the date on which such LIBOR Loans are
otherwise required to be repaid.

7.3                   General Interest Rules

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the LIBOR) shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and









- 49  -

actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall bear interest for one day.  Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

Interest on each Loan and on overdue interest thereon shall be payable in the
currency in which such Loan is denominated during the relevant period.

If the Borrower failsBorrowers fail to pay any principal, interest, fee or other
amount of any nature payable by it to the Administrative Agent or the Lenders
hereunder or under any document, instrument or agreement delivered pursuant
hereto on the due date therefor, the BorrowerBorrowers shall pay to the
Administrative Agent or the Lenders, as the case may be, interest on such
overdue amount in the same currency as such overdue amount is payable from and
including such due date to but excluding the date of actual payment (as well
after as before judgment) at the Default Rate.  Such interest on overdue amounts
shall become due and be paid on demand made by the Administrative Agent.

For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
is to be calculated on the basis of a 360-day or 365-day year, the yearly rate
of interest to which the rate used in such calculation is equivalent is the rate
so used multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by 360 or 365, as applicable.  The
rates of interest under this Agreement are nominal rates, and not effective
rates or yields.  The principle of deemed reinvestment of interest does not
apply to any interest calculation under this Agreement.

If any provision of this Agreement would oblige theany Borrower or any Obligor
to make any payment of interest or other amount payable to any Lender in an
amount or calculated at a rate which would be prohibited by applicable
Requirements of Law or would results in a receipt by that Lender of “interest”
at a “criminal rate” (as such terms are construed under the Criminal Code
(Canada)), then, notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by
applicable Requirements of Law or so result in a receipt by that Lender of
“interest” at a “criminal rate”, such adjustment to be affected, to the extent
necessary (but only to the extent necessary), as follows:

first, by reducing the amount or rate of interest; and









- 50  -

thereafter, by reducing any fees, commissions, costs, expenses, premiums and
other amounts required to be paid which would constitute interest for purposes
of section 347 of the Criminal Code (Canada).

7.4                   Minimum Interest.

(a)        By entering into this Agreement or any amendment agreement relating
to this Agreement, the Obligors acknowledge and agree that the Credit Parties
have assumed in bona fide that any amounts payable by an Obligor under any
Credit Document are not and will not become subject to any tax deduction on
account of Swiss Withholding Tax.

(b)        Notwithstanding the preceding paragraph, if a tax deduction is
required by law in respect of any amount payable by the Swiss Borrower under any
Credit Document and should it be unlawful for the Swiss Borrower to comply with
Section 8.6 (Tax) for any reason, where this would otherwise be required by the
terms of Section 8.6 (Tax)  then:

(i)         the applicable interest rate in relation to that payment shall be
the interest rate which would have applied to that payment as provided for by
Section 7.2 (Calculation and Payment of Interest) divided by 1 minus the rate at
which the relevant tax deduction is required to be made under Swiss domestic tax
law and/or applicable tax treaties (where the rate at which the relevant tax
deduction is required to be made is for this purpose expressed as a fraction of
1); and

(ii)        the Swiss Borrower shall:

(A)       pay the relevant amount at the adjusted rate in accordance with
paragraph (i) above;

(B)       make the tax deduction on the interest so recalculated; and

(C)       all references to a rate of interest under the Credit Documents shall
be construed accordingly.

(iii)       To the extent that any amount payable under any Credit Document
becomes subject to Swiss Withholding Tax, it is agreed that each relevant Lender
and the Swiss Borrower shall promptly cooperate in completing any procedural
formalities (including submitting forms and documents required by the
appropriate tax authority) to the extent possible and necessary (i) for the
Swiss Borrower to obtain authorisation to make interest payments without them
being subject to Swiss Withholding Tax or at a reduced rate; or, to the extent
such relief at source is not possible, (ii) to ensure that any person which is
entitled to a full or partial refund under any applicable double taxation treaty
is so refunded.

(iv)       The Swiss Borrower shall provide the Lenders with such documents and
information required for applying for a refund of such Swiss Withholding Tax. In
the event Swiss Withholding Tax is refunded to a Lender by the Swiss Federal Tax
Administration, the relevant Lender shall forward, after deduction of costs,
such amount to the Swiss Borrower, unless an Event of Default is continuing.









- 51  -

7.5                   7.4 Selection of Interest Periods

With respect to each LIBOR Loan, the Borrower shall specify in the Drawdown
Notice, Rollover Notice or Conversion Notice, shall specify the duration of the
Interest Period provided that:

Interest Periods shall have a duration from seven days or one, two, three or six
months (or, if available to all Lenders, twelve months) (subject to the
aggregate number of Interest Periods with different dates outstanding being less
than ten (10));

the first Interest Period for a LIBOR Loan shall commence on and include the day
on which credit is obtained by way of such Loan and each subsequent Interest
Period applicable thereto shall commence on and include the date of the expiry
of the immediately preceding Interest Period applicable thereto; and

if any Interest Period would end on a day which is not a Banking Day, such
Interest Period shall be extended to the next succeeding Banking Day unless such
next succeeding Banking Day falls in the next calendar month, in which case such
Interest Period shall be shortened to end on the immediately preceding Banking
Day.

7.6                   7.5 Commitment Fee

Upon the first Banking Day of each Fiscal Quarter and upon the termination of
the Credit Facility, the BorrowerBorrowers shall pay in accordance with Section
3.7, to the Lenders, in arrears, a commitment fee, calculated at the rate per
annum, on the basis of a year of 365 days, equal to the Applicable Rate under
the column “Commitment Fee” on the daily Available Credit during the most
recently completed Fiscal Quarter or part thereof, such fee to accrue daily from
the date of the execution and delivery of this Agreement to and including the
date on which the Credit Facility is terminated.  Notwithstanding the foregoing,
commitment fees shall cease to accrue on the unfunded portion of any Individual
Commitment of a Lender while it is a Defaulting Lender.

7.7                   7.6 Applicable Rate Adjustment

The changes in the Applicable Rate shall be effective as of the applicable
Leverage Ratio calculation date based upon the compliance certificate
contemplated under Section 11.1 that has been delivered to the Administrative
Agent.  If a new Applicable Rate becomes effective during the term of an
outstanding Loan, the Administrative Agent shall forthwith determine the amount
of any overpayment or underpayment of interest with respect to such Loan and
notify the Borrower Representative and the Lenders of such amounts.  Such
determination by the Administrative Agent shall constitute, in the absence of
manifest error, prima facie evidence of the amount of such overpayment or
underpayment, as the case may be.  In the event of an underpayment, the
BorrowerBorrowers shall, upon receipt of such notice by the Borrower
Representative, pay to the Lenders in accordance with Section 3.7, the amount of
such underpayment.  In the event of any overpayment, the amount of such
overpayment shall be









- 52  -

credited to succeeding payments of interest or fees, as the case may be, as they
become due until such amount has been fully applied.

RESERVE, CAPITAL, INDEMNITY AND TAX PROVISIONS

8.1                   Conditions of Credit

The obtaining or maintaining of credit hereunder shall be subject to the terms
and conditions contained in this 0.

8.2                   Change of Circumstances

If, with respect to any type of credit, the introduction or adoption of any law,
regulation, guideline, request or directive (whether or not having the force of
law) of any governmental authority, central bank or comparable agency
(“Restraint”) or any change therein or in the application thereof to theany
Borrower or to any Lender or in the interpretation or administration thereof or
any compliance by any Lender therewith:

prohibits or restricts extending or maintaining such type of credit or the
charging of interest or fees in connection therewith, the Borrower
agreesBorrowers agree that such Lender shall have the right to comply with such
Restraint, shall have the right to refuse to permit the BorrowerBorrowers to
obtain such type of credit and shall have the right to require, at the option of
the BorrowerBorrowers, the conversion of such outstanding credit to another type
of credit to permit compliance with the Restraint or repayment in full of such
credit together with accrued interest thereon on the last day on which it is
lawful for such Lender to continue to maintain and fund such credit or to charge
interest or fees in connection therewith, as the case may be; or

shall impose or require any reserve, special deposit requirements or tax
(excluding taxes measured with reference to the net income of such Lender or
capital taxes or receipts and franchise taxes), shall establish an appropriate
amount of capital to be maintained by such Lender or shall impose any other
requirement or condition which results in an increased cost to such Lender of
extending or maintaining a credit or obligation hereunder or reduces the amount
received or receivable by such Lender with respect to any credit under this
Agreement or reduces such Lender’s effective return hereunder or on its capital
or causes such Lender to make any payment or to forego any return based on any
amount received or receivable hereunder, then, on notification to the Borrower
Representative by such Lender, the BorrowerBorrowers shall pay immediately to
such Lender such amounts as shall fully compensate such Lender for all such
increased costs, reductions, payments or foregone returns which accrue up to and
including the date of receipt by the Borrower Representative of such notice and
thereafter, upon demand from time to time, the









- 53  -

BorrowerBorrowers shall pay such additional amount as shall fully compensate
such Lender for any such increased or imposed costs, reductions, payments or
foregone returns.  Such Lender shall notify the Borrower Representative of any
actual increased or imposed costs, reductions, payments or foregone returns
forthwith on becoming aware of same and shall concurrently provide to the
BorrowerBorrowers a certificate of an officer of such Lender setting forth the
amount of compensation to be paid to such Lender and the basis for the
calculation of such amount.  Notwithstanding this Section 8.2, the
BorrowerBorrowers shall not be liable to compensate such Lender for any such
cost, reduction, payment or foregone return occurring more than 60 days before
receipt by the Borrower Representative of the aforementioned notification from
such Lender; provided, however, that the aforementioned limitation shall not
apply to any such cost, reduction, payment or foregone return of a retroactive
nature;

provided, however, that notwithstanding anything to the contrary in this Section
8.2(a), it shall be a condition to any Lender’s exercise of its rights under
this Section 8.2(a) that such Lender shall generally be exercising similar
rights with respect to similarly situated borrowers under similarly affected
loans.

For certainty, the Dodd-Frank Wall Street Reform and Consumer Protection Act as
well as Basel III and all request, rules, guidelines or directives thereunder or
issued in connection therewith shall be deemed to be a “Restraint”, regardless
of the date enacted, adopted, promulgated or issued.

EachSubject to compliance by the Swiss Borrower with the Non-Bank Rules, each
Lender agrees that, as promptly as practicable after it becomes aware of the
occurrence of an event or the existence of a condition that would cause it to
seek additional amounts from the BorrowerBorrowers pursuant to Section 8.2, it
will use reasonable efforts to make, fund or maintain the affected credit of
such Lender through another lending office or take such other actions as it
deems appropriate if as a result thereof the additional moneys which would
otherwise be required to be paid in respect of such credit pursuant to Section
8.2, would be reduced and if, as determined by such Lender in its sole
discretion, the making, funding or maintaining of such affected credit through
such other lending office or the taking of such other actions would not
otherwise adversely affect such credit or such Lender and would not, in such
Lender’s sole discretion, be commercially unreasonable.

8.3                   Replacement of Lenders

If any Lender (i) but not all of the Lenders who have Individual Commitments
seeks additional compensation pursuant to Section 8.2, (ii) becomes either a
Defaulting Lender or a Lender in respect of which any amounts are paid or become
payable by the BorrowerBorrowers pursuant to Section 8.6 or (iii) does not
consent to a proposed amendment, modification or waiver of this Agreement
requested by the BorrowerBorrowers, which requires the consent of all of the
affected Lenders to become effective (and which is approved by at least the
Majority Lenders)









- 54  -

(each such Lender, an “Affected Lender”), then the Borrower may (i)Borrowers may
(i) subject to compliance with the Non-Bank Rules, propose a Replacement Lender
subject to approval by the Administrative Agent (not to be unreasonably withheld
or delayed) or (ii) indicate to the Administrative Agent in writing that it
desiresthey desire to replace the Affected Lender with one or more of the other
Lenders, and the Administrative Agent shall then forthwith give notice to the
other Lenders that any such Lender or Lenders may, in the aggregate, advance all
(but not part) of the Affected Lender’s Pro Rata Share of the affected credit
and, in the aggregate, assume all (but not part) of the Affected Lender’s
Individual Commitment and obligations under the Credit Facility and acquire all
(but not part) of the rights of the Affected Lender and assume all (but not
part) of the obligations of the Affected Lender under each of the other Credit
Documents  to the extent they relate to the Credit Facility (but in no event
shall any other Lender or the Administrative Agent be obliged to do so).  If any
satisfactory Replacement Lender shall be obtained or one or more Lenders shall
agree in writing to advance all (but not part) of the Affected Lender’s Pro Rata
Share of the affected credit and to acquire and assume all of the Affected
Lender’s Individual Commitment (such Replacement Lender or Lender, as the case
may be, is herein collectively called the “Assenting Lenders” and individually
called an “Assenting Lender”) with respect to such advance, acquisition and
assumption, the Pro Rata Share of such credit of each Assenting Lender and the
Individual Commitment and the obligations of such Assenting Lender under the
Credit Facility and the rights and obligations of such Assenting Lender under
each of the other Credit Documents to the extent they relate to the Credit
Facility shall be increased by its respective pro rata share (based on the
relative Individual Commitments of the Assenting Lenders) of the Affected
Lender’s Pro Rata Share of such credit and Individual Commitments and
obligations under the Credit Facility and rights and obligations under each of
the other Credit Documents to the extent they relate to the Credit Facility on a
date mutually acceptable to the Assenting Lenders and the BorrowerBorrowers.  On
such date, the Assenting Lenders shall extend to the BorrowerBorrowers the
Affected Lender’s Pro Rata Share of such credit and shall prepay to the Affected
Lender the advances of the Affected Lender then outstanding, together with all
interest accrued thereon and all other amounts owing to the Affected Lender
hereunder, and, upon such advance and prepayment by the Assenting Lenders, the
Affected Lender shall cease to be a “Lender” for purposes of this Agreement and
shall no longer have any obligations hereunder.  Upon the assumption of the
Affected Lender’s Individual Commitment as aforesaid by an Assenting Lender,
Schedule A hereto shall be deemed to be amended to increase the Individual
Commitment of such Assenting Lender by the amount of such assumption.  For
certainty, the BorrowerBorrowers shall not be required to pay an Affected Lender
that is a Defaulting Lender in respect of breakage costs or other amounts
required to be paid as a result of prepayment to such Lender.  In the event that
an Affected Lender is not replaced pursuant to the foregoing provisions and
provided (x) no Default or Event of Default has occurred and is continuing at
the time of any such prepayment and cancellation or would arise immediately
thereafter and (y) such prepayment and cancellation is not prohibited by
applicable law, the BorrowerBorrowers may, upon five (5) Banking Days’ notice to
the Affected Lender and the Administrative Agent, cancel the Individual
Commitment of such Affected Lender and prepay advances of such Affected Lender
then outstanding, together with all interest accrued thereon and all other
amounts owing to such Affected Lender hereunder (such payments shall be made to
the Administrative Agent), and, upon such notice and prepayment by the
BorrowerBorrowers, such Affected Lender shall cease to be a “Lender” for all
purposes of this Agreement and shall no longer have any obligations hereunder.









- 55  -

8.4                   Indemnity Relating to Credits

Upon notice from a Lender to the Borrower Representative (which notice shall be
accompanied by a detailed calculation of the amount to be paid by the Borrower),
the BorrowerBorrowers), Borrowers shall pay to such Lender such amount or
amounts as will compensate such Lender for any loss, cost or expense incurred by
them in the liquidation or redeposit of any funds acquired by the Lenders to
fund or maintain any portion of a LIBOR Loan as a result of:

the failure of the BorrowerBorrowers to borrow or make repayments on the dates
specified under this Agreement or in any notice from the Borrower Representative
to the Administrative Agent (provided that if any notice specifies the repayment
of a LIBOR Loan at any time other than its maturity date, then the
BorrowerBorrowers shall be responsible for any loss, costs or expenses referred
to above); or

the repayment or prepayment of any amounts on a day other than the payment dates
prescribed herein or in any notice from the Borrower Representative to the
Administrative Agent (provided that if any notice specifies the repayment of a
LIBOR Loan at any time other than its maturity date, then the BorrowerBorrowers
shall be responsible for any loss, costs or expenses referred to above).

Notwithstanding the foregoing, the BorrowerBorrowers shall not be required to
indemnify a Lender for any such cost or expense if such cost or expense is
incurred while such Lender is a Defaulting Lender.

8.5                   Indemnity

The BorrowerBorrowers hereby agreesagree to indemnify and hold the
Administrative Agent, each Lender, their respective affiliates, successors and
assigns and the shareholders, officers, directors, partners, advisors,
controlling persons, employees, and agents (collectively, the “Indemnified
Parties”) free and harmless from and against any and all claims, demands,
actions, causes of action, suits, losses, costs, charges, liabilities and
damages, and expenses in connection therewith (irrespective of whether such
Indemnified Party is a party to the action for which indemnification hereunder
is sought), and including, without limitation, reasonable and documented
out-of-pocket legal fees (of one primary counsel to the Administrative Agent and
the Lenders, taken as a whole, and, if necessary, of one local counsel in any
relevant jurisdiction to such persons, taken as a whole) and out of pocket
disbursements and amounts paid in settlement which are approved by the Borrower
(Borrowers (collectively in this Section 8.5, the “Indemnified Liabilities”),
incurred or suffered by, or asserted against, the Indemnified Parties or any of
them as a result of, or arising out of, or relating to (i) the extension of
credit contemplated herein, (ii) any transaction financed or to be financed in
whole or in part, directly or indirectly, with the proceeds of any credit
extended hereunder, (iii) any actual or threatened investigation, litigation or
other proceeding relating to any credit extended or proposed to be extended as









- 56  -

contemplated herein or (iv) the execution, delivery, performance or enforcement
of the Credit Documents and any instrument, document or agreement executed
pursuant hereto or thereto, except, in each case, for any such Indemnified
Liabilities (x) that a court of competent jurisdiction determines in a final
non-appealable judgment arose on account of an Indemnified Party’s or such
Indemnified Party’s controlled affiliates gross negligence, bad faith or willful
misconduct, (y) that a court of competent jurisdiction determines in a final
non-appealable judgment resulted from a material breach by such Indemnified
Party of its obligations under this Agreement or other Credit Documents or (z)
resulting from any claim, litigation or other proceeding that does not involve
an act or omission of theany Borrower or any of its Affiliates and that is
brought by an Indemnified Person against any other Indemnified Person (other
than any claim, litigation or other proceeding against the Administrative Agent,
any other agent or arranger in its capacity as such).  To the fullest extent
permitted by applicable law, no Person party hereto shall assert (and each such
Person shall cause its Subsidiaries not to assert), and each such Person hereby
waives, and acknowledges that no other such Person shall have, any claim against
any Indemnified Person or against any Obligor or any of their respective equity
holders, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of proceeds thereof; provided that such
waiver of special, indirect, consequential or punitive damages shall not limit
the indemnification obligations of the BorrowerBorrowers under this Section
8.5(a) to the extent that such special, indirect, consequential or punitive
damages are included in any claim by a third party unaffiliated with any of the
Indemnified Persons with respect to which the applicable Indemnified Person is
entitled to indemnification under this Section 8.5(a).

Without limiting the generality of the indemnity set out in the preceding
clause 0, the BorrowerBorrowers hereby further agreesagree to indemnify and hold
the Indemnified Parties free and harmless from and against any and all claims,
demand, actions, causes of action, suits, losses, costs, charges, liabilities
and damages, and expenses in connection therewith, including, without
limitation, reasonable and documented out-of-pocket legal fees (of one primary
counsel to the Administrative Agent and the Lenders, taken as a whole, and, if
necessary, of one local counsel in any relevant jurisdiction to such persons,
taken as a whole) and out-of-pocket disbursements and amounts paid in settlement
which are approved by the BorrowerBorrowers (such approval not to be
unreasonably withheld, delayed or conditioned), of any and every kind whatsoever
paid (collectively in this Section 8.5, the “Indemnified Liabilities”), incurred
or suffered by, or asserted against, the Indemnified Parties or any of them for,
with respect to, or as a direct or indirect result of, (i) the presence on or
under, or the Release from, any real property legally or beneficially owned (or
any estate or interest which is owned), leased, used or operated by thea
Borrower or any Subsidiary of any Hazardous Material, and (ii) any other
violation of an









- 57  -

Environmental Law by thea Borrower or any Subsidiary, and regardless of whether
caused by, or within the control of, thesuch Borrower or such Subsidiary, except
for any such Indemnified Liabilities (x) that a court of competent jurisdiction
determines in a final non-appealable judgment arose on account of an Indemnified
Party’s or such Indemnified Party’s controlled affiliates gross negligence, bad
faith or willful misconduct, (y) that a court of competent jurisdiction
determines in a final non-appealable judgment resulted from a material breach by
such Indemnified Party of its obligations under this Agreement or other Credit
Documents or (z) resulting from any claim, litigation or other proceeding that
does not involve an act or omission of theany Borrower or any of its affiliates
and that is brought by an Indemnified Person against any other Indemnified
Person (other than any claim, litigation or other proceeding against the
Administrative Agent, any other agent or arranger in its capacity as such).

All obligations provided for in this Section 8.5 shall survive the permanent
repayment of the outstanding credit hereunder and the termination of the Credit
Agreement.  The obligations provided for in this Section 8.5 shall not be
reduced or impaired by any investigation made by or on behalf of the
Administrative Agent or any of the Lenders.

The BorrowerBorrowers hereby agreesagree that, for the purposes of effectively
allocating the risk of loss placed on the BorrowerBorrowers by this Section 8.5,
the Administrative Agent and each Lender shall be deemed to be acting as the
agent or trustee on behalf of and for the benefit of their respective
shareholders, officers, directors, employees and agents.

If, for any reason, the obligations of the BorrowerBorrowers pursuant to this
Section 8.5 shall be unenforceable, theeach Borrower agrees to make the maximum
contribution to the payment and satisfaction of each obligation that is
permissible under applicable Requirement of Law.

The indemnity under this Section 8.5 shall not apply to any matters specifically
dealt with in Sections 8.2, 8.4, 8.6 or 15.1615.17.

8.6                   Taxes

Payments Free of Certain Taxes; Obligation to Withhold; Payments on Account of
Certain Taxes.

Any and all payments by or on account of any obligation of any Obligor hereunder
or under any other Credit Document shall to the extent permitted by applicable
Requirements of Law be made free and clear of and without reduction or
withholding for any Taxes.  If applicable Requirements of Law (as determined in
the good faith discretion of any applicable Withholding Agent) require the
applicable Withholding Agent to withhold or deduct any Tax from or with respect
to any such payment, such Tax shall be withheld or deducted in accordance with
such Requirements of Law as determined by such Withholding Agent upon the









- 58  -

basis of the information and documentation to be delivered pursuant to
subsection (e) below.

If the applicable Withholding Agent shall be required by applicable Requirements
of Law to withhold or deduct any Taxes, then (A) such Withholding Agent shall
withhold or make such deductions as are determined by such Withholding Agent to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) such Withholding Agent shall timely pay
the full amount withheld or deducted to the relevant Official Body in accordance
with applicable Requirements of Law, and (C) to the extent that such withholding
or deduction is made on account of Indemnified Taxes imposed on or with respect
to any payment by or on account of any obligation of any Obligor under any
Credit Document or on account of Other Taxes, the sum payable by the applicable
Obligor shall be increased as necessary so that after such required withholding
or the making of all such required deductions (including deductions applicable
to additional sums payable under this Section 8.6) the Administrative Agent or
the applicable Lender, as the case may be, receives an amount equal to the sum
it would have received had no such withholding or deduction been made; provided,
 however, that in the case of a Withholding Agent that is not an Obligor or the
Administrative Agent, the amount payable under this clause (C) shall not exceed
the amount that would have been required to be paid had an Obligor or the
Administrative Agent been the applicable Withholding Agent;

Payment of Other Taxes by the BorrowerBorrowers.  Without limiting the
provisions of Section 8.6(a), but without duplication, the Obligors shall timely
pay any Other Taxes to the relevant Official Body in accordance with applicable
Requirements of Law, or at the option of the Administrative Agent timely
reimburse it for the payment of any Other Taxes.

Tax Indemnifications.

Without limiting the provisions of subsection (a) or (b) above, the
BorrowerBorrowers shall indemnify the Administrative Agent and each Lender, and
shall make payment in respect thereof within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 8.6) payable by the Administrative Agent or
such Lender, as the case may be, to the extent imposed on or with respect to any
payment made by or on account of any obligation of any Obligor under any Credit
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Official Body.  A certificate as to the
amount of any such payment or liability delivered to the Borrower Representative
by a Lender (with a copy to the Administrative Agent), or









- 59  -

by the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

Without limiting the provisions of subsection (a) or (b) above, each Lender,
severally and not jointly, shall indemnify the Obligors and the Administrative
Agent, and shall make payment in respect thereof within ten (10) days after
demand therefor, against any and all (i) Excluded Taxes attributable to such
Lender that are payable by the Obligors or the Administrative Agent (and any
reasonable expenses arising therefrom or related thereto) as a result of the
failure by such Lender to deliver, or as a result of the inaccuracy, inadequacy
or deficiency of, any documentation required to be delivered by such Lender to
theU.S. Borrower or the Administrative Agent pursuant to Section 8.6(e) and (ii)
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 15.5(b) relating to the maintenance of a Participant Register, in each
case, whether or not such Taxes were correctly or legally imposed or asserted by
the relevant Official Body.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Borrower Representative or the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent or any Obligor, as the case may be,
to set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Credit Document against any amount due to the
Administrative Agent or such Obligor, as the case may be, under this clause
(ii).  The agreements in this clause (ii) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the commitments hereunder and the
repayment, satisfaction or discharge of all Obligations.

Evidence of Payments.  After any payment of Taxes by an Obligor to an Official
Body as provided in this Section 8.6, such Obligor shall deliver to the
Administrative Agent for the benefit of the relevant Lender or the
Administrative Agent, as the case may be, the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy of any
return required by Requirements of Law to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.

Status of Lenders; Tax Documentation.

Each Lender shall deliver to the Borrower Representative and to the
Administrative Agent, and the Administrative Agent shall deliver to the Borrower
Representative, when reasonably requested by the BorrowerBorrowers or the
Administrative Agent, as the case may be, such properly completed and executed
documentation prescribed by applicable Requirements of Law or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the BorrowerBorrowers or the Administrative Agent, as the case
may be, to determine (A) whether or not payments made hereunder or under any









- 60  -

other Credit Document are subject to withholding, (B) if applicable, the
required rate of withholding or deduction, (C) such Lender’s or the
Administrative Agent’s entitlement to any available exemption from, or reduction
of, applicable withholding in respect of any payments to be made to such Lender
or the Administrative Agent by an Obligor pursuant to this Agreement or any
other Credit Document and (D) whether or not such Lender or the Administrative
Agent is subject to backup withholding or information reporting requirements or
otherwise to establish such Lender’s or the Administrative Agent’s status for
withholding Tax purposes in any applicable jurisdiction.

Without limiting the generality of the foregoing,

each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower Representative and
the Administrative Agent (in such number of signed originals as shall be
reasonably requested by the recipient), on or prior to the date on which such
“United States person” became a Lender under this Agreement, IRS Form W-9; and

each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding Tax with
respect to any payments hereunder or under any other Credit Document shall
deliver to the Borrower Representative and the Administrative Agent (in such
number of signed originals as shall be requested by the recipient), on or prior
to the date on which such Lender becomes a Lender under this Agreement,
whichever of the following is applicable:

in the case of a Lender claiming the benefits of an income tax treaty to which
the United States is a party, IRS Form W-8BEN or IRS Form W-8BEN-E establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to
such tax treaty,

in the case of a Lender for whom any payments under this Agreement constitute
income that is effectively connected with such Lender’s conduct of a trade or
business in the United States, IRS Form W-8ECI (or successor thereto),

in the case of a Lender that is not the beneficial owner of payments made under
this Agreement (including a partnership or a participating Lender), (1) IRS Form
W-8IMY on behalf of itself and (2) the relevant forms prescribed in clauses (A)
and (B) (I), (II), (IV) and (V) of this paragraph (e)(ii) that would be required
of each such beneficial owner or partner of such partnership if such









- 61  -

beneficial owner or partner were a Lender; provided,  however, that if such
Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) or 871(h) of the Code,
such Lender may provide a Non-Bank Certificate (as described below) on behalf of
such partners,

in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) or 871(h) of the Code, (x) a certificate
(substantially in the form of Exhibit H (a “Non-Bank Certificate”)) to the
effect that such Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of theU.S. Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments are effectively connected with a U.S. trade or business, and (y) IRS
Form W-8BEN or IRS Form W-8BEN-E,

any other form prescribed by applicable Requirements of Law or such other
evidence satisfactory to the BorrowerBorrowers as a basis for claiming any
available exemption from or reduction in withholding Tax together with such
supplementary documentation as may be prescribed by applicable Requirements of
Law to permit the BorrowerBorrowers or the Administrative Agent to determine the
withholding or deduction required to be made, or

if a payment made to a Lender would be subject to U.S. Federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
Representative and the Administrative Agent, at the time or times prescribed by
applicable Requirements of Law and at such time or times reasonably requested by
the BorrowerBorrowers or the Administrative Agent, such documentation prescribed
by applicable Requirements of Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the BorrowerBorrowers or the Administrative Agent as may be
necessary for the BorrowerBorrowers and the Administrative Agent to comply with
their respective obligations under FATCA, to determine whether such









- 62  -

Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment.  Solely for
purposes of this clause (VI), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Notwithstanding anything to the contrary in this Section 8.6(e)(ii), in no event
will any Lender be required to provide any documentation such Lender is legally
ineligible to deliver.

Each Lender and Administrative Agent shall promptly notify the BorrowerBorrowers
and the Administrative Agent of any change in circumstances which would modify
or render invalid any previously delivered form or documentation or any claimed
exemption or reduction and provide updated documentation (or promptly notify the
BorrowerBorrowers and the Administrative Agent of its legal ineligibility to do
so).  Each Lender or Administrative Agent that has previously delivered any
documentation required herein shall, upon the reasonable request of the
BorrowerBorrowers or the Administrative Agent, deliver to the Borrower
Representative and the Administrative Agent additional copies of such form (or
successor thereto) on or before the date such form expires or becomes obsolete
or promptly notify the BorrowerBorrowers and the Administrative Agent of its
legal ineligibility to do so.

Upon execution of this Agreement, the Administrative Agent shall deliver to the
Borrower Representative an accurate, complete, signed copy of IRS Form W-8IMY
certifying in Part I that it is a qualified intermediary and checking the boxes
in Part III, Line 14a and Line 14b.

Each Lender hereby authorizes the Administrative Agent to deliver to the
Obligors and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 8.6(e).

Treatment of Certain Refunds.  If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund (in cash or
applied as an offset against another cash Tax liability) of any Taxes as to
which it has been indemnified by any Obligor or with respect to which any
Obligor has paid additional amounts pursuant to this Section 8.6, it shall pay
to such Obligor an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Obligor under this
Section 8.6 with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including Taxes) incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Official Body with respect to such
refund); provided that such Obligor, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such Obligor (plus
any penalties, interest, additions to Tax or other









- 63  -

charges imposed by the relevant Official Body) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority and delivers to such Obligor
evidence reasonably satisfactory to such Obligor of such
repayment.  Notwithstanding anything to the contrary in paragraph (f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to any
Obligor or any other Person,

Survival.  Each party’s obligations under this Section 8.6 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

REPAYMENTS AND PREPAYMENTS

9.1                   Repayment under Credit Facility

The BorrowerBorrowers shall repay to the Lenders in full the outstanding
principal amount of the Loans under the Credit Facility together with all
accrued and unpaid interest thereon and all accrued and unpaid fees with respect
thereto on the Maturity Date.

9.2                   Voluntary Prepayments under Credit Facility

Subject to Section 9.3, the BorrowerBorrowers shall be entitled to prepay all or
any portion of the outstanding Loans under the Credit Facility at any time,
without penalty, provided that Section 8.4 shall be complied with in connection
with any such prepayment.  Amounts prepaid pursuant to this Section 9.2 shall be
available for reborrowing.

9.3                   Prepayment Notice

The Borrower Representative shall give written notice, including by electronic
transmission, to the Administrative Agent of each voluntary prepayment pursuant
to Section 9.2.  Such notice (a “Prepayment Notice”) shall be irrevocable, shall
be given in accordance with Section 3.10 and shall specify:

the date on which the prepayment is to take place; and

the type and principal amount of the Loan or the portion thereof which is to be
prepaid.









- 64  -

9.4                   Currency of Repayment

All payments and repayments of outstanding credit hereunder shall be made in the
currency of such outstanding credit.

REPRESENTATIONS AND WARRANTIES

10.1                 Representations and Warranties

To induce the Lenders and the Administrative Agent to enter into this Agreement
and to induce the Credit Parties to extend credit under the Credit Documents,
theeach Borrower hereby represents and warrants to the Credit Parties, as of the
date of this Agreement, and as of the date of each extension of credit
hereunder, as follows and acknowledges and confirms that the Lenders and the
Administrative Agent are relying upon such representations and warranties in
entering into this Agreement and in extending credit hereunder:

Status and Power.  TheEach Borrower and each Restricted Subsidiary is duly
organized and validly existing and in good standing (to the extent such concept
is known in the relevant jurisdiction) under the laws of its jurisdiction of
organization.  TheEach Borrower and each Restricted Subsidiary is duly
qualified, registered or licensed in all jurisdictions (including its
jurisdiction of organization) where the failure to do so would reasonably be
expected to have a Material Adverse Effect.  TheEach Borrower and each
Restricted Subsidiary has all requisite corporate capacity, power and authority
to own, hold under licence or lease its properties, and to carry on its business
as now conducted.  Each Obligor has all requisite corporate or limited liability
company capacity to enter into, and carry out the transactions contemplated by,
the Credit Documents to which is a party.

Authorization and Enforcement.  All necessary action, corporate or otherwise,
has been taken to authorize the execution, delivery and performance by each
Obligor of the Credit Documents to which it is a party.  Each Obligor has duly
executed and delivered the Credit Documents to which it is a party.  The Credit
Documents to which each Obligor is a party are legal, valid and binding
obligations of such Obligor, enforceable against such Obligor in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by (i) applicable bankruptcy, insolvency, moratorium, reorganization and other
laws of general application limiting the enforcement of creditors’ rights
generally and (ii) the fact that the courts may deny the granting or enforcement
of equitable remedies.

Compliance with Other Instruments and with Law.  The execution, delivery and
performance by each Obligor of the Credit Documents to which it is a party, and
the consummation of the transactions contemplated herein and therein, do not and
will not conflict with, result in any breach or violation of, or constitute a
default under, (i) the terms, conditions or provisions of the articles of
incorporation, bylaws, articles of organization, operating agreement or other









- 65  -

organizational documents of such Obligor, (ii) of any law, regulation, judgment,
decree or order binding on or applicable to such Obligor or to which its
property is subject or require the consent or approval of any applicable
Official Body (other than such consents as have been obtained and are in
effect), or (iii) of any agreement, lease, licence, permit or other instrument
to which such Obligor is a party or is otherwise bound or by which such Obligor
benefits or to which its property is subject, or require the consent or approval
of any other Person (other than such consents as have been obtained and are in
effect), except in the case of the preceding clauses (ii) and (iii), to the
extent such conflict, breach, violation or default could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

Financial Statements.  The consolidated financial statements of theU.S. Borrower
for the most recently completed Fiscal Quarter or Fiscal Year, as the case may
be, were prepared in accordance with GAAP.  Since June 30, 20162018, there has
been no change or event that, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect.  The audited
consolidated financial statements of the Borrower as of and for the twelve-month
period ending June 30, 2016, all of which have been furnished to the
Administrative Agent, have been prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and fairly present the financial condition and results of
operations of the Borrower and its Subsidiaries as of the date or periods
covered thereby.  Such financial statements and the notes thereto disclose all
material liabilities, direct or contingent, of theU.S. Borrower and its
Subsidiaries that are required to be disclosed under GAAP.

Litigation.  There are no actions, suits, inquiries, claims or proceedings
(whether or not purportedly on behalf of theany Borrower or any Restricted
Subsidiary) pending or, to Borrower’sBorrowers’ Knowledge, threatened in writing
against theany Borrower or any Restricted Subsidiary before any applicable
Official Body, which, in any case or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

Title to Assets.  TheEach Borrower and each Restricted Subsidiary has good title
(or in the case of any leased premises, easement properties or licensed
properties, valid leasehold, easement or license interests) to all of its
property and assets, free from Liens other than the Permitted Liens.

Compliance with Laws. Governmental Approvals.  Neither theNo Borrower noror any
of its Subsidiaries is in violation of any Requirement of Law applicable to
itself or to the operation of its business or to its property or assets
(including, without limitation, Environmental Laws) which could reasonably be
expected to have a Material Adverse Effect.  TheEach Borrower and each of its
Restricted SubsidiariesSubsidiary holds all licenses, certificates of approval,
approvals, registrations, permits and consents which are required by any
Requirement of Law to operate its businesses where they are currently being
operated except where the failure to have such licenses, certificates of
approval, approvals,









- 66  -

registrations, permits and consents could not reasonably be expected to have a
Material Adverse Effect.

Outstanding Defaults.  No event has occurred which constitutes a default of
theany Borrower or any Restricted Subsidiary, or to the Borrower’sBorrowers’
Knowledge, any counterparty, under or in respect of any material agreement,
undertaking or instrument to which thesuch Borrower or such Restricted
Subsidiary is a party or to which its property or assets may be subject, and
which could reasonably be expected to have a Material Adverse Effect.  No
Default or Event of Default has occurred and is continuing.

Tax Returns and Taxes.  Each of the Borrower and each of its
SubsidiariesSubsidiary has filed all Tax returns and Tax reports required by
applicable Requirements of Law to have been filed by it and has paid all Taxes
thereby shown to be owing, except (i) any such Taxes which are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books or (ii)
where the failure to so file or pay could not reasonably be expected to have a
Material Adverse Effect.

Environmental Compliance.

All facilities and property (including underlying groundwater) owned, leased,
used or operated by theU.S. Borrower or any of its Subsidiaries have been, and
continue to be, owned or leased in compliance with all Environmental Laws,
except where any non-compliance could not reasonably be expected to have a
Material Adverse Effect;

There are no pending or threatened (in writing)

claims, complaints, notices or requests for information received by theU.S.
Borrower or any of its Subsidiaries with respect to any alleged violation of any
Environmental Law which, if proved, could reasonably be expected to have a
Material Adverse Effect;

complaints, notices or inquiries to theU.S. Borrower or any of its Subsidiaries
regarding potential liability under any Environmental Law which liability could
reasonably be expected to have a Material Adverse Effect;

There have been no Releases of any Hazardous Materials at, on, under or from any
property that is owned, operated, used or leased by theU.S. Borrower or any of
its Subsidiaries that, singly or in the aggregate, have, or could reasonably be
expected to have, a Material Adverse Effect;

Each of the U.S. Borrower and each of its Subsidiaries has been issued and is in
compliance with all permits, certificates, approvals, licenses and other
authorizations under any Environmental Laws to carry on its









- 67  -

business except where any non-issuance or non-compliance could not reasonably be
expected to have a Material Adverse Effect; and

No conditions exist at, on or under any property that is operated, used or
leased to theU.S. Borrower or any of its Subsidiaries that, with the passage of
time, or the giving of notice or both, would give rise to liability under any
Environmental Law which liability could reasonably be expected to have a
Material Adverse Effect.

Subsidiaries.  As of the FirstThird Amendment Effective Date, the chart attached
hereto as Schedule 10.1(k) accurately sets out the corporate structure of
theU.S. Borrower and all of its Subsidiaries and reflects (i) the
inter-corporate share ownership of each such Subsidiary and (ii) each
Unrestricted Subsidiary.

Assets Insured.  The property and assets of Borrowers and the Borrower and its
Restricted Subsidiaries are insured with insurers, in amounts, for risks and
otherwise which are reasonable in relation to such property and assets and
otherwise in accordance with industry standard and past practice.

Margin Regulations.  Neither theNo Borrower noror any Restricted Subsidiary is
engaged in the business of extending credit for the purpose of, and no proceeds
of any Loan or other extensions of credit hereunder will be used for the purpose
of, buying or carrying margin stock (within the meaning of Regulation U of the
Federal Reserve Board) or extending credit to others for the purpose of
purchasing or carrying any such margin stock, in each case in contravention of
Regulation T, U or X of the Federal Reserve Board.

Investment Company Act.  Neither theNo Borrower noror any Restricted Subsidiary
is an “investment company” or an “affiliates person” of, or “promoter” or
“principal underwriter” for, an “investment company”, as such terms are defined
in the Investment Company Act of 1940.

Solvency. The U.S. Borrower and its consolidated Subsidiaries on a consolidated
basis determined in accordance with GAAP, are Solvent.

Employee Benefit Plans and Canadian Pension Plans.  Each Employee Benefit Plan
established or maintained by the a Borrower or any of itsa Restricted
SubsidiariesSubsidiary complies with, and has been maintained and administered
in accordance with, in all material respects, applicable Requirements of
Law.  Each Employee Benefit Plan is fully funded on a going concern basis in
accordance with its terms and applicable Requirements of Law, and the present
value of all accrued benefits under any such plans do not exceed the value of
the assets of such plans allocable to such accrued benefits by an amount that
could reasonably be expected to have a Material Adverse Effect.  No material
liability exists with respect to any Employee Benefit Plan that has been
terminated.  Each of the Canadian Pension Plans (if any) is duly registered
under the Canadian Income Tax Act and any other applicable Requirements of Law
which require registration, has been administered in accordance with the
Canadian Income Tax









- 68  -

Act and such other applicable Requirements of Law and no event has occurred
which could reasonably be expected to cause the loss of such registered status,
except to the extent that any failure to do so could not reasonably be expected
to have a Material Adverse Effect.  All material obligations of each of the
Canadian Restricted Subsidiaries (including fiduciary, funding, investment and
administration obligations) required to be performed in connection with the
Canadian Pension Plans and the funding agreements therefor have been performed
on a timely basis, except to the extent that any failure to do so could not
reasonably be expected to have a Material Adverse Effect.  There are no
outstanding disputes concerning the assets of the Canadian Pension Plans.  No
promises of benefit improvements under the Canadian Pension Plans have been made
except where such improvement could not reasonably be expected to have a
Material Adverse Effect.  All contributions or premiums required to be made or
paid by each of the Canadian Restricted Subsidiaries to the Canadian Pension
Plans have been made on a timely basis in accordance with the terms of such
plans and all applicable Requirements of Law.  There have been no improper
withdrawals or applications of the assets of the Canadian Pension Plans.  None
of the Canadian Pension Plans contain or have ever contained a “defined benefit
provision”, as that term is defined in subsection 147.1(1) of the Canadian
Income Tax Act. Each of the Canadian Pension Plans is fully funded on a solvency
basis and going concern basis (using actuarial methods and assumptions which are
consistent with the valuations last filed with the applicable Official Body and
which are consistent with GAAP).

Labor Matters.  As of the Closing Date, except as set forth on Schedule 10.1(q),
(i) there are no material collective bargaining agreements covering the
employees of theany Borrower or any of its Restricted Subsidiaries and neither
the Borrower nor any Restricted Subsidiary and no Borrower or any Restricted
Subsidiary has suffered any material strikes, walkouts, work stoppages or other
labor disputes with respect to thesuch Borrower or any of its Restricted
SubsidiariesSubsidiary within the last five (5) years, and (ii) the hours worked
by and payments made to employees of theany Borrower or any of its Restricted
SubsidiariesSubsidiary have not been in violation in any material respect of the
Fair Labor Standards Act or any other applicable Requirement of Law in any
relevant jurisdiction  dealing with such matters, in each case, where such
strike, walkout, stoppage or violation, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

FCPA.  For the immediately preceding five (5) year period, neither theno
Borrower noror any of its Subsidiaries nor, to Borrower’sBorrowers’ Knowledge,
any director, officer, agent, employee or other Person, in each case acting in
such capacity on behalf of theU.S. Borrower or any of its Subsidiaries, has
taken any action, directly or indirectly, that would result in a violation by
such Persons of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (“FCPA”), the Corruption of Foreign Public
Officials Act (Canada), as amended, or any other applicable anti-corruption
law.  No part of the proceeds of the Loans have been used, directly or
indirectly, for any payments to









- 69  -

any official or employee of an applicable Official Body, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain, or direct business
or obtain any improper advantage of the FCPA.

Anti-Money Laundering; Sanctions.  Neither theNo Borrower noror any of its
Subsidiaries or any director, officer or employee, or to Borrower’sBorrowers’
Knowledge any agent or affiliate of the any Borrower or any of its Subsidiaries
(i) is a Sanctioned Person, (ii) is incorporated or organized in, or is a
resident of, a Sanctioned Country, (iii) has any business affiliation or
commercial dealings with, or investments in, any Sanctioned Country or
Sanctioned Person in violation of Sanctions Laws or (iv) is in breach of or is
the subject of any action or investigation under any applicable Sanctions Laws
or Anti-Money Laundering Laws.  No proceeds from any Loan have been used,
directly or indirectly, to lend, contribute, provide, or have otherwise been or
will be made available to fund, any unlawful activity or business with or
related to any Sanctioned Person or Sanctioned Country, or in any other manner
that will result in any violation or breach by any person of applicable
Sanctions Laws.

Accuracy of Disclosure.  No factual information furnished by or on behalf of the
BorrowerBorrowers or any of itstheir Subsidiaries to the Administrative Agent or
any Lender for purposes of or in connection with this Agreement or any other
Credit Documents contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained therein, in
light of the circumstances when made, not materially misleading; provided,
however, that projections contained therein are not to be viewed as factual and
that actual results during the periods covered thereby may differ from the
results set forth in such projections by a material amount.  There is no fact
that, to the Borrower’sBorrowers’ Knowledge, has or could reasonably be expected
to have a Material Adverse Effect.

EEA Financial Institutions.  No Obligor is an EEA Financial Institution.

(u)        Non-Bank Rules. The Swiss Borrower is at all times in compliance with
the Non-Bank Rules.  For the purpose of its compliance with the Non-Bank Rules
under this Section 10.1(v), the Swiss Borrower shall assume that the aggregate
maximum number of Lenders which are not Qualifying Banks is 10 (irrespective of
whether or not there are, at any time, any such Lenders).

(v)        Beneficial Ownership Certificate. The information included in the
most recent Beneficial Ownership Certification delivered to any Lender is true
and correct in all respects.

10.2                 Survival of Representations and Warranties

All of the representations and warranties of theeach Borrower contained in
Section 10.1 shall survive until the execution and delivery of this Agreement
until all credit









- 70  -

outstanding hereunder has been repaid in full and the Credit Facility has been
terminated, notwithstanding any investigation made at any time by or on behalf
of the any Credit Party.

 

COVENANTS

11.1                 Affirmative Covenants

TheEach Borrower hereby covenants and agrees with the Credit Parties that, until
all credit outstanding hereunder has been repaid in full and the Credit Facility
has been terminated, and unless waived in writing in accordance with Section
14.14, the BorrowerBorrowers shall, and shall cause each of its Restricted
SubsidiariesSubsidiary to do the following:

Financial Reporting.  The Borrower Representative shall furnish the
Administrative Agent with the following statements and reports (the filing of
any of the following documents on EDGAR shall satisfy the delivery obligation in
relation to such documents so filed when the Borrower Representative has
provided written notice of such filing to the Administrative Agent, which
written notice may be in the form of an RSS feed or link to the respective
document provided by email or other electronic transmission):

within 90 days after the end of each Fiscal Year, copies of the audited
consolidated financial statements of theU.S. Borrower for such Fiscal Year and
the report thereon (without any qualification or exception as to the scope of
such audit) from an independent accounting firm of nationally-recognized
standing to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of theU.S. Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

within 60 days after the end of each of the first three (3) Fiscal Quarters of
each Fiscal Year, copies of the unaudited consolidated financial statements of
theU.S. Borrower, all certified by a senior financial officer of theU.S.
Borrower as presenting fairly in all material respects the financial condition
and results of operations of theU.S. Borrower and its consolidated Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

concurrently with the deliveries of financial statements pursuant to any of
clauses (i) and (ii) above, a duly executed and completed (A) compliance
certificate, in the form attached as Exhibit A hereto and signed by a senior
financial officer of theU.S. Borrower and (B) during any Post-Acquisition
Period, to the extent there is any Pro Forma Adjustment, a Pro Forma
Certificate;









- 71  -

within 90 days after the beginning of each Fiscal Year of theU.S. Borrower, a
budget for a period of at least twelve (12) months for theU.S. Borrower and its
consolidated Subsidiaries on a consolidated basis in form reasonably
satisfactory to the Administrative Agent; and

such other statements, reports and information concerning the operations,
business affairs and financial condition of theU.S. Borrower or any of its
Subsidiaries or compliance with the terms of this Agreement as the
Administrative Agent on the instructions of the Majority Lenders may reasonably
request from time to time, including, any information that may be reasonably
requested in respect of any Acquisition.

Copies of Public Filings.  The Borrower Representative shall, upon request,
furnish the Administrative Agent with copies of all documents which are filed by
theany Borrower or any Restricted Subsidiary with the Securities Exchange
Commission or with any similar Official Body in any other jurisdiction in
compliance with applicable securities legislation which are not available on
EDGAR.

Use of Proceeds.    The BorrowerBorrowers shall apply all of the proceeds of the
Credit Facility towards its general corporate purposes including, without
limitation, to finance Permitted Acquisitions and to permanently prepay in full
all Indebtedness owing by the Borrower under the Existing Revolving Credit
Agreement.  No proceeds of the Credit Facility will be used by theany Borrower
or any of its Subsidiaries in violation of applicable Requirements of Law.

Insurance.  The BorrowerBorrowers shall, and shall cause eachthe Restricted
SubsidiarySubsidiaries to, insure and keep insured, with financially sound and
reputable insurers, for risks, in amounts and such other terms as are consistent
with standard industry practice, all of the property of Borrowers and the
Borrower and its Restricted Subsidiaries except where failure to do so could not
reasonably be expected to have a Material Adverse Effect.

[Reserved].

Change of Name, Office or Other Information.  Except in connection with the
Permitted Reorganization, the BorrowerBorrowers shall notify the Administrative
Agent in writing promptly of any change in (i) the corporate name of any
Restricted Subsidiary or (ii) the jurisdiction of incorporation of any
Restricted Subsidiary.

Corporate Existence.  Except in connection with the Permitted Reorganization,
theEach Borrower shall, and shall cause each of itsthe Restricted Subsidiaries
to, maintain its valid existence in good standing (if such concept is known in
the relevant jurisdiction), except, solely with respect to any Restricted
Subsidiary (other than the Swiss Borrower), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.  For the
avoidance of doubt, theU.S. Borrower shall maintain its jurisdiction of
organization or









- 72  -

formation in the United States, any State thereof or the District of
Columbia.  Except in connection with the Permitted Reorganization, the and the
Swiss Borrower shall maintain its jurisdiction of organization or formation in
Switzerland.  Each Borrower shall, and shall cause each of its Restricted
SubsidiariesSubsidiary to, qualify and remain duly qualified to carry on
business and own property in each jurisdiction where the failure to do so could
reasonably be expected to result in a Material Adverse Effect.

Conduct of Business.  Except in connection with the Permitted Reorganization,
theEach Borrower shall, and shall cause each of its Restricted
SubsidiariesSubsidiary to, conduct its business in such a manner so as to comply
with all applicable Requirements of Law (including, without limitation,
Environmental Laws and ERISA), so as to observe and perform all its obligations
under leases, licenceslicenses and agreements necessary for the proper conduct
of its business and so as to preserve and protect its property and assets and
the earnings, income and profits therefrom where such non-compliance,
non-observance or non-performance could reasonably be expected to have a
Material Adverse Effect.  Except in connection with the Permitted
Reorganization, theEach Borrower shall, and shall cause each of its Restricted
SubsidiariesSubsidiary to, obtain and maintain all licenses, permits, government
approvals, franchises, authorizations and other rights necessary for the
operation of its business where failure to do so could reasonably be expected to
have a Material Adverse Effect.

Taxes.  TheEach Borrower shall pay, and shall cause each of its
SubsidiariesSubsidiary to pay, all Taxes levied, assessed or imposed upon it and
upon its property or assets or any part thereof, as and when the same become due
and payable, save and except (i) when and so long as the validity of any such
Taxes is being contested in good faith by appropriate proceedings and reserves
are being maintained in accordance with GAAP while forfeiture of any part of its
property or assets may result from the failure to so pay during the period of
any such contest or (ii) where the failure to pay could not reasonably be
expected to have a Material Adverse Effect.

Notice of Litigation.  The Borrower Representative shall promptly notify the
Administrative Agent of any actions, suits, inquiries, claims or proceedings
(whether or not purportedly on behalf of theany Borrower or any Restricted
Subsidiary) commenced or threatened in writing against or affecting thea
Borrower or anya Restricted Subsidiary before any applicable Official Body which
in any case or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

Environmental Matters.  TheEach Borrower shall, and shall cause each Restricted
Subsidiary to, as soon as practicable and in any event within 30 days, notify
the Administrative Agent (and provide copies), upon receipt of all written
claims, complaints and notices to or inquiries of, theany Borrower or any
Restricted Subsidiary relating to the condition of its facilities and
properties, or non-compliance with Environmental Laws, which claims, complaints,
notices or









- 73  -

inquiries relate to matters which could reasonably be expected to have a
Material Adverse Effect.

Leverage Ratio.  The BorrowerBorrowers shall maintain the Leverage Ratio
(measured as at the end of each Fiscal Quarter), including, as applicable during
any Post-Acquisition Period, calculated, if applicable, on a Pro Forma Basis, to
be (i) for the two Fiscal Quarters immediately following the consummation of a
Material Permitted Acquisition, less than or equal to 4.00:1.00 and (ii) at all
other times, less than or equal to 3.50:1.00.

Interest Coverage Ratio.   The BorrowerBorrowers shall maintain the Interest
Coverage Ratio (measured as at the end of each Fiscal Quarter), including, as
applicable during any Post-Acquisition Period, calculated, if applicable, on a
Pro Forma Basis, to be greater than or equal to 3.00:1.00.

Books and Records.  The BorrowerBorrowers shall, and shall cause each Restricted
Subsidiary to, keep proper books of account and records covering all its
business and affairs on a current basis, make full, true and correct entries of
its transactions in such books, set aside on its books from their earnings all
such proper reserves as required by GAAP and permit representatives of the
Administrative Agent to, subject to Section 15.1315.14, inspect such books of
account, records and documents and to make copies therefrom during reasonable
business hours; provided that (1) the Administrative Agent, the Lenders and
their agents and representatives shall provide the Borrower Representative with
at least five (5) business days’ notice of any visit and shall use commercially
reasonable efforts not to disrupt theany Borrower’s business during any such
visit and (2) so long as no Event of Default shall have occurred and be
continuing, the BorrowerBorrowers shall not be responsible for the cost and
expense of more than one inspection per calendar year in the aggregate by the
Administrative Agent and the Lenders.

Notice of Default or Event of Default.  Upon the occurrence of either a Default
or an Event of Default of which theany Borrower is aware, the BorrowerBorrowers
shall promptly deliver to the Administrative Agent a notice specifying the
nature and date of occurrence of such Default or Event of Default, thesuch
Borrower’s assessment of the duration and effect thereof and the action which
thesuch Borrower proposes to take with respect thereto.

Notice of Certain Other Events.  Promptly following the Borrower’sany Borrowers’
Knowledge thereof, deliver to the Administrative Agent a notice of any other
matter not specifically set forth in this Section 11.1 that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

Designation of Unrestricted Subsidiaries and Restricted Subsidiaries.  The
BorrowerBorrowers shall be permitted to designate any of its
SubsidiariesSubsidiary (except for the Swiss Borrower or a Guarantor) as an
Unrestricted Subsidiary by written notice to the Administrative Agent; provided
that the BorrowerBorrowers shall only be permitted to so designate a new









- 74  -

Unrestricted Subsidiary so long as (i) no Event of Default has occurred and is
continuing or would result therefrom and (ii) after giving effect to such
designation, the Borrower isBorrowers are in compliance with Section 11.1(t);
provided, however, that such designation shall constitute an Investment by the
BorrowerBorrowers therein at the date of designation in an amount equal to the
portion of the fair market value (as determined by the BorrowerBorrowers in good
faith in consultation with the Administrative Agent) of the net assets of such
subsidiary attributable to thesuch Borrower’s equity interest therein (and such
designation shall only be permitted to the extent such Investment is permitted
hereunder).  The BorrowerBorrowers may designate any Unrestricted Subsidiary to
be a Restricted Subsidiary for purposes of this Agreement so long as no Event of
Default has occurred and is continuing or would result therefrom.

Further Assurances.  Each Obligor shall execute, acknowledge and deliver to the
Administrative Agent such other documents and instruments and do or cause to be
done such other acts as the Administrative Agent reasonably determines to be
necessary to effect the intent of the parties to this Agreement or otherwise to
protect and preserve the interests of the Administrative Agent and the Lenders
hereunder, promptly upon request of the Administrative Agent, including the
execution and delivery of any and all documents which are necessary or advisable
to create, protect or maintain in favor of the Administrative Agent, for the
benefit of the Lenders, Liens on all Collateral of the Obligors as may be
required by this Agreement or any Pledge Agreement that are duly perfected in
accordance with all applicable Requirements of Law..

Covenant to Guarantee Obligations and Provide Security.

Subject to clause (iii) below, with respect to any Person that is or becomes a
Restricted Subsidiary after the Closing Date and is organized in a jurisdiction
in which an existing Guarantor is organized or another jurisdiction reasonably
satisfactory to the Administrative Agent, promptly (and in any event within 30
days (or such longer period as the Administrative Agent may agree in its sole
discretion) after such Person becomes a Restricted Subsidiary), (i) except as
provided below, deliver to the Administrative Agent the certificates, if any,
representing all of the Shares of such new Restricted Subsidiary that are
directly owned by an Obligor, together with undated stock powers or other
appropriate instruments of transfer executed and delivered in blank by a duly
authorized officer of the holder(s) of such Shares and (ii) cause such new
Restricted Subsidiary (other than an Excluded Subsidiary) (A) to execute a
Joinder Agreement and a joinder agreement to the applicable Pledge Agreement (or
other comparable documentation) or a new pledge agreement governed by the laws
of the relevant jurisdiction and (B) to take all actions necessary or advisable
in the reasonable opinion of the Administrative Agent to cause the Lien created
by the Pledge Agreements to be duly perfected to the extent required by such
agreements in accordance with all applicable Requirements of Law, including the
filing









- 75  -

of financing statements in such jurisdictions as may be reasonably requested by
the Administrative Agent.  Notwithstanding the foregoing, the Shares required to
be delivered to the Administrative Agent pursuant to this Section 11.1(s)(i)
shall not include any Shares of (x) any Restricted Subsidiary, to the extent
that the pledge of Shares of such Restricted Subsidiary would be prohibited by
applicable Requirements of Law, (y) a joint venture to the extent that the
pledge of Shares of such joint venture would be prohibited by such joint
venture’s organizational documents or (z) a Foreign Subsidiary or a Foreign
Subsidiary Holding Company (including Shares of a Restricted Subsidiary that are
held directly or indirectly by a Foreign Subsidiary or a Foreign Subsidiary
Holding Company) other than (A) 65% of the Voting Stock of each Restricted
Subsidiary owned by an Obligor that is a first-tier Foreign Subsidiary or a
first-tier Foreign Subsidiary Holding Company and (B) 100% of the Shares not
constituting Voting Stock of any such Restricted Subsidiary owned by such
Obligor..

Simultaneously with the execution of each Joinder Agreement and each joinder to
the applicable Pledge Agreement (or other comparable documentation) or a new
pledge agreement governed by the laws of the relevant jurisdiction as required
by Section 11.1(s)(i), the Borrower, Borrowers shall forthwith deliver, or cause
to be delivered to, the Administrative Agent, in form and substance satisfactory
to the Administrative Agent:

a duly certified copy of the articles of incorporation and by-laws, certificate
of formation and operating agreement or similar organizational documents of such
Restricted Subsidiary;

a certificate of status or good standing (if such concept is known in the
relevant jurisdiction) for such Restricted Subsidiary issued by the Official
Body responsible therefor in the jurisdiction in which such Restricted
Subsidiary is organized;

a duly certified copy of the resolutions of the board of directors of such
Restricted Subsidiary authorizing it to execute, deliver and perform its
obligations under each Credit Document to which such Restricted Subsidiary is a
party;

a certificate of an officer of such Restricted Subsidiary, in such capacity,
setting forth specimen signatures of the individuals authorized to sign the
Credit Documents to which such Restricted Subsidiary is a party;

requisite information to identify the Restricted Subsidiary under applicable
“know your client” legislation; and









- 76  -

upon request of the Administrative Agent, an opinion of such Restricted
Subsidiary’s counsel addressed to the Credit Parties and their counsel, relating
to the status and capacity of such Subsidiary, the due authorization, execution
and delivery and the validity and enforceability of the Credit Documents against
such Restricted Subsidiary and such other matters as the Administrative Agent
may reasonably request;

whereupon such Subsidiary shall become an Additional Guarantor for all purposes
of this Agreement.

Notwithstanding anything to the contrary in this Section 11.1(s), (i) no
Restricted Subsidiary shall be required to become a Guarantor in circumstances
where the Administrative Agent and the BorrowerBorrowers reasonably agree that
the costs or other consequences of providing a guarantee of the Obligations is
excessive in relation to the benefit thereof,  and (ii) no Shares shall be
required to be pledged in circumstances where the Administrative Agent and the
Borrower reasonably agree that the costs of obtaining pledge or security
interest in such assets is excessive in relation to the benefit thereof, (iii)
no Obligor shall be required to grant a security interest in any assets of such
Obligor other than the Shares owned by such Obligor in any Restricted
Subsidiary, (iv) no joinder or pledge will be required of any Obligor to the
extent it would result in any material tax liability for any Obligor or any
Subsidiary thereof and (v) on the Closing Date, neither the Borrower nor any
Restricted Subsidiary shall be required to take any perfection action in any
jurisdiction other than the United States, Canada or Switzerland.

Restricted Subsidiaries Coverage Test.  The Borrower and itsBorrowers and
Restricted Subsidiaries shall, at all times, collectively, account for at least
85% of theU.S. Borrower’s consolidated total assets and consolidated total
revenue determined as of the most recently ended Fiscal Quarter.

(t)         Beneficial Ownership Regulation. Each Borrower will, promptly
following any request therefor, deliver information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with the Beneficial Ownership Regulation.

11.2                 Negative Covenants

TheEach Borrower hereby covenants and agrees with the Credit Parties that, until
all credit outstanding hereunder has been repaid in full and the Credit Facility
has been terminated, and unless waived in writing in accordance with Section
14.14, the BorrowerBorrowers shall not, nor shall itthey permit any Restricted
Subsidiary to do the following:

Liens.  The BorrowerBorrowers shall not, and shall not permit or suffer any
Restricted Subsidiary to, enter into or grant, create, assume or suffer to exist
any









- 77  -

Lien affecting any of their respective properties or assets, whether now owned
or hereafter acquired, save and except only for the Permitted Liens.

Corporate Existence.  Except in connection with the Permitted Reorganization,
the Borrower will not, nor will itBorrowers shall not, and shall not permit any
Restricted Subsidiary to (whether in one transaction or in a series of
transactions and whether directly or indirectly): enter into any transaction of
amalgamation, merger, consolidation, partnership, joint venture or other
combination where such combination involves a contribution by thea Borrower or a
Restricted Subsidiary thereof of all or a substantial portion of its assets,
except, in each case, for the amalgamation, merger or consolidation of (i) a
Restricted Subsidiary, including any Guarantor, with and into theany Borrower
and (ii) a Restricted Subsidiary, including any Guarantor, with and into another
Restricted Subsidiary, including any Guarantor; provided that (x) if thea
Borrower is a party thereto, thea Borrower will be the surviving entity and (y)
if a Guarantor (and, for avoidance of doubt, not thea Borrower) is a party
thereto, such Guarantor will be the surviving entity.

Dispositions.  The BorrowerBorrowers shall not, and shall not suffer or permit
any Restricted Subsidiary to sell, dispose, assign or transfer any assets other
than the sale, disposition, assignment or transfer of (i) inventory in the
ordinary course of business, (ii) obsolete or redundant equipment, (iii) assets
in connection with the Permitted Reorganization, (iv) non-core assets acquired
in a Permitted Acquisition; provided that such sales shall be consummated within
180 days of the consummation of the Permitted Acquisition, (viv) assets (other
than the Shares pledged pursuant to the Pledge Agreements) among Restricted
Subsidiaries, or (viv) assets (other than the Shares pledged pursuant to the
Pledge Agreements and assets that are the subject of clauses (i) – (viv) of this
Section 11.2(c)) the aggregate consideration for which does not exceed, during
the period up to and including the Maturity Date, an amount equal to 10% of the
Consolidated Total Assets, as determined as of the last day of the Fiscal Year
or Fiscal Quarter (as applicable) for which financial statements have been
delivered pursuant to Section 11.1(a) (it being understood and agreed that if at
any time, the aggregate amount of such dispositions under clause (viv) of this
Section 11.2(c) would exceed 10% of Consolidated Total Assets solely as a result
of a decrease in Consolidated Total Assets in the applicable Fiscal Quarter from
the prior Fiscal Quarter, the prior dispositions shall be deemed to be
permitted); provided that, in each case, no Event of Default exists at the time
of such sale, disposition, assignment or transfer, or would occur upon, any such
sale, disposition, assignment or transfer.

Distributions.  The U.S. Borrower shall not make any Distribution (x) if an
Event of Default has occurred and is continuing at the time of making any such
Distribution or (y) if an Event of Default would arise immediately after the
making of any such Distribution.

Indebtedness.  The BorrowerBorrowers shall not, and shall not suffer or permit
any Restricted Subsidiary to, create, incur or assume any Indebtedness, except
for the following:









- 78  -

Indebtedness arising or existing under this Agreement and the other Credit
Documents;

Indebtedness existing as of the Closing Date and set forth on Schedule 11.2(e)
together with any refinancing thereof;

Indebtedness incurred after the Closing Date consisting of Capital Leases or
Purchase Money Indebtedness; provided that (i) such Indebtedness when incurred
shall not exceed the purchase price or cost of construction of the assets
acquired or constructed, (ii) no such Indebtedness shall be refinanced for a
principal amount in excess of the principal balance outstanding thereof at the
time of such refinancing and (iii) the total amount of all such Indebtedness
shall not exceed $15,000,000 at any time outstanding;

unsecured intercompany Indebtedness among Obligors, among Restricted
Subsidiaries and among Obligors and Restricted Subsidiaries; provided that any
such Indebtedness owing by an Obligor to a Restricted Subsidiary that is not an
Obligor shall be fully subordinated to the Obligations hereunder on terms and
conditions reasonably satisfactory to the BorrowerBorrowers and the
Administrative Agent;

Indebtedness and obligations owing under Hedging Agreements entered into in
order to manage existing or anticipated business risks and not for speculative
purposes;

unsecured Indebtedness of the BorrowerBorrowers;  provided that (i) no Default
or Event of Default shall have occurred and be continuing on a pro forma basis
immediately prior to and immediately after giving effect to the full amount of
such Indebtedness and (ii) the BorrowerBorrowers shall be in compliance on a Pro
Forma Basis with the covenant in Section 11.1(l);

Indebtedness of any Person that becomes a Restricted Subsidiary (or that is
merged or consolidated with or into thea Borrower or anya Restricted Subsidiary)
after the Closing Date in a transaction permitted hereunder, which Indebtedness
is existing at the time such Person becomes a Restricted Subsidiary (or that is
merged or consolidated with or into thea Borrower or anya Restricted Subsidiary)
(other than Indebtedness incurred solely in contemplation of such Person’s
becoming a Restricted Subsidiary, or being merged or consolidated with or into
thea Borrower or anya Restricted Subsidiary), and any refinancing thereof;

Indebtedness that is subordinated to the Obligations; provided, however, that
(A) the subordination of such Indebtedness is pursuant to a written
subordination agreement satisfactory to the Administrative Agent in its sole
discretion, (B) the terms, conditions and amount of any such subordinated
Indebtedness shall be satisfactory to the Administrative Agent in its sole
discretion, (C) the stated maturity date or mandatory









- 79  -

redemption date of such subordinated Indebtedness shall not be prior to the
Maturity Date, and (D) immediately prior to and immediately after giving pro
forma effect to the full amount of such subordinated Indebtedness, no Default or
Event of Default shall occur hereunder;

Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management, workers’ compensation claims, deferred compensation to
employees, bankers’ acceptances, performance or surety, appeal or similar bonds
issued for the account of and completion guarantees and other similar
obligations provided by any Restricted Subsidiary, in each case, in the ordinary
course of business consistent with past practices;

Indebtedness consisting of guarantees of Indebtedness of any Obligor or
Restricted Subsidiary so long the underlying Indebtedness is permitted to be
incurred hereunder;

Indebtedness arising from agreements providing for indemnification, adjustment
of purchase price or similar obligations, in each case entered into in
connection with dispositions permitted hereunder, Permitted Acquisitions,
Permitted Debt Investments or other Permitted Investments;

Indebtedness consisting of the financing of insurance premiums in the ordinary
course of business;

Indebtedness incurred in the ordinary course of business in respect of
obligations of the Loan PartiesObligors to pay the deferred purchase price of
goods or services or progress payments in connection with such goods and
services; and

other Indebtedness the aggregate unpaid principal amount of which shall not at
any time exceed $25,000,000.

Acquisitions.  The BorrowerBorrowers shall not, and shall not suffer or permit
any Restricted Subsidiary to, make any Acquisitions other than Permitted
Acquisitions.

Investments.  Except in connection with the Permitted Reorganization, the
BorrowerBorrowers shall not, and shall not permit any Restricted Subsidiary to,
make any Investments other than Permitted Investments and Permitted Debt
Investments;

[Reserved].

Negative Pledge.  The BorrowerBorrowers shall not, norand shall itnot permit any
Restricted Subsidiary to, enter into, assume or become subject to any agreement
prohibiting or otherwise restricting (I) the creation or assumption of









- 80  -

any Lien upon its properties or assets, whether now owned or hereafter acquired,
or requiring the grant of any security to secure obligations under such
agreement if security is given for some other obligation or (II) the ability of
any Restricted Subsidiary to make dividends or other distributions to any
Obligor, except, in each case, (A) pursuant to this Agreement and the other
Credit Documents, (B) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Section 11.2(e)(vii); provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (C) in connection with any Permitted Lien or
any document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (D) customary restrictions on the assignment of or granting
of a Lien on a particular lease, sublease, license or contract set forth in such
lease, sublease, license or contract entered into in the ordinary course of
business, (E) restrictions on the pledge of interests in or assets of joint
ventures contained in the applicable joint venture agreement and (F) customary
restrictions and conditions relating to a disposition of assets permitted
hereunder pending the consummation of such disposition.

Amendments.  Except in connection with the Permitted Reorganization, noBorrowers
shall not, and shall not permit any Restricted Subsidiary shallto, enter into
any amendment or modification of, or grant any waiver or consent under, any of
its organizational documents in a manner that would be materially adverse to the
interest of the Lenders, it being understood and agreed that a change of name,
change of corporate form, or change of any jurisdiction of formation is not
materially adverse to the interest of the Lenders so long as the Borrower
compliesBorrowers are in compliance with Section 11.1(f) and Section 11.1(r) and
so long as the security interest in the Collateral securing the Obligations is
not adversely affected in any material respect.

Change in Business.  Except in connection with the Permitted Reorganization, the
BorrowerBorrowers shall not, and shall not suffer or permit any Restricted
Subsidiary to, discontinue its business or any material part thereof or carry on
any business other than the business it carries on as of the date hereof, the
purchase and sale of, or royalty arrangements with respect to, silver, gold and
other metals and oil and gas and the acquisition, development, ownership and/or
operation, directly or indirectly, of mining and/or oil and gas properties
and/or projects, together with, in each case, other matters reasonably ancillary
thereto.

Change in Fiscal Year.  Neither theNo Borrower noror any Restricted Subsidiary
shall change the end of its Fiscal Year.

Affiliate Transactions.  Except in connection with the Permitted Reorganization
and transactions in an aggregate amount from the Closing Date through the
Maturity Date of not more than $25,000,000, the BorrowerBorrowers shall not,
norand shall itnot permit any Restricted Subsidiary to, enter into any
transaction or series of transactions, whether or not in the ordinary course of
business, with thea Borrower or any other Restricted Subsidiary other than on
terms and









- 81  -

conditions substantially as favorable as would be obtainable in a comparable
arm’s-length transaction with a Person other than thea Borrower or a Restricted
Subsidiary other than (a) dividends and distributions otherwise permittednot
prohibited hereunder, (b) Debt Investments permitted pursuant to clauses (b) or
(d) of “Permitted Debt Investments”, (c) dispositions permitted pursuant to
Section 11.2(c)(v), (d) Indebtedness permitted pursuant to 11.2(e)(iv), (vii),
(viii) and (x), and (e) expense reimbursement and reasonable salaries and other
reasonable director or employee compensation to officers and directors.

Sanctions.  During the term of this Agreement, neither theno Borrower noror any
of its Subsidiaries shall take any action that could reasonably be expected to
result in it becoming a Sanctioned Person.

(n)        Non-Bank Rules. The Swiss Borrower shall ensure that at all times it
is in compliance with the Non-Bank Rules. For the purpose of its compliance with
the Non-Bank Rules under this Section 11.2(o), the Swiss Borrower shall assume
that the aggregate maximum number of Lenders which are not Qualifying Banks is
10 (irrespective of whether or not there are, at any time, any such Lenders).

11.3                 Performance of Covenants by Administrative Agent

The Administrative Agent may, on the instructions of the Majority Lenders and
upon notice by the Administrative Agent to the Borrower Representative, perform
any covenant of the BorrowerBorrowers under this Agreement which theany Borrower
fails to perform or cause to be performed and which the Administrative Agent is
capable of performing, including any covenants the performance of which requires
the payment of money, provided that the Administrative Agent shall not be
obligated to perform any such covenant on behalf of thesuch Borrower and no such
performance by the Administrative Agent shall require the Administrative Agent
to further perform the Borrower’sBorrowers’ covenants or shall operate as a
derogation of the rights and remedies of the Administrative Agent and the
Lenders under this Agreement or as a waiver of such covenant by the
Administrative Agent.  Any amounts paid by the Administrative Agent as aforesaid
shall be reimbursed by the Lenders in their Pro Rata Shares and shall be repaid
by the BorrowerBorrowers to the Administrative Agent on behalf of the Lenders on
demand.

Permitted Reorganization.

Notwithstanding anything to the contrary in this Agreement or any other Credit
Document, the Borrower and its Subsidiaries shall be permitted to effectuate the
Permitted Reorganization; provided that, as a condition to the Permitted
Reorganization, (i) the Administrative Agent and the Lenders shall have received
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act that has been requested by the
Administrative Agent or the Lenders prior to the Permitted Reorganization (ii)
the Obligors shall have taken all necessary steps reasonably requested by the
Administrative Agent to ensure the continuing validity, perfection and priority
of the security interest in the Collateral after giving effect to the Permitted
Reorganization.









- 82  -

CONDITIONS PRECEDENT TO OBTAINING CREDIT

12.1                 Conditions Precedent to All Credit

The obligation of the Lenders to extend credit hereunder is subject to
fulfilment of the following conditions precedent on the date such credit is
extended:

theeach Borrower shall have complied with the requirements of 0, 0 or 0, as the
case may be, in respect of the relevant credit;

no Default or Event of Default has occurred and is continuing or would arise
immediately after giving effect to or as a result of such extension of credit;

the representations and warranties of theeach Borrower contained in Section 10.1
shall be true and correct in all material respects (or in all respects to the
extent otherwise qualified by materiality or Material Adverse Effect), on the
date such credit is extended as if such representations and warranties were made
on such date, except to the extent that such representation or warranty relates
to a specific earlier date in which case such representation and warranty shall
be true and correct as of such earlier date; and

the Credit Facility has not been terminated pursuant to Section 2.4.

12.2                 Conditions Precedent to Effectiveness of Agreement

This agreement shall become effective upon fulfilment of the following
conditions precedent:

the conditions precedent set forth in Section 12.1 have been fulfilled;

the Administrative Agent shall have received evidence that (i) all outstanding
Indebtedness of the Borrower under the Existing Revolving Credit Agreement has
been repaid in full or arrangements satisfactory to the Administrative Agent, in
its sole and absolute discretion, have been made for the repayment of such
Indebtedness concurrent with a drawdown hereunder, (ii)  all guarantees executed
and delivered in connection therewith and all security interests granted in
connection therewith have been terminated and released and (iii) the Existing
Revolving Credit Agreement has been terminated;Reserved;

the Obligors have duly executed and delivered to the Administrative Agent (i)
counterparts of this Agreement, (ii) a Note for the account of each Lender that
has requested the same prior to the Closing Date, and (iii) counterparts to each
Pledge Agreement and (iv) counterparts to each other Credit Document;

the Administrative Agent has received, in form and substance reasonably
satisfactory to the Administrative Agent a certificate from the secretary of
each Obligor, together with certified copies of each of the following
attachments:









- 83  -

copies of the articles of incorporation or other charter documents, as
applicable, of such Obligor certified to be true and complete as of  a recent
date by the appropriate governmental authority of the jurisdiction of its
incorporation or organization;

a copy of the bylaws or comparable operating agreement of such Obligor;

copies of certificates of good standing, existence or its equivalent with
respect to such Obligor certified as of a recent date by the appropriate
governmental authorities of the jurisdiction of incorporation or organization
and each other jurisdiction in which the failure to so qualify and be in good
standing could reasonably be expected to have a Material Adverse Effect on the
business or operations of such Obligor;

copies of resolutions of the board of directors of such Obligor approving and
adopting the Credit Documents, the transactions contemplated therein and
authorizing execution and delivery thereof; and

incumbency signatures of appropriate officers of such Obligor, including each
officer executing a Credit Document.

Thethe Administrative Agent shall have received a certificate of a senior
officer of theU.S. Borrower, in such capacity, certifying that, to the best of
his knowledge after due inquiry, (i) no Default or Event of Default has occurred
and is continuing or would arise immediately upon the initial extension of
credit under the Credit Facility and (ii) all representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects;

the Administrative Agent has received, in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders, opinions of legal
counsel (including local counsel to the extent required by the Administrative
Agent) for the Obligors dated the Closing Date and addressed to the
Administrative Agent and the Lenders;

Thethe Administrative Agent shall have received (or arrangements satisfactory to
the Administrative Agent, in its sole and absolute discretion have been made
therefor), in form and substance reasonably satisfactory to the Administrative
Agent:

(i) , searches of all Lien filings, registrations and records deemed necessary
by the Administrative Agent, and copies of any documents, filings and
instruments on file in such jurisdictions;

(ii) all financing statements, registrations, filings or other instruments for
each appropriate jurisdiction as is necessary, in the Administrative Agent’s
sole discretion, to perfect, or maintain the perfection of, the Administrative
Agent’s security interest in the Collateral;









- 84  -

 

(iii) to the extent certificated, all stock or membership certificates
evidencing the Shares pledged to the Administrative Agent pursuant to the Pledge
Agreements, together with duly executed in blank, undated stock or transfer
powers (or other appropriate instruments of transfer, including endorsements)
attached thereto; and

(iv) such other duly executed agreements, consents, notices or instruments as
are necessary, in the Administrative Agent’s sole discretion, to formalize,
legalize, protect and perfect the Administrative Agent’s security interest in
the Collateral;

the Administrative Agent shall have received evidence that all material
governmental, shareholder, board of director and third party consents and
approvals necessary in connection with the financings and other transactions
contemplated hereby have been obtained;

the Administrative Agent and the Lenders shall have received, at least threefive
 (35) Banking Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and other Anti-Money Laundering Laws, including without limitation the
PATRIOT Act that has been requested by the Administrative Agent or the Lenders
at least ten (10) Banking Days prior to the Closing Date; and

(j) the Borrower shall have paid to the lead arrangers of the Credit Facility,
the Administrative Agent and the Lenders all fees and expenses required to be
paid pursuant to the Credit Documents (including the Fee Letter) and the
Commitment Letter, dated as of May 11, 2017, among the Borrower and the lead
arrangers party thereto on or before the initial extension of credit under the
Credit Facility; and

(i)         (k) the Administrative Agent shall have received a compliance
certificate, signed by a senior financial officer of the BorrowerBorrowers,
setting forth a calculation of the Leverage Ratio as of the Closing Date (on a
pro forma basis after giving effect to the transactions occurring on the Closing
Date, including, without limitation, the repayment in full of the Indebtedness
under the Existing Revolving Credit Agreement and the initial borrowing
hereunder).

12.3                 Waiver

The terms and conditions of Sections 12.1 and 12.2 are inserted for the sole
benefit of the Administrative Agent and the Lenders, and the Lenders may waive
them in accordance with Section 14.14, in whole or in part, with or without
terms or conditions, in respect of any extension of credit, without prejudicing
their right to assert the terms and conditions of Section 12.1 in whole or in
part in respect of any other extension of credit.









- 85  -

DEFAULT AND REMEDIES

13.1                 Events of Default

Upon the occurrence of any one or more of the following events, unless expressly
waived in writing in accordance with Section 14.14:

the breach by theany Borrower of the provisions of Section 9.1 (Repayment under
the Credit Facility);

the failure of any Obligor to pay interest, fees or any other amount due under
the Credit Documents (other than amounts due pursuant to any of Section 9.1)
within three (3) Banking Days after the payment is due;

the breach or failure of due performance by theany Borrower of Sections 11.1(c)
(Use of Proceeds), 11.1(g) (Corporate Existence) (with respect to the
BorrowerBorrowers only) or Error! Reference source not found.11.1(o) (Notice of
Default or Event of Default); provided that the delivery of any notice of
Default or Event of Default at any time will cure any Event of Default arising
from the failure to timely deliver a notice of Default or Event of Default;

theany Borrower or any Restricted Subsidiary thereof institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding;

theany Borrower or any Material Restricted Subsidiary thereof becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due; or is overindebted within the meaning of Article 725 para. 2 of the
Swiss Code of Obligations, unless such overindebtedness is covered by sufficient
subordination declarations pursuant to Article 725 para. 2 of the Swiss Code of
Obligations;

if any representation or warranty made by any Obligor in this Agreement or in
any other Credit Document proves to have been incorrect, false or misleading in
any material respect when made or deemed made;

if a writ, execution, attachment or similar process is issued or levied against
all or any portion of the property of the BorrowerBorrowers or any Restricted









- 86  -

Subsidiary in connection with any judgment against it in an amount of at least
$25,000,000 (to the extent not covered by indemnity or third-party insurance
with respect to which coverage has not been disputed by the insurer) and such
writ, execution, attachment or similar process is not released, bonded,
satisfied, discharged, vacated or stayed within sixty (60) days after its entry,
commencement or levy;

the failure of theany Borrower or any Restricted Subsidiary to comply with any
covenant or provision of Section 11.2;

the breach or failure of due observance or performance by any Obligor of any
covenant or provision of this Agreement (other than those previously referred to
in this Section 13.1) or of any other Credit Document and such breach or failure
continues for 30 days after the Administrative Agent has given the Borrower
Representative written notice of such breach or failure;

if theany Borrower or any Restricted Subsidiary fails to pay Indebtedness of at
least $25,000,000 when such Indebtedness is due and payable, whether at
maturity, upon acceleration or demand; or any other default occurs under any
Indebtedness and shall continue after the applicable grace period, if any, if
the effect of such default is to accelerate, or to permit the acceleration of,
the maturity of such Indebtedness; or any such Indebtedness shall be declared to
be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof;

there shall occur a Change of Control;

any Credit Document shall fail to be in full force and effect or to give the
Administrative Agent and/or the Lenders the rights, powers and privileges
purported to be created thereby in any material respect (except as such
documents may be terminated or no longer in force and effect in accordance with
the terms thereof, other than those indemnities and provisions by their terms
shall survive); or any Obligor contests the validity or enforceability of any
Credit Document; or

(m) any Pledge Agreement shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected first priority (subject to
Permitted Liens) lien on and security interest in the Collateral purported to be
covered thereby and required to be perfected thereunder, or any Loan Party
contests in any manner the validity, perfection or priority of any lien or
security interest in the Collateral purported to be covered thereby; or

(l)         (n) an ERISA Event shall have occurred that, when taken with all
other such ERISA Events, could reasonably be expected to result in a liability
to theU.S. Borrower or any Restricted Subsidiary in an amount greater than
$25,000,000;

the Administrative Agent (with the approval and instructions of the Majority
Lenders) may, by notice to the Borrower Representative, terminate the Credit
Facility (provided, however, that the Credit Facility shall automatically
terminate, without notice of any kind, upon the occurrence of an event described
in clause 0 above) and the Administrative Agent (with the approval and
instructions of the Majority Lenders) may, by the same or further notice to the









- 87  -

Borrower Representative, declare all indebtedness of the BorrowerBorrowers to
the Lenders pursuant to this Agreement to be immediately due and payable
whereupon all such indebtedness shall immediately become and be due and payable
without further demand or other notice of any kind, all of which are expressly
waived by the BorrowerBorrowers (provided, however, that all such indebtedness
of the BorrowerBorrowers to the Lenders shall automatically become due and
payable, without notice of any kind, upon the occurrence of an event described
in clause 0 above).

13.2                 Remedies Cumulative

TheEach Borrower expressly agrees that the rights and remedies of the
Administrative Agent and the Lenders under this Agreement are cumulative and in
addition to and not in substitution for any rights or remedies provided by
applicable Requirements of Law.  Any single or partial exercise by the
Administrative Agent or any Lender of any right or remedy for a default or
breach of any term, covenant or condition in this Agreement does not waive,
alter, affect or prejudice any other right or remedy to which the Administrative
Agent or such Lender may be lawfully entitled for the same default or
breach.  Any waiver by the Administrative Agent with the approval of the
Majority Lenders or all of the Lenders in accordance with Section 14.14 of the
strict observance, performance or compliance with any term, covenant or
condition of this Agreement is not a waiver of any subsequent default and any
indulgence by the Lenders with respect to any failure to strictly observe,
perform or comply with any term, covenant or condition of this Agreement is not
a waiver of the entire term, covenant or condition or any subsequent
default.  No failure or delay by the Administrative Agent or any Lender in
exercising any right shall operate as a waiver of such right nor shall any
single or partial exercise of any power or right preclude its further exercise
or the exercise of any other power or right.

13.3                 Set-Off

In addition to any rights now or hereafter granted under applicable Requirements
of Law, and not by way of limitation of any such rights, the Administrative
Agent and each Lender is authorized, at any time that an Event of Default has
occurred and is continuing without notice to theany Borrower or to any other
Person, any such notice being expressly waived by thesuch Borrower, to set-off,
appropriate and apply any and all deposits, matured or unmatured, general or
special, and any other indebtedness at any time held by or owing by the
Administrative Agent or such Lender, as the case may be, to or for the credit of
or the account of theany Borrower against and on account of the obligations and
liabilities of thesuch Borrower which are due and payable to the Administrative
Agent or such Lender, as the case may be, under the Credit Documents.

 

THE ADMINISTRATIVE AGENT

14.1                 Appointment and Authorization of Administrative Agent

Each Lender hereby appoints and authorizes, and hereby agrees that it will
require any assignee of any of its interests in the Credit Documents (other than
the holder of a participation in its interests herein or therein) to appoint and
authorize the









- 88  -

Administrative Agent to take such actions as agent on its behalf and to exercise
such powers under the Credit Documents as are delegated to the Administrative
Agent by such Lender by the terms hereof, together with such powers as are
reasonably incidental thereto.

(b) Without limiting the appointment and authorization pursuant to clause (a)
above, each Lender hereby appoints and authorizes the Administrative Agent in
connection with security interests granted under the Swiss Pledge Agreement (and
under any other Credit Document governed by Swiss law under which Collateral may
be given in the future) to act (i) with respect to security interests of
accessory nature, for itself and as a direct representative (direkter
Stellvertreter), acting in the name and on behalf of the Credit Parties and (ii)
with respect to security interests of non-accessory nature, for itself and as an
indirect representative (indirekter Stellvertreter), acting in its own name but
for the account of the Credit Parties.

(a)        [Reserved].

Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall be liable to any of the Lenders for any action taken or omitted
to be taken by it or them thereunder or in connection therewith, except for its
own gross negligence or wilful misconduct and each Lender hereby acknowledges
that the Administrative Agent is entering into the provisions of this Section
14.1 on its own behalf and as agent and trustee for its directors, officers,
employees and agents.

14.2                 Interest Holders

The Administrative Agent may treat each Lender set forth in Schedule A hereto or
the Person designated in the last notice delivered to it under Section 15.5 as
the holder of all of the interests of such Lender under the Credit Documents.

14.3                 Consultation with Counsel

The Administrative Agent may consult with legal counsel selected by it as
counsel for the Administrative Agent and the Lenders and shall not be liable for
any action taken or not taken or suffered by it in good faith and in accordance
with the advice and opinion of such counsel.

14.4                 Documents

The Administrative Agent shall not be under any duty to the Lenders to examine,
enquire into or pass upon the validity, effectiveness or genuineness of the
Credit Documents or any instrument, document or communication furnished pursuant
to or in connection with the Credit Documents and the Administrative Agent
shall, as regards the Lenders, be entitled to assume that the same are valid,
effective and genuine, have been signed or sent by the proper parties and are
what they purport to be.









- 89  -

14.5                 Administrative Agent as Lender

With respect to those portions of the Credit Facility made available by it, the
Administrative Agent shall have the same rights and powers under the Credit
Documents as any other Lender and may exercise the same as though it were not
the Administrative Agent.  The Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrower and itsBorrowers and their Affiliates and Persons doing
business with theany Borrower and/or any of its Affiliates as if it were not the
Administrative Agent and without any obligation to account to the Lenders
therefor.

14.6                 Responsibility of Administrative Agent

The duties and obligations of the Administrative Agent to the Lenders under the
Credit Documents are only those expressly set forth herein.  The Administrative
Agent shall not have any duty to the Lenders to investigate whether a Default or
an Event of Default has occurred.  The Administrative Agent shall, as regards
the Lenders, be entitled to assume that no Default or Event of Default has
occurred and is continuing unless the Administrative Agent has actual knowledge
or has been notified by the BorrowerBorrowers of such fact or has been notified
by a Lender that such Lender considers that a Default or Event of Default has
occurred and is continuing, such notification to specify in detail the nature
thereof.

14.7                 Action by Administrative Agent

The Administrative Agent shall be entitled to use its discretion with respect to
exercising or refraining from exercising any rights which may be vested in it on
behalf of the Lenders by and under this Agreement; provided, however, that the
Administrative Agent shall not exercise any rights under Section 13.1 or under
the Guarantee or expressed to be on behalf of or with the approval of the
Majority Lenders without the request, consent or instructions of the Majority
Lenders.  Furthermore, any rights of the Administrative Agent expressed to be on
behalf of or with the approval of the Majority Lenders shall be exercised by the
Administrative Agent upon the request or instructions of the Majority
Lenders.  The Administrative Agent shall incur no liability to the Lenders under
or in respect of any of the Credit Documents with respect to anything which it
may do or refrain from doing in the reasonable exercise of its judgment or which
may seem to it to be necessary or desirable in the circumstances, except for its
gross negligence or wilful misconduct.  The Administrative Agent shall in all
cases be fully protected in acting or refraining from acting under any of the
Credit Documents in accordance with the instructions of the Majority Lenders and
any action taken or failure to act pursuant to such instructions shall be
binding on all Lenders.  In respect of any notice by or action taken by the
Administrative Agent hereunder, the BorrowerBorrowers shall at no time be
obliged to enquire as to the right or authority of the Administrative Agent to
so notify or act.

14.8                 Notice of Events of Default

In the event that the Administrative Agent shall acquire actual knowledge or
shall have been notified of any Default or Event of Default, the Administrative
Agent shall promptly notify the Lenders and shall take such action and assert
such rights under Section 13.1 of this Agreement and under the other Credit
Documents as the Majority Lenders shall request in writing and the
Administrative Agent shall not be subject to any liability by reason of its
acting









- 90  -

pursuant to any such request.  If the Majority Lenders shall fail for five (5)
Banking Days after receipt of the notice of any Default or Event of Default to
request the Administrative Agent to take such action or to assert such rights
under any of the Credit Documents in respect of such Default or Event of
Default, the Administrative Agent may, but shall not be required to, and subject
to subsequent specific instructions from the Majority Lenders, take such action
or assert such rights (other than rights under Section 13.1 of this Agreement or
under the other Credit Documents and other than giving an express waiver of any
Default or any Event of Default) as it deems in its discretion to be advisable
for the protection of the Lenders except that, if the Majority Lenders have
instructed the Administrative Agent not to take such action or assert such
rights, in no event shall the Administrative Agent act contrary to such
instructions unless required by law to do so.

14.9                 Responsibility Disclaimed

The Administrative Agent shall be under no liability or responsibility
whatsoever as agent hereunder:

to theany Borrower or any other Person as a consequence of any failure or delay
in the performance by, or any breach by, any Lender or Lenders of any of its or
their obligations under any of the Credit Documents;

to any Lender or Lenders as a consequence of any failure or delay in performance
by, or any breach by, theany Borrower of any of its obligations under any of the
Credit Documents; or

to any Lender or Lenders for any statements, representations or warranties in
any of the Credit Documents or in any other documents contemplated hereby or
thereby or in any other information provided pursuant to any of the Credit
Documents or any other documents contemplated hereby or thereby or for the
validity, effectiveness, enforceability or sufficiency of any of the Credit
Documents or any other document contemplated hereby or thereby.

14.10               Indemnification

To the extent that the BorrowerBorrowers for any reason failsfail to
indefeasibly pay any amount required under Sections 8.5(a), 8.5(b) or 15.1615.17
to be paid by it, each Lender severally agrees to pay to the applicable party
such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any sub-agent) in its capacity as such, or
against any affiliate, successor and assign, shareholder, officer, director,
partner, advisor, controlling person, employee or agent of the Administrative
Agent acting for the Administrative Agent (or such sub-agent) in connection with
such capacity.

14.11               Credit Decision

Each Lender represents and warrants to the Administrative Agent that:









- 91  -

in making its decision to enter into this Agreement and to make its Pro Rata
Share of the Credit Facility available to the BorrowerBorrowers, it is
independently taking whatever steps it considers necessary to evaluate the
financial condition and affairs of the BorrowerBorrowers and that it has made an
independent credit judgment without reliance upon any information furnished by
the Administrative Agent; and

so long as any portion of the Credit Facility is being utilized by theany
Borrower, it will continue to make its own independent evaluation of the
financial condition and affairs of the BorrowerBorrowers.

14.12               Successor Administrative Agent

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may, with the prior written consent of
the BorrowerBorrowers (which consent shall not be required for so long as an
Event of Default has occurred and is continuing), resign at any time by giving
30 days written notice thereof to the Borrower Representative and the
Lenders.  Upon any such resignation, the Majority Lenders, with the prior
written consent of the BorrowerBorrowers (which consent shall not be required
(x) if the successor Administrative Agent is an Affiliate or Subsidiary of the
Administrative Agent on the date hereof or (y) for so long as an Event of
Default has occurred and is continuing), shall have the right to appoint a
successor Administrative Agent who shall be one of the Lenders unless none of
the Lenders wishes to accept such appointment.  If no successor Administrative
Agent shall have been so appointed and shall have accepted such appointment by
the time of such resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and with the prior written consent of the
BorrowerBorrowers (which consent shall not be required for so long as an Event
of Default has occurred and is continuing), appoint a successor Administrative
Agent which shall be a bank with an office in Canada or in the United States or
an Affiliate of any such bank with an office in Canada or in the United
States.  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges, duties and obligations of the retiring Administrative Agent (in its
capacity as Administrative Agent but not in its capacity as a Lender) and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder (in its capacity as Administrative Agent but not in its
capacity as a Lender).  After any retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, provisions of this 0 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent.

14.13               Delegation by Administrative Agent

The Administrative Agent shall have the right to delegate any of its duties or
obligations hereunder as Administrative Agent to any Affiliate of the
Administrative Agent so long as the Administrative Agent shall not thereby be
relieved of such duties or obligations.









- 92  -

14.14               Waivers and Amendments

Subject to Section 14.14, any term, covenant or condition of any of the Credit
Documents may only be amended with the prior consent of the BorrowerBorrowers
and the Majority Lenders or compliance therewith may be waived (either generally
or in a particular instance and either retroactively or prospectively) by the
Majority Lenders and in any such event the failure to observe, perform or
discharge any such covenant, condition or obligation, so amended or waived
(whether such amendment is executed or such consent or waiver is given before or
after such failure), shall not be construed as a breach of such covenant,
condition or obligation or as a Default or Event of Default.

Notwithstanding Section 14.14, without the prior written consent of each Lender,
no such amendment or waiver shall directly:

increase the amount of the Credit Facility;

extend the Maturity Date;

extend the time for the payment of interest on Loans, forgive any portion of
principal thereof, reduce the stated rate of interest thereon or amend the
requirement of pro rata application of all amounts received by the
Administrative Agent in respect of the Credit Facility whether before or after
acceleration;

change the percentage of the Lenders’ requirement to constitute the Majority
Lenders or otherwise amend the definition of Majority Lenders;

reduce the stated amount or postpone the date for payment of any fees or other
amount to be paid pursuant to Article 7 or Article 8 of this Agreement;

release any of the Guarantee in whole or in part;

release all of the Collateral or a material portion of the Collateral[Reserved];

alter the terms of this Section 14.14; or

amend the definition of “Pro Rata Share”.

Notwithstanding Section 14.14(a), no such amendment or waiver shall increase the
amount of the Individual Commitment of any Lender without the consent of such
Lender.

No amendment to or waiver of any provision hereof to the extent it affects the
rights or obligations of the Administrative Agent shall be effective without the
prior written consent of the Administrative Agent.









- 93  -

Notwithstanding any other provision hereof, no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Individual Commitment of such Lender may not be increased or
extended without the consent of such Lender.

14.15               Determination by Administrative Agent Conclusive and Binding

Any determination to be made by the Administrative Agent on behalf of or with
the approval of the Lenders or the Majority Lenders under this Agreement shall
be made by the Administrative Agent in good faith and, if so made, shall be
binding on all parties, absent manifest error.

14.16               Adjustments among Lenders after Acceleration

The Lenders agree that, at any time after all indebtedness of the
BorrowerBorrowers to the Lenders pursuant hereto has become immediately due and
payable pursuant to Section 13.1 or after the cancellation or termination of the
Credit Facility, they will at any time or from time to time upon the request of
any Lender through the Administrative Agent purchase portions of the commitments
made available by the other Lenders which remain outstanding, and make any other
adjustments which may be necessary or appropriate, in order that the amounts of
the commitments made available by the respective Lenders which remain
outstanding, as adjusted pursuant to this Section 14.16, will be in the same
proportions as their respective Pro Rata Shares thereof immediately prior to
such acceleration, cancellation or termination.

The Lenders agree that, at any time after all indebtedness of the
BorrowerBorrowers to the Lenders pursuant hereto has become immediately due and
payable pursuant to Section 13.1 or after the cancellation or termination of the
Credit Facility, the amount of any repayment made by theany Borrower under this
Agreement, and the amount of any proceeds of the exercise of any rights or
remedies of the Lenders under the Credit Documents, which are to be applied
against amounts owing hereunder as principal, will be so applied in a manner
such that to the extent possible, the commitments made available by the
respective Lenders which remain outstanding, after giving effect to such
application, will be in the same proportions as their respective Pro Rata Shares
thereof with respect to the Credit Facility immediately prior to such
acceleration, cancellation or termination.

For greater certainty, the Lenders acknowledge and agree that without limiting
the generality of the provisions of Section 14.16 and 0, such provisions will
have application if and whenever any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off,
compensation, or otherwise) on account of any monies owing or payable by the
BorrowerBorrowers to it under the Credit Documents in excess of its pro rata
share of payments on account of monies owing by the BorrowerBorrowers to all the
Credit Parties thereunder.









- 94  -

TheEach Borrower agrees to be bound by and to do all things necessary or
appropriate to give effect to any and all purchases and other adjustments made
by and between the Lenders pursuant to this Section 14.16.

14.17               Redistribution of Payment

If a Lender shall receive payment of a portion of the aggregate amount of
principal and interest due to it hereunder which is greater than the proportion
received by any other Lender in respect of the aggregate amount of principal and
interest due in respect of the Credit Facility (having regard to the respective
Individual Commitments of the Lenders), the Lender receiving such
proportionately greater payment shall purchase a participation (which shall be
deemed to have been done simultaneously with receipt of such payment) in that
portion of the aggregate outstanding credit of the other Lender or Lenders so
that the respective receipts shall be pro rata to their respective participation
in the credits; provided, however, that if all or part of such proportionately
greater payment received by such purchasing Lender shall be recovered from the
BorrowerBorrowers, such purchase shall be rescinded and the purchase price paid
for such participation shall be returned by such selling Lender or Lenders to
the extent of such recovery, but without interest.

14.18               Distribution of Notices

Except as otherwise expressly provided herein, promptly after receipt by the
Administrative Agent of any notice or other document that is delivered to the
Administrative Agent hereunder on behalf of the Lenders, the Administrative
Agent shall provide a copy of such notice or other document to each of the
Lenders.

14.19               Application of Payments

Any and all payments received by the Administrative Agent pursuant to the
Guarantee prior to the repayment in full of all credit outstanding under the
Credit Facility and the termination of the Individual Commitments of the Lenders
hereunder, at any time that an Event of Default shall have occurred and be
continuing, shall be applied and distributed, as follows:

firstly, to the payment of all reasonable costs and expenses incurred by the
Administrative Agent (including, without limitation, all legal fees and
disbursements) in the exercise of all or any of the powers granted to it
hereunder;

secondly, to the payment of the Obligations (other than those referred to in
clause (a)) to the Credit Parties; and

the balance, if any, to payment to the Obligors or otherwise in accordance with
applicable Requirements of Law.

Notwithstanding the foregoing, Obligations arising under Cash Management
Services provided by any Cash Management Bank and Hedging Agreements entered
into with any Hedge Bank shall be excluded from the application described above
if the Administrative Agent has not received written notice thereof, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank,









- 95  -

as the case may be.  Each Cash Management Bank or Hedge Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article 14
hereof for itself and its Affiliates as if a “Lender” party hereto.

14.20               Survival

The provisions of this Article (and all other provisions of this Agreement which
are necessary to give effect to each of the provisions of this Article) shall
survive the permanent repayment in full of all credit outstanding under the
Credit Facility and the termination of the Individual Commitments of the Lenders
hereunder until such time as all of the Obligations of the BorrowerBorrowers
have been repaid in full and all of the Individual Commitments of the Credit
Parties have been terminated.

14.21               Cash Management Services and Hedging Agreements

No Cash Management Bank or Hedge Bank that obtains the benefits of Section
14.19, or the Guarantee or any Collateral by virtue of the provisions hereof or
any other Credit Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Credit
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Credit
Documents.  Notwithstanding any other provision of this Agreement to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Cash Management Services provided by any Cash
Management Bank and Hedging Agreements entered into with any Hedge Bank unless
the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

14.22               Lender Representations.

(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its Affiliates, and
not, for the avoidance of doubt, to or for the benefit of Borrowers or any other
Obligor, that at least one of the following is and will be true:

(i)        such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans (defined below) in connection with the Loans or the Individual
Commitments,

As used in the clause (i), “Benefit Plan” means any of (a) an “employee benefit
plan” (as defined in ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Internal Revenue Code or (c) any Person whose
assets include (for purposes of ERISA Section









- 96  -

3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the
Internal Revenue Code) the assets of any such “employee benefit plan” or “plan”.

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Individual Commitments and this Agreement,

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Individual Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Individual
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Individual Commitments and this Agreement, or

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)        In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of Borrowers or any other
Obligor, that:

(i)         neither the Administrative Agent or any of its Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Credit Document or any documents related to hereto or
thereto),









- 97  -

(ii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Individual Commitments and this Agreement is
independent (within the meaning of 29 CFR § 2510.3-21) and is a bank, an
insurance carrier, an investment adviser, a broker-dealer or other person that
holds, or has under management or control, total assets of at least $50 million,
in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Individual Commitments and this Agreement is
capable of evaluating investment risks independently, both in general and with
regard to particular transactions and investment strategies (including in
respect of the Obligations),

(iv)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Individual Commitments and
this Agreement is a fiduciary under ERISA or the Code, or both, with respect to
the Loans, the Individual Commitments and this Agreement and is responsible for
exercising independent judgment in evaluating the transactions hereunder, and

(v)        no fee or other compensation is being paid directly to the
Administrative Agent or any joint lead arranger or any their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Individual Commitments or this Agreement.

(c)        The Administrative Agent hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Individual Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans or the
Individual Commitments for an amount less than the amount being paid for an
interest in the Loans or the Individual Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Credit Documents or otherwise, including structuring fees,
commitment fees, arrangement fees, facility fees, upfront fees, underwriting
fees, ticking fees, agency fees, administrative agent or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.









- 98  -

MISCELLANEOUS

15.1                 Notices

All notices and other communications provided for herein shall be in writing and
shall be personally delivered to an officer or other responsible employee of the
addressee or sent by email or telefacsimile, charges prepaid, at or to the
applicable addresses or telefacsimile numbers, as the case may be, set out
opposite the parties name on the signature page hereof or at or to such other
address or addresses, telefacsimile number or numbers as any party hereto may
from time to time designate to the other parties in such manner.  Any
communication which is personally delivered as aforesaid shall be deemed to have
been validly and effectively given on the date of such delivery if such date is
a Banking Day and such delivery was received before 4:00 p.m. (Toronto time);
otherwise, it shall be deemed to have been validly and effectively given on the
Banking Day next following such date of delivery.  Any communication which is
transmitted by telefacsimile as aforesaid shall be deemed to have been validly
and effectively given on the date of transmission if such date is a Banking Day
and such transmission was received before 4:00 p.m. (Toronto time); otherwise,
it shall be deemed to have been validly and effectively given on the Banking Day
next following such date of transmission.

15.2                 Severability

Any provision hereof which is prohibited or unenforceable shall be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.

15.3                 Counterparts

This agreement may be executed and delivered in one or more original, faxed or
.pdf signed counterparts, each of which shall be deemed to be an original and
all of which taken together shall be deemed to constitute one and the same
instrument.

15.4                 Successors and Assigns

This agreement shall inure to the benefit of and shall be binding upon the
parties hereto and their respective successors and permitted assigns.

15.5                 Assignment

Neither the Credit Documents nor the benefit thereof may be assigned by the
Obligors without the prior written consent of the Administrative Agent and each
Lender.

ASubject to compliance with Section 15.5(f), a Lender may at any time sell to
one or more other persons (“Participants”) participating interests in any credit
outstanding hereunder, any commitment of the Lender hereunder or any other
interest of the Lender hereunder.  In the event of any such sale by a Lender of
a participating interest to a Participant, (i) the Lender’s obligations under
this









- 99  -

Agreement to the BorrowerBorrowers shall remain unchanged, (ii) the Lender shall
remain solely responsible for the performance thereof and the BorrowerBorrowers,
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the Credit Documents; and (iii) any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in Sections 14.4(b).  TheEach
Borrower agrees that if amounts outstanding under this Agreement are due and
unpaid, or shall have been declared to be or shall have become due and payable
upon the occurrence of an Event of Default, or any Default which might mature
into an Event of Default, each Participant shall be deemed to have the right of
setoff in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as the Lender under this Agreement.  TheEach Borrower also
agrees that each Participant shall be entitled to the benefits of 0 with respect
to its participation hereunder; provided, that no Participant shall be entitled
to receive any greater amount pursuant to such Article than the Lender with the
relevant Individual Commitment at the date hereof would have been entitled to
receive in respect of the amount of the participation transferred by the Lender
to such Participant had no such transfer occurred. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the BorrowerBorrowers, maintain a register on which it enters the name and
address of each Participant and the principal and interest amounts of each
Participant’s interest in the Loans or other Obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, or its other obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such commitment, loan, or other obligation is in registered form
under Section 5f.103-(c) of the United States Treasury Regulations or, if
different, under Sections 871(h) or 881(c) of the Code in connection with any
Tax audit or other Tax proceeding of the BorrowerBorrowers.  The entries in the
Participant Register shall be conclusive, absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

With the prior written consent of (i) the Borrower Representative (which consent
shall not be required (x) if such sale is to (A) one or more other Lenders,
to(B) an Affiliate of any Lender or to(C) any Approved Fund of a Lender which,
in the case of clauses (B) and (C) is a Qualifying Bank or (y) in circumstances
where an Event of Default has occurred and is continuing) (such consent not to
be unreasonably withheld or delayed and it being understood that it is not









- 100  -

unreasonable for the Borrower Representative to withhold its consent if,
following such assignment the 10 Non-Bank Rule would be violated; provided (for
the avoidance of doubt) that the Lenders shall have the right to make
assignments such that there can be up to 10 Lenders which are not Qualifying
Banks in aggregate under the Credit Facility); provided that the Borrower
Representative shall be deemed to have consented to any such sale unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Banking Days after having received notice thereof and (ii) the
Administrative Agent (which consent shall not be required if such sale is to one
or more other Lenders, to an Affiliate of any Lender or to any Approved Fund of
a Lender) (such consent not to be unreasonably withheld or delayed), a Lender
may at any time sell all or any part of its rights and obligations under the
Credit Documents (but not less than the lesser of (x) $5,000,000 and (y) the
entirety of its Individual Commitment) to one or more Persons (other than a
natural Person, or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person) (“Purchasing
Lenders”), provided that such consent is not required in the case of the sale by
a Schedule II Lender to its Affiliate that is listed in Schedule III to the 
Bank Act (Canada) and which is a Qualifying Bank.  Upon such sale, the Lender
shall, to the extent of such sale, be released from its obligations under the
Credit Documents and each of the Purchasing Lenders shall become a party to the
Credit Documents to the extent of the interest so purchased; provided, however,
no Lender that is a Defaulting Lender shall be released from any obligation in
respect of damages arising in connection with it being or becoming a Defaulting
Lender.  Any such assignment by a Lender shall not be effective unless and until
such Lender has paid to the Administrative Agent an assignment fee in the amount
of $3,500 for each Purchasing Lender, unless and until the Purchasing Lender has
executed an instrument substantially in the form of Exhibit B hereto whereby the
Purchasing Lender has agreed to be bound by the terms of the Credit Documents as
a Lender and has agreed to a specific Individual Commitment and a specific
address and telefacsimile number for the purpose of notices as provided in
Section 15.115.11 and specifying if the Purchasing Lender is or is not a
Qualifying Bank, unless and until the requisite consents to such assignment have
been obtained, unless and until a copy of a fully executed copy of such
instrument has been delivered to the Administrative Agent and the Borrower
Representative.  Upon any such assignment becoming effective, (i) Schedule A
hereto shall be deemed to be amended to include the Purchasing Lender as a
Lender with the specific Individual Commitment, address and telefacsimile number
as aforesaid and the Individual Commitment of the Lender making such assignment
shall be deemed to be reduced by the amount of the Individual Commitment of the
Purchasing Lender and (ii)  the cover page to this Agreement shall be deemed to
be amended (and counsel to the Administrative Agent is hereby authorized to make
any such amendments to the extent requested by the Administrative Agent) to
include a reference thereon to the Purchasing Lender as a Lender and, if
applicable, any title awarded to such Purchasing Lender (for the avoidance of
doubt, any such title being awarded strictly upon the unanimous agreement of The
Bank of Nova Scotia, HSBC Bank USA, National Association, Canadian Imperial Bank
of Commerce and the BorrowerBorrowers).









- 101  -

The Borrower authorizesBorrowers authorize the Administrative Agent and the
Lenders to disclose to any Participant or Purchasing Lender (each, a
“Transferee”) and any prospective Transferee and authorizes each of the Lenders
to disclose to any other Lender any and all financial information in their
possession concerning the BorrowerBorrowers which has been delivered to them by
or on behalf of the BorrowerBorrowers pursuant to this Agreement or which has
been delivered to them by or on behalf of the BorrowerBorrowers in connection
with their credit evaluation of the Obligors prior to becoming a party to this
Agreement, so long as any such Transferee agrees to be bound by confidentiality
provisions substantially the same as those set forth in this Agreement.

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e)        Except as otherwise permitted under Section 15.5(c), no Lender shall
enter into any arrangement with another person under which such Lender
substantially transfers its exposure under the Credit Facility to that other
person, unless under such arrangement throughout the life of such arrangement:

(i)         the relationship between the Lender and that other person is that of
a debtor and creditor (including in the bankruptcy or similar event of the
Lender or an Obligor);

(ii)        the other person will have no proprietary interest in the benefit of
the Credit Facility or in any monies received by the Lender under or in relation
to the Credit Facility; and

(iii)       the other person will under no circumstances (other than permitted
transfers under Section 15.5(c) (y) be subrogated to, or substituted in respect
of, the Lender’s claims under the Credit Facility; and (z) have otherwise any
contractual relationship with, or rights against, the Obligors under or in
relation to the Credit Facility.

15.6                 Entire Agreement.

This agreement and the agreements referred to herein and delivered pursuant
hereto constitute the entire agreement between the parties hereto and supersede
any prior agreements, undertakings, declarations, representations and
understandings, both written and verbal, in respect of the subject matter
hereof.

15.7                 Register.

The Administrative Agent, acting solely for this purpose as an agent of the
BorrowerBorrowers, shall maintain at one of its offices in Toronto, Ontario a
copy of each assignment and assumption delivered to it and a









- 102  -

register for the recordation of the names and addresses of the Lenders, and the
commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the BorrowerBorrowers, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by theany Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

15.8                 Judgment Currency.

If, for the purpose of obtaining or enforcing judgment against any Obligor in
any court in any jurisdiction, it becomes necessary to convert into a particular
currency (such currency being hereinafter in this Section 15.8 referred to as
the “Judgment Currency”) an amount due in another currency (such other currency
being hereinafter in this Section 15.8 referred to as the “Indebtedness
Currency”) under this Agreement, the conversion shall be made at the rate of
exchange prevailing on the Banking Day immediately preceding:

the date of actual payment of the amount due, in the case of any proceeding in
the courts of the Province of Ontario or in the courts of any other jurisdiction
that will give effect to such conversion being made on such date; or

the date on which the judgment is given, in the case of any proceeding in the
courts of any other jurisdiction (the date as of which such conversion is made
pursuant to this Section 15.8 being hereinafter in this Section 15.8 referred to
as the “Judgment Conversion Date”).

If, in the case of any proceeding in the court of any jurisdiction referred to
in Section 15.8, there is a change in the rate of exchange prevailing between
the Judgment Conversion Date and the date of actual payment of the amount due,
the BorrowerBorrowers shall pay to the appropriate judgment creditor or
creditors such additional amount (if any, but in any event not a lesser amount)
as may be necessary to ensure that the amount paid in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Indebtedness Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date.

Any amount due from the BorrowerBorrowers under the provisions of Section 15.8
shall be due to the appropriate judgment creditor or creditors as a separate
debt and shall not be affected by judgment being obtained for any other amounts
due under or in respect of this Agreement.

The term “rate of exchange” in this Section 15.8 means the noon spot rate of
exchange for Canadian interbank transactions applied in converting the
Indebtedness Currency into the Judgment Currency published by the Bank of Canada
for the day in question.









- 103  -

15.9                 USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA PATRIOT Act and C.F.R. § 1010.230 (the “Beneficial
Ownership Regulation”) hereby notifies the Obligors that pursuant to the
requirements of the USA PATRIOT Act and the Beneficial Ownership Regulation, it
is required to obtain, verify and record information that identifies each
Obligor, which information includes the name and address of such Obligor and
other information that will allow each such Lender to identify the Obligors in
accordance with the USA PATRIOT Act and the Beneficial Ownership Regulation, and
each Obligor agrees to provide such information from time to time to such
Lender.

15.10               Appointment of Process Agent.  The Swiss Borrower hereby
irrevocably appoints U.S. Borrower (the “Process Agent”), as its agent to
receive on behalf of the Swiss Borrower and its property service of copies of
the summons and complaint and any other process which may be served in any such
action or proceeding.  Such service may be made by mailing or delivering a copy
of such process to the Swiss Borrower in care of the Process Agent at the
Process Agent’s notice address, and the Swiss Borrower hereby irrevocably
authorizes and directs the Process Agent to accept such service on its behalf.

15.11               15.10 Anti-Money Laundering Laws

TheEach Borrower acknowledges that, pursuant to Anti-Money Laundering Laws, the
Lenders and the Administrative Agent may be required to obtain, verify and
record information regarding thesuch Borrower and its Subsidiaries and their
directors, authorized signing officers, direct or indirect shareholders or
unitholders or other Persons in control of thesuch Borrower and/or any such
Subsidiary, and the transactions contemplated hereby.  TheSuch Borrower shall
promptly:

provide all such information, including supporting documentation and other
evidence, as may be reasonably requested by any Lender or the Administrative
Agent, or any prospective assignee of a Lender or the Administrative Agent, in
order to comply with any applicable AML Legislation, whether now or hereafter in
existence; and

if requested from time to time, notify the recipient of any such information of
any changes thereto.

If, upon the written request of any Lender, the Administrative Agent has
ascertained the identity of theany Borrower or any of its Subsidiaries or any
authorized signatories of theany Borrower or any of its Subsidiaries for the
purposes of applicable AML Legislation on such Lender’s behalf, then the
Administrative Agent:

shall be deemed to have done so as an agent for such Lender, and this Agreement
shall constitute a “written agreement” in such regard between such Lender and
the Administrative Agent within the meaning of applicable AML Legislation; and









- 104  -

shall provide to such Lender copies of all information obtained in such regard
without any representation or warranty as to its accuracy or completeness.

Notwithstanding the foregoing, each of the Lenders agrees that the
Administrative Agent has no obligation to ascertain the identity of theany
Borrower or any of its Subsidiaries or any authorized signatories of theany
Borrower or any of its Subsidiaries, on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from theany Borrower or
any of its Subsidiaries or any such authorized signatory in doing so.

15.12               15.11 Anti-Corruption

TheEach Borrower hereby confirms to the Administrative Agent and the Lenders
that thesuch Borrower and its Subsidiaries have instituted and maintain, and
will continue to maintain, policies and procedures designed to promote and
achieve compliance with applicable laws prohibiting or restricting the offering,
promising, payment or giving of money or value to influence official action, to
improperly obtain or retain business or otherwise to secure any improper
advantage.

15.13               15.12 No Fiduciary Duty

Each Lender and its Affiliates (collectively, solely for purposes of this
Section 15.1215.133, the “Banks”), may have economic interests that conflict
with those of the Borrower, itsBorrowers, their shareholders and/or their
Affiliates.  TheEach Borrower acknowledges and agrees that (i) the transactions
contemplated by the Credit Documents (including the exercise of rights and
remedies hereunder and thereunder) (the “Credit Document Transactions”) are
arm’s-length commercial transactions between the Lenders, on the one hand, and
thesuch Borrower, on the other, and (ii) in connection with the Credit Document
Transactions and with the process leading thereto, (x) no Bank has assumed an
advisory or fiduciary responsibility in favor of the Borrower, itsBorrowers,
their shareholders or itstheir Affiliates with respect to the Credit Document
Transactions or the process leading thereto (irrespective of whether any Bank
has advised, is currently advising or will advise the Borrower, itsBorrowers,
their shareholders or itstheir Affiliates on other matters) or any other
obligation to the BorrowerBorrowers except the obligations expressly set forth
in the Credit Documents and (y) each Lender is acting solely as principal and
not as the agent or fiduciary of theany Borrower, its management, shareholders,
creditors or any other Person in respect of the Credit Document Transactions
except as otherwise expressly set forth in the Credit Documents.  TheEach
Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to the Credit
Document Transactions and the process leading thereto.  TheEach Borrower agrees
that it will not claim that any Bank has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to theany Borrower, in
connection with the Credit Document Transactions or the process leading thereto
except as otherwise expressly set forth in the Credit Documents.









- 105  -

15.14               15.13 Confidentiality

In connection with the Credit Facility and their respective obligations
hereunder, each of the Obligors will be furnishing to the Credit Parties certain
confidential information, including financial information relating to Obligors
(any such confidential information and any other materials, documents, and
information that the Obligors may furnish in connection with this Agreement and
their respective obligations hereunder, together with any analysis,
compilations, studies or other documents prepared by any of the Credit Parties
or their Representatives that contain or otherwise reflect such information or
their review thereof, are collectively called the “Confidential
Information”).  Notwithstanding the foregoing, the term “Confidential
Information” does not include information that (a) is or becomes available to
the public other than as a result of a breach of the terms of this Agreement;
(b) was or becomes available to the Credit Parties or their Representatives on a
non-confidential basis from a source other than the Obligors or any other Credit
Party provided such source was not known by the recipient Credit Party or its
Representatives to be prohibited from making such disclosure; or (c) was
independently developed by or for the Credit Party without use of or reference
to the Confidential Information.

Each Credit Party hereby agrees that neither it nor its Representatives will
disclose to, or discuss with, any person, any of the Confidential Information,
except that such Credit Party may, in connection with the ongoing evaluation and
participation in the Credit Facility, disclose the Confidential Information (i)
to its Representatives who have a need to know of such information, who are
aware of the confidential nature of such information and who have been
instructed to keep such information confidential in accordance with this Section
15.1315.14, (ii) to any Person if such Credit Party has received the prior
written consent of the BorrowerBorrowers, (iii) to Official Bodies having
regulatory authority over such Credit Party or its Affiliates, (iv) as requested
pursuant to or as required by applicable Requirements of Law (in which case such
Credit Party agrees to inform youBorrowers promptly thereof to the extent
practicable and not prohibited by relevant Requirements of Law), (v) in
connection with any legal proceeding in which such Credit Party or any of its
Affiliates are involved (in which case such Person agrees to inform youBorrowers
promptly thereof to the extent practicable and not prohibited by relevant
Requirements of Law), (vi) to any actual or prospective Lender or swap
counterparty that has agreed to be bound by provisions substantially the same as
the provisions of this Section 15.13 or15.14, (vii) to the extent necessary or
customary for inclusion in league table measurements or (viii) on a confidential
basis that is substantially the same as the provisions of this Section
15.1315.14, to any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender.  In making disclosure contemplated by
clauses (iv) and (v) above, the Credit Party or, as applicable, its
Representatives shall only disclose such Confidential Information as advised by
its legal counsel is required or necessary by any applicable Requirement of Law
and in a manner reasonably designed to preserve, to the greatest extent
possible, such information’s confidential nature.  The agreements of each Credit
Party set forth in this Section 15.1315.14 shall not apply to any such
information that (a) is or becomes generally available to the public other than
as a result of a disclosure in violation of this Section 15.1315.14 by such
Credit Party or its Representatives, (b) becomes available to such Credit Party
on a non-confidential basis from a source other than the BorrowerBorrowers or
one of itstheir agents (which source, to the knowledge (after reasonable
inquiry) of such Credit Party, is









- 106  -

not bound by any obligation of confidentiality to theany Borrower) or (c) was
known to such Credit Party a non-confidential basis prior to its disclosure to
such Credit Party by theany Borrower or one of its agents.  Each Credit Party
hereby agrees that, in the event of any breach by it or any of its
Representatives of this Section 15.1315.14, the Obligors will be entitled to
seek equitable relief (including injunction and specific performance) in
addition to all other remedies available at law or in equity and that the Credit
Party shall be liable for any breach by its Representatives of the terms of this
Section 15.1315.14.

15.15               15.14 WAIVER OF JURY TRIAL

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER CREDIT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

15.16               15.15 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

the effects of any Bail-In Action on any such liability, including, if
applicable:

a reduction in full or in part or cancellation of any such liability;

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document or









- 107  -

the variation of the terms of liability in connection with the exercise of the
Write-Down and Conversion Powers of any EEA Resolution Authority.

15.17               15.16 Expenses

The BorrowerBorrowers shall, or shall cause itstheir Restricted Subsidiaries to
(i) reimburse the Administrative Agent, within 30 days from written demand
therefor (together with backup documentation supporting such reimbursement
request) (except in connection with such reimbursement on the Closing Date, so
long as the applicable fees have been invoiced at least two (2) Banking Days
prior to the Closing Date) for all reasonable and documented out-of-pocket
costs, charges and expenses incurred by or on behalf of the Administrative Agent
(but limited, in the case of legal fees and expenses, to the actual reasonable
and documented out-of-pocket fees, disbursements and other charges of one
primary counsel to the Administrative Agent and the Lenders, taken as a whole,
and, if necessary, of one local counsel in any relevant jurisdiction to such
persons, taken as a whole) in connection with the negotiation, preparation,
execution, delivery, syndication, administration and interpretation of the
Credit Documents and the closing documentation ancillary to the completion of
the transactions contemplated hereby and thereby and any amendments, consents
and waivers hereto (whether or not consummated or entered into), the charges of
Intralinks and any lien search fees and (ii) reimburse the Administrative Agent
and the Lenders, on demand, for all reasonable and documented out-of-pocket
costs, charges and expense incurred by or on behalf of any of them (including
the fees, disbursements and other charges of counsel) in connection with the
enforcement of the Credit Documents.

15.18               Acknowledgement Regarding Any Supported QFCs.

To the extent that the Credit Documents provide support, through a guarantee or
otherwise, for any Hedging Agreement or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Credit Documents and any Supported QFC may in fact be stated to be governed by
the laws of the State of New York and/or of the United States or any other state
of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that









- 108  -

may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Credit Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

GUARANTEE

16.1                 The Guarantee

In order to induce the Lenders to enter into this Agreement and the Notes and to
extend credit hereunder and thereunder and in recognition of the direct benefits
to be received by the Guarantors from the Loans hereunder, each of the
Guarantors hereby agrees with the Administrative Agent and the Lenders (and, for
the avoidance of doubt, any Persons who were Lenders or Affiliates of Lenders at
the time of entry into any Hedging Agreement) as follows: each Guarantor hereby
unconditionally and irrevocably jointly and severally guarantees as primary
obligor and not merely as surety the full and prompt payment when due, whether
upon maturity, by acceleration or otherwise, of any and all Obligations.  If any
or all of the indebtedness becomes due and payable hereunder or under any other
Credit Document, each Guarantor unconditionally promises to pay such
indebtedness to the Administrative Agent and the Lenders, or their respective
order, on demand, together with any and all reasonable and documented costs,
fees and expenses which may be incurred by the Administrative Agent or the
Lenders in collecting any of the Obligations.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, because of
any applicable Requirement of Law relating to fraudulent conveyances or
transfers or similar principles) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable Requirements of Law, including Debtor Relief Laws.

16.2                 Bankruptcy.

If acceleration of the time for payment, or the liability of theany Borrower to
make payment, of any amount specified to be payable by such Borrower in respect
of its Obligations is stayed, prohibited or otherwise affected upon any
proceeding under any Debtor Relief Law or other event affecting such Borrower or
payment of any of its Obligations by such Borrower, all amounts that would
become due but for the operation of such Debtor Relief Law shall nonetheless be
deemed for all purposes of this Guarantee to be and to have become due and
payable by such Borrower and shall be payable by each Guarantor under this
Guarantee immediately forthwith on demand by the Administrative Agent unless
otherwise prohibited or restricted by any Requirement of Law.  Each of the
Guarantors further agrees that to the extent that thea Borrower or a Guarantor
shall make a payment or a transfer of an interest in any property to the
Administrative Agent or any Lender, which payment or transfer or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
or otherwise is avoided, and/or required to be repaid to thea Borrower or a
Guarantor, the estate of thesuch Borrower or a Guarantor, a trustee, monitor,
receiver or any other party under any Debtor Relief Law, common law or equitable
cause or other Requirement of Law, then to the extent of such avoidance or
repayment, the obligation or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if said payment had not been
made.

16.3                 Continuing Guaranty.

This Guarantee is a continuing guaranty and shall: (i) remain in full force and
effect until the later of (x) the payment in full in cash of the Obligations and
all other amounts payable by the Guarantor, and (y) all the commitments to lend
hereunder have been terminated; (ii) be binding on each Guarantor, its
successors and assigns; and (iii) inure to the benefit of and be enforceable by
the Administrative Agent, the Lenders and their successors, pledges, transferees
and assigns. Without limiting the generality of the foregoing, any Lender may
pledge, assign or otherwise transfer









- 109  -

all or any portion of its rights and obligations under any Credit Document to
any other Person, and such Person shall thereupon become vested with all the
benefits in respect thereof granted to such Person herein or otherwise.

16.4                 Nature of Liability.

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Obligations of the BorrowerBorrowers
whether executed by any such Guarantor, any other guarantor or by any other
party, and no Guarantor’s liability hereunder shall be affected or impaired by
(a) any direction as to application of payment by theany Borrower or by any
other party, (b) any other continuing or other guaranty, undertaking or maximum
liability of any other guarantor or of any other party as to the Obligations of
the BorrowerBorrowers, (c) any payment on or in reduction of any such other
guaranty or undertaking, (d) any dissolution, termination or increase, decrease
or change in personnel by theany Borrower, or (e) any payment made to the
Administrative Agent or the Lenders on the Obligations which the Administrative
Agent or such Lenders repay to theany Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each of the Guarantors waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.

16.5                 Independent Obligation.

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or theany Borrower, and a separate action or actions may
be brought and prosecuted against each Guarantor whether or not action is
brought against any other Guarantor or theany Borrower and whether or not any
other Guarantor or theany Borrower is joined in any such action or actions.

16.6                 Authorization.

Each of the Guarantors authorizes the Administrative Agent and each Lender
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to (a) amend, modify, renew, restate, compromise, extend,
continue, increase, accelerate or otherwise change the time for payment of, or
otherwise change the terms of the Obligations or any part thereof in accordance
with this Agreement and any other Credit Document, as applicable, including any
increase or decrease of the rate of interest thereon, (b) take and hold security
from any other party for the payment of this Guarantee or the Obligations and
exchange, enforce, waive and release any such security or any security granted
to the Administrative Agent pursuant to the Credit Documents, (c) apply such
security and direct the order or manner of sale thereof as the Administrative
Agent and the Lenders in their discretion may determine[reserved], (c)
[reserved], and (d) release or substitute any one or more endorsers, Guarantors,
the BorrowerBorrowers or other obligors.

16.7                 Reliance.

It is not necessary for the Administrative Agent or the Lenders to inquire into
the capacity or powers of theany Borrower or the officers, directors, members,
partners or agents acting or purporting to act on its behalf, and any
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

16.8                 [Reserved].

16.9                 Waiver.

Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent or
any Lender to (i) proceed against theany Borrower, any other guarantor or any
other party, (ii) proceed against or exhaust any security held from theany
Borrower, any other guarantor or any other party, or (iii) pursue any other
remedy in the









- 110  -

Administrative Agent’s or any Lender’s power whatsoever. Each of the Guarantors
waives any defense based on or arising out of any defense of theany Borrower,
any other guarantor or any other party other than payment in full of the
Obligations (other than contingent indemnity obligations), including without
limitation any defense based on or arising out of the disability of theany
Borrower, any other guarantor or any other party, or the unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of theany Borrower other than payment in full of the
Obligations. The Administrative Agent may, at its election, foreclose on any
security held by the Administrative Agent by one or more judicial or nonjudicial
sales (to the extent such sale is permitted by applicable Requirements of Law),
or exercise any other right or remedy the Administrative Agent or any Lender may
have against theany Borrower or any other party, or any security, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Obligations have been paid in full and the commitments
to lend hereunder have been terminated. Each of the Guarantors waives any
defense arising out of any such election by the Administrative Agent or any of
the Lenders, even though such election operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of the Guarantors
against theany Borrower or any other party or any security.

Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including without limitation notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this
Guarantee, and notices of the existence, creation or incurring of new,
additional, restated or continued Obligations.  Each Guarantor assumes all
responsibility for being and keeping itself informed of theany Borrower’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks which such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any Lender shall have any duty to advise such
Guarantor of information known to it regarding such circumstances or risks.

Each Guarantor waives all other acts or omissions to act or delay of any kind by
the Administrative Agent, any Lender or any other person or any other
circumstance whatsoever that might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of the obligations of any Guarantee,
and each Guarantor waives all other defense available to a guarantor or surety,
whether at law or in equity.

The BorrowerBorrowers and the Guarantors are engaged in related businesses and
integrated to such an extent that the financial strength and flexibility of the
BorrowerBorrowers has a direct, tangible and immediate impact on the success of
each Guarantor.  Each Guarantor will derive substantial direct and indirect
benefit from the extensions of credit to the BorrowerBorrowers hereunder.  Each
Guarantor hereby waives any right to revoke this Guarantee, and acknowledges
that this Guarantee is continuing in nature and applies to all Obligations,
whether









- 111  -

existing now or in the future.  Each Guarantor knowingly waives certain rights
and defenses as set forth in this Agreement in contemplation of the benefits
that it will receive.

Each of the Guarantors hereby agrees that it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this
Guarantee (whether contractual, under applicable Debtor Relief Law, or
otherwise) to the claims of the Administrative Agent or the Lenders against
theany Borrower or any other guarantor of the Obligations of the
BorrowerBorrowers owing to the Administrative Agent or the Lenders
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of this Guarantee until such time as
the Obligations shall have been paid in full and the commitments to lend
hereunder have been terminated.  Each of the Guarantors hereby further agrees
not to exercise any right to enforce any other remedy which the Administrative
Agent or the Lenders now have or may hereafter have against any Other Party, any
endorser or any other guarantor of all or any part of the Obligations of the
BorrowerBorrowers and any benefit of, and any right to participate in, any
security or collateral given to or for the benefit of the Administrative Agent
and the Lenders to secure payment of the Obligations of the BorrowerBorrowers
until such time as the Obligations (other than contingent indemnity obligations)
shall have been paid in full and the commitments to lend hereunder have been
terminated.

16.10               [Reserved].

16.11               Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Obligor to honor all of
its obligations under this Guarantee in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 16.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 16.11, or
otherwise under this Guarantee, as it relates to such other Obligor, voidable
under applicable Requirements of Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section 16.11 shall remain in full force and
effect until a termination of this Guarantee in accordance with Section 16.3.
Each Qualified ECP Guarantor intends that this Section 16.11 constitute, and
this Section 16.11 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Obligor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

[The remainder of this page is intentionally left blank.]

 

 







 

IN WITNESS WHEREOF the parties hereto have executed and delivered this Agreement
on the date first written above.

 

 

 

 

 

BORROWERS:

 

 

 

Royal Gold, Inc.

ROYAL GOLD, INC.

1660 Wynkoop St., Suite 1000

 

Denver, CO 80202-1132

 

 

By:

 

Attention:

General Counsel

 

Name:

 William Heissenbuttel

Telefax:

(303) 595-9385

 

Title:

 Chief Financial Officer and Vice President Strategy

 

 

 

 

RGLG Gold AG.

RGLD GOLD AG

1660 Wynkoop St., Suite 1000

 

Denver, CO 80202-1132

 

 

By:

 

Attention:

General Counsel

 

Name:

 

Telefax:

(303) 595-9385

 

Title:

 

 

 

 

 

GUARANTORS:

 

 

 

RG Royalties, LLC

RG ROYALTIES, LLC

1660 Wynkoop St., Suite 1000

 

Denver, CO 80202-1132

 

 

By:

 

Attention:

General Counsel

 

Name:

William Heissenbuttel

Telefax:

(303) 595-9385

 

Title:

Vice President and Treasurer

 

 

 

 

RG MexicoRoyal Gold International Holdings, Inc.

RG MEXICOROYAL GOLD INTERNATIONAL HOLDINGS, INC.

1660 Wynkoop St., Suite 1000

 

Denver, CO 80202-1132

 

 

By:

 

Attention:

General Counsel

 

Name:

 William Heissenbuttel

Telefax:

(303) 595-9385

 

Title:

 Vice President and Treasurer

 









 

 

 

 

 

 

The Bank of Nova Scotia

THE BANK OF NOVA SCOTIA, as Administrative Agent

Corporate Banking – Loan Syndications

 

40 King Street West, 55th Floor

 

Toronto, Ontario

 

M5W 2X6

By:

 

 

 

Name:

 

Attention:

Director & Head of Agency Services

 

Title:

 

Telefax:

(416) 866-3329

 

Email:

agency.services@scotiabank.com

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 





 



 

 

 

 

 

 

The Bank of Nova Scotia

THE BANK OF NOVA SCOTIA, as Lender

Corporate Banking

 

40 King Street West, 62nd Floor

 

Toronto, Ontario

 

M5H 3Y2

By:

 

 

 

Name:

 

Attention:

Ian Stephenson

 

Title:

 

Email:

ian.stephenson@scotiabank.com

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 





 



 

 

 

 

 

 

HSBC Bank USA, National Association

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender

452 Fifth Avenue

 

New York, New York 10018

 

 

 

Attention:

Alexandra Barrows

By:

 

Email:

alexandra.f.barrows@us.hsbc.com

 

Name:

 

 

 

 

Title:

 

 





 



 

 

 

 

 

 

Canadian Imperial Bank of Commerce

CANADIAN IMPERIAL BANK OF COMMERCE, as Lender

161 Bay Street, 8th Floor

 

Toronto, Ontario

 

M5J 2S8

 

 

By:

 

 

 

Name:

 

Attention:

Jens Peterson

 

Title:

 

Telefax:

(416) 594-8347

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 





 



 

Bank of America, N.A.

BANK OF AMERICA, N.A.

[●]

 

 

 

 

By:

 

 

 

Name:

 

Attention:

[●]

 

Title:

 

 

 

 

Telefax:

[●]

By:

 

 

 

 

Name:

 

Email:

[●]

 

Title:

 





 



 

Goldman Sachs Bank USA

GOLDMAN SACHS BANK USA

[●]

 

 

 

 

By:

 

 

 

Name:

 

Attention:

[●]

 

Title:

 

 

 

 

Telefax:

[●]

By:

 

 

 

 

Name:

 

Email:

[●]

 

Title:

 





 



 

Bank of Montreal, Chicago Branch

BANK OF MONTREAL, CHICAGO BRANCH

[●]

 

 

 

 

By:

 

 

 

Name:

 

Attention:

[●]

 

Title:

 

 

 

 

Telefax:

[●]

By:

 

 

 

 

Name:

 

Email:

[●]

 

Title:

 





 



 

National Bank of Canada

NATIONAL BANK OF CANADA

[●]

 

 

 

 

By:

 

 

 

Name:

 

Attention:

[●]

 

Title:

 

 

 

 

Telefax:

[●]

By:

 

 

 

 

Name:

 

Email:

[●]

 

Title:

 





 



 

Royal Bank of Canada

ROYAL BANK OF CANADA

[●]

 

 

 

 

By:

 

 

 

Name:

 

Attention:

[●]

 

Title:

 

 

 

 

Telefax:

[●]

By:

 

 

 

 

Name:

 

Email:

[●]

 

Title:

 





 



 

SCHEDULE A

LENDERS AND INDIVIDUAL COMMITMENTS

 

 

Lenders

Individual Commitment

The Bank of Nova Scotia

$175,000,000

HSBC Bank USA, National Association

$175,000,000

Canadian Imperial Bank of Commerce

$175,000,000

Bank of America, N.A.

$110,000,000

Goldman Sachs Bank USA

$110,000,000

Bank of Montreal, Chicago Branch

$85,000,000

National Bank of Canada

$85,000,000

Royal Bank of Canada

$85,000,000





 



 

Annex II

 

 

 



 



 

EXHIBIT A

FORM OF COMPLIANCE CERTIFICATE

 

TO:     THE BANK OF NOVA SCOTIA, as Administrative Agent

I, ____________________, the [senior financial officer] of Royal Gold, Inc., in
my capacity as the [senior financial officer] of Royal Gold, Inc., and not in
any individual capacity, hereby certify that:

1.         I am the duly appointed [senior financial officer] of Royal Gold,
Inc., the U.S. Borrower named in the Revolving Facility Credit Agreement dated
as of June 2, 2017 (as amended, modified, supplemented or replaced from time to
time, the “Credit Agreement”) between the U.S. Borrower, RGLD Gold AG, as the
Swiss Borrower, the Guarantors party thereto from time to time, the Lenders
named therein and The Bank of Nova Scotia, as administrative agent for the
Lenders, and as such I am providing this Certificate for and on behalf of the
U.S. Borrower pursuant to the Credit Agreement.

2.         I am familiar with and have examined the provisions of the Credit
Agreement including, without limitation, those of 0, 0 and 0 therein.

3.         To the best of my knowledge, information and belief and after due
inquiry, no Default or Event of Default has occurred and is continuing.

As at or for the relevant period ending _______________________, the amounts and
financial ratios as contained in Sections 11.1 and 0) of the Credit Agreement
are as follows and detailed calculations thereof are attached hereto:

 

 

 

Actual Ratio

Required Amount

(l)

Leverage Ratio

______:1.00

[≤ 3.50:1.00] [≤ 4.00:1.00]1

(m)

Interest Coverage Ratio

______:1.00

> 3.00:1.00

 

The attached calculation worksheet as at the relevant period ending ________
accurately sets out the information therein contained.

4.         As of the date hereof, the U.S. Borrower and its Restricted
Subsidiaries are in compliance with Section 11.1(t) of the Credit Agreement.

5.         Unless the context otherwise requires, capitalized terms in the
Credit Agreement which appear herein without definitions shall have the meanings
ascribed thereto in the Credit Agreement.

 

1 Select ≤ 4.00:1.00 for the two Fiscal Quarters immediately following the
consummation of a Material Permitted Acquisition or ≤ 3.50:1.00 for all other
times.





 



 

DATED this _______ day of _____________, 20____.

 

 

 

 

(Signature)

 

 

 

(Name – please print)

 

 

 

(Title of Senior Financial Officer)





5



 

CALCULATION WORKSHEET

 

 

 

 

 

 

Leverage Ratio

 

 

 

Total Indebtedness:

$

 

(B)

Unrestricted Cash and Cash Equivalents:

 

 

(C)

Net Indebtedness (B-C):

$

 

(D)

EBITDA:

$

 

(E)

Leverage Ratio (Actual):

$

 

(D:E)

Maximum Leverage Ratio:

[3.50:1.00] [4.00:1.00]

 

 

Compliance [Yes]/[No]

 

 

 

 

 

 

 

Interest Coverage Ratio

 

 

 

EBITDA:

$

 

(F)

Interest Expense:

$

 

(G)

Interest Coverage Ratio (Actual):

<@>:1.00

 

(F:G)

Interest Coverage Ratio (Minimum Requirement):

3.00:1.00

 

 

Compliance [Yes]/[No]

 

 

 

 





6



 

EXHIBIT B

FORM OF ASSIGNMENT

Dated __________, 20___

Reference is made to the Revolving Facility Credit Agreement dated as of June 2,
2017 (as amended, modified or supplemented to the date hereof, the “Credit
Agreement”), between Royal Gold, Inc., as the U.S. Borrower, RGLD Gold AG, as
the Swiss Borrower,  the Guarantors party thereto from time to time, the Lenders
named therein and The Bank of Nova Scotia, as administrative agent for the
Lenders (in that capacity, the “Administrative Agent”), as amended to the date
hereof.  Terms defined in the Credit Agreement are used herein as therein
defined.

_________________ (the “Assignor”) and _________________ (the “Assignee”) agree
as follows:

(a)        The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, a ______% interest in
and to all of the Assignor’s rights and obligations under the Credit Agreement
as of the Effective Date (as defined below) (including, without limitation, such
percentage interest in the Assignor’s Individual Commitment as in effect on the
Effective Date, the credit extended by the Assignor under the Credit Facility
and outstanding on the Effective Date and the corresponding rights and
obligations of the Assignor under all of the Credit Documents).

(b)        The Assignor (i) represents and warrants that as of the date hereof
its Individual Commitment is $___________ (without giving effect to assignments
thereof which have not yet become effective, including, but not limited to, the
assignment contemplated hereby), and the aggregate outstanding amount of credit
extended by it under the Credit Facility is $___________ (without giving effect
to assignments thereof which have not yet become effective, including, but not
limited to, the assignment contemplated hereby); (ii) represents and warrants
that it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim;
(iii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Credit Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Documents or any
other instrument or document furnished pursuant thereto; (iv) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any of the Obligors or the performance or observance by
the Obligors of any of their obligations under the Credit Documents or any other
instrument or document furnished pursuant thereto; and (v) gives notice to the
Administrative Agent and the U.S. Borrower of the assignment to the Assignee
hereunder.

(c)        The Assignee represents and warrants that it is a Qualifying Bank.





7



 

(d)        The effective date of this Assignment (the “Effective Date”) shall be
the later of ___________ and the date on which a copy of a fully executed copy
of this Assignment has been delivered to the U.S. Borrower and the
Administrative Agent in accordance with Section 15.5(c) of the Credit Agreement.

(e)        The Assignee hereby agrees to the specific Individual Commitment of
$___________ and to the address and telefacsimile number set out after its name
on the signature page hereof for the purpose of notices as provided in
Section 15.1 of the Credit Agreement.

(f)        As of the Effective Date (i) the Assignee shall, in addition to any
rights and obligations under the Credit Documents held by it immediately prior
to the Effective Date, have the rights and obligations under the Credit
Documents that have been assigned to it pursuant to this Assignment and (ii) the
Assignor shall, to the extent provided in this Assignment, relinquish its rights
and be released from its obligations under the Credit Documents.

(g)        The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Documents for periods prior to the Effective Date
directly between themselves.

This Assignment shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

 

 

 

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Telefax:

 

 





8



 

Acknowledged and agreed to as of this _________ day of _____________, 20_____.

 

THE BANK OF NOVA SCOTIA, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Acknowledged and agreed to as of this _________ day of _____________, 20_____.

 

2ROYAL GOLD, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

2 If required.  See Section 15.5(c)





9



 

EXHIBIT C

FORM OF DRAWDOWN NOTICE

 

TO:

The Bank of Nova Scotia, as Agent

 

 

 

GWS – Loan Administration and Agency Services
2nd Floor, 720 King Street
Toronto, Ontario M5V 2T3
Attention: Senior Manager
Email: GWSLoanOps.CndCorp.LoanServicing@scotiabank.com

 

 

 

With a copy to:

 

 

 

Corporate Banking – Loan Syndications
40 King Street West, 55th Floor
Toronto, Ontario M5W 2X6
Attention: Managing Director
Facsimile: (416) 866-2009

 

 

RE:

Revolving Facility Credit Agreement dated as of June 2, 2017, as amended,
modified, supplemented or replaced from time to time (the “Credit Agreement”)
between Royal Gold, Inc., as the U.S. Borrower, RGLD Gold AG, as the Swiss
Borrower, the Guarantors party thereto from time to time, the Lenders named
therein and The Bank of Nova Scotia, as administrative agent for the Lenders

 

Pursuant to the terms of the Credit Agreement, the undersigned hereby
irrevocably notifies you that it wishes to draw down under the Credit Facility
on [date of drawdown] as follows:

Requesting Borrower : ____________________________________

Type of Loan (Base Rate or LIBOR): ____________________________________

Amount:  $________________________________

If LIBOR Loan, Interest Period:  __________________________

[You are hereby irrevocably authorized and directed to pay the proceeds of the
drawdown to _______________ and this shall be your good and sufficient authority
for so doing.]

All capitalized terms defined in the Credit Agreement and used herein shall have
the meanings ascribed thereto in the Credit Agreement.  No Default or Event of
Default has occurred and is continuing or would arise immediately after giving
effect to or as a result of the extension of credit requested hereby.  The U.S.
Borrower represents and warrants that all





10



 

conditions precedent to the Loan requested hereby set forth in Section 12.1 and
Section 12.23 have been, and shall remain, satisfied.

 

 

--------------------------------------------------------------------------------

3 Only applicable to drawdown notice given on the Closing Date.





11



 

DATED the ______ day of _______________, 20___.

 

 

 

ROYAL GOLD, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:





12



 

EXHIBIT D

FORM OF ROLLOVER NOTICE

 

TO:

The Bank of Nova Scotia, as Agent

 

 

 

GWS – Loan Administration and Agency Services
2nd Floor, 720 King Street
Toronto, Ontario M5V 2T3
Attention: Senior Manager
Email: GWSLoanOps.CndCorp.LoanServicing@scotiabank.com

 

 

 

With a copy to:

 

 

 

Corporate Banking – Loan Syndications
40 King Street West, 55th Floor
Toronto, Ontario M5W 2X6
Attention: Managing Director
Facsimile: (416) 866-2009

 

 

RE:

Revolving Facility Credit Agreement dated as of June 2, 2017, as amended,
modified, supplemented or replaced from time to time (the “Credit Agreement”)
between Royal Gold, Inc., as the U.S. Borrower, RGLD Gold AG, as the Swiss
Borrower, the Guarantors party thereto from time to time, the Lenders named
therein and The Bank of Nova Scotia, as administrative agent for the Lenders

 

Pursuant to the terms of the Credit Agreement, the undersigned hereby
irrevocably requests a rollover of outstanding credit under the Credit Facility
on [date of rollover] as follows:

LIBOR Loans

 

 

 

 

 

 

 

Maturity Date of Maturing LIBOR Loan

    

 

 

 

Principal Amount of Maturing LIBOR Loan

 

$

 

 

Portion Thereof to be Replaced

 

$

 

 

Interest Period of New LIBOR Loan

 

 

 

 

months

 

All capitalized terms defined in the Credit Agreement and used herein shall have
the meaning ascribed thereto in the Credit Agreement.  No Default or Event of
Default has occurred and is continuing or would arise immediately after giving
effect to or as a result of the extension of credit requested hereby.





13



 

DATED the _________ day of ________________, 20____.

 

 

 

ROYAL GOLD, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:





14



 

EXHIBIT E

FORM OF CONVERSION NOTICE

 

TO:

The Bank of Nova Scotia, as Agent

 

 

 

GWS – Loan Administration and Agency Services
2nd Floor, 720 King Street
Toronto, Ontario M5V 2T3
Attention: Senior Manager
Email: GWSLoanOps.CndCorp.LoanServicing@scotiabank.com

 

 

 

With a copy to:

 

 

 

Corporate Banking – Loan Syndications
40 King Street West, 55th Floor
Toronto, Ontario M5W 2X6
Attention: Managing Director
Facsimile: (416) 866-2009

 

 

RE:

Revolving Facility Credit Agreement dated as of June 2, 2017, as amended,
modified, supplemented or replaced from time to time (the “Credit Agreement”)
between Royal Gold, Inc., as the U.S. Borrower, RGLD Gold AG, as the Swiss
Borrower, the Guarantors party thereto from time to time, the Lenders named
therein and The Bank of Nova Scotia, as administrative agent for the Lenders

 

Pursuant to the terms of the Credit Agreement, the undersigned hereby
irrevocably requests a conversion of outstanding credit under the Credit
Facility on [date of conversion] as follows:

[Choose as appropriate]

Converting From

Converting Into

LIBOR Loans

LIBOR Loans

 

 

Maturity Date of

 

Maturing LIBOR Loan

 

                                 

 

 

Principal Amount of New

Principal Amount of Maturing

LIBOR Loan

LIBOR Loan

$                               

$                               

 

 

Interest Period of New LIBOR

Portion Thereof to be converted

Loan

$                               

$                               

 

 





15



 

Base Rate Loans

Base Rate Loans

Principal Amount of Base Rate

Principal Amount of Base Rate

Loan to be converted

Loan to be converted

$                               

$                               

 

 

Portion Thereof to be converted

 

 

 

$                               

 

 

All capitalized terms defined in the Credit Agreement and used herein shall have
the meaning ascribed thereto in the Credit Agreement.  No Default or Event of
Default has occurred and is continuing or would arise immediately after giving
effect to or as a result of the extension of credit requested hereby.

 

DATED the _________ day of ________________, 20____.

 

 

 

ROYAL GOLD, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:





16



 

EXHIBIT F

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [•], is by and between
[•], a [•] (the “Joining Party”), and THE BANK OF NOVA SCOTIA, in its capacity
as Administrative Agent (as defined below) under that certain Revolving Facility
Credit Agreement, dated as of June 2, 2017 (together with all amendments,
restatements, amendments and restatements, modifications, revisions, increases,
supplements, extensions, continuations, replacements or refinancings from time
to time in accordance with the terms thereof, the “Credit Agreement”), by and
among ROYAL GOLD, INC., a corporation organized and existing under the laws of
the State of Delaware, as the U.S. Borrower, RGLD Gold AG, a company
incorporated under the laws of Switzerland with its registered address at
Baarerstrasse 71, 6300 Zug, Switzerland (the “Swiss Borrower”, together with the
U.S. Borrower, the “Borrowers” and each individually, a “Borrower”), the
guarantors from time to time party thereto (the “Guarantors”), those banks and
financial institutions identified as a “Lender” on the signature pages thereto
and such other banks or financial institutions as may from time to time become
parties thereto as lenders (collectively, the “Lenders”) and The Bank of Nova
Scotia, as administrative agent (in such capacity, the “Administrative Agent”)
for the Lenders. Capitalized terms used herein but not otherwise defined shall
have the meanings provided in the Credit Agreement.

The Joining Party hereby agrees as follows with the Administrative Agent, for
the benefit of the Lenders:

1.   The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Joining Party will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes under the Credit
Agreement and the other Credit Documents, and shall have all of the obligations
of a Guarantor thereunder as if it had executed the Credit Agreement and the
other Credit Documents to which the existing Guarantors are party on the date
hereof. The Joining Party hereby ratifies, as of the date hereof, and agrees to
be bound by, all of the terms, provisions and conditions contained in the Credit
Documents, as applicable, including without limitation (a) all of the
representations and warranties of the Obligors set forth in Article 10 of the
Credit Agreement and (b) all of the affirmative and negative covenants set forth
in Article 11 of the Credit Agreement. Without limiting the generality of the
foregoing terms of this paragraph 1, the Joining Party unconditionally and
irrevocably jointly and severally guarantees as primary obligor, and not merely
as surety, the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Obligations. If any or all of the
indebtedness becomes due and payable hereunder or under any other Credit
Document, the Joining Party unconditionally promises to pay such indebtedness to
the Administrative Agent and the Lenders, or their respective order, on demand,
together with any and all reasonable costs, fees and expenses which may be
incurred by the Administrative Agent or the Lenders in collecting any of the
Obligations. Notwithstanding any provision to the contrary contained herein or
in any other of the Credit Documents, to the extent the obligations of a
Guarantor shall be adjudicated to be invalid or unenforceable for any reason
(including, because of any applicable Requirement of Law relating to fraudulent
conveyances or transfers or similar principles),





17



 

then the obligations of the Joining Party hereunder shall be limited to the
maximum amount that is permissible under applicable Requirements of Law,
including Debtor Relief Laws.

2.   The Joining Party acknowledges and confirms that it has received a copy of
the Credit Agreement and the schedules and exhibits thereto.

3.   The Borrowers and the Guarantors confirm that all of their obligations
under the Credit Agreement are, and upon the Joining Party becoming a Guarantor,
shall continue to be, in full force and effect.  The parties hereto confirm and
agree that immediately upon the Joining Party becoming a Guarantor, the term
“Obligations”, as used in the Credit Agreement, shall include all obligations of
such Joining Party as a Guarantor under the Credit Agreement and under each
other Credit Document.

4.   The Joining Party hereby agrees that upon becoming a Guarantor it will
assume all Obligations of a Guarantor as set forth in the Credit Agreement.

5.   Each Borrower and the Joining Party agrees that at any time and from time
to time, upon the written request of the Administrative Agent, it will execute
and deliver such further agreements, certificates, documents and instruments and
do such further acts and things as the Administrative Agent may reasonably
request in order to effect the purposes of this Agreement.

6.   This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

7.   This Agreement shall be governed by, construed and interpreted in
accordance with, the laws of the State of New York.

 

[The remainder of this page is intentionally left blank]

 





18



 

IN WITNESS WHEREOF, each of the Borrowers, each of the Guarantors and the
Joining Party has caused this Joinder Agreement to be duly executed by its
authorized officer, and the Administrative Agent, for the benefit of the
Lenders, has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

 

ROYAL GOLD, INC.

 

as U.S. Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

RGLD Gold AG

 

as Swiss Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[●]

 

as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[●]

 

as an Additional Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Acknowledged and accepted:

 





19



 

THE BANK OF NOVA SCOTIA

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 





20



 

EXHIBIT G

FORM OF NOTE

New York, New York

[•], 20

US$[•]

FOR VALUE RECEIVED, the undersigned, ROYAL GOLD, INC., a corporation organized
and existing under the laws of Delaware (the “U.S. Borrower”),  RGLD Gold AG, a
company incorporated under the laws of Switzerland with its registered address
at Baarerstrasse 71, 6300 Zug, Switzerland (the “Swiss Borrower”, together with
the U.S. Borrower, the “Makers”), hereby promise to pay to the order of [•]
 (“Original Lender”) or other holder hereof (with Original Lender and any other
holder hereof sometimes being referred to herein as “Holder”), at the place and
times provided in that certain Revolving Facility Credit Agreement, dated as of
June 2, 2017, by and among the Makers, as the borrowers, the guarantors from
time to time party thereto, as guarantors, Original Lender, those other banks
and financial institutions identified as a “Lender” on the signature pages
thereto and such other banks or financial institutions as may from time to time
become parties thereto as lenders (together with Original Lender, collectively,
the “Lenders”) and THE BANK OF NOVA SCOTIA, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders (together with all
amendments, restatements, amendments and restatements, modifications, revisions,
increases, supplements, extensions, continuations, replacements or refinancings
from time to time in accordance with the terms thereof, the “Credit Agreement”),
the principal sum of [•]  Million Dollars (US$[•]), or, if less, the aggregate
unpaid principal amount of all Loans made by or assigned to Holder under the
Credit Agreement. Subject to the Credit Agreement, the Makers may borrow,
voluntarily repay and reborrow amounts hereunder during the term thereof.
Capitalized terms used in this Promissory Note (this “Note”) and not defined
herein shall have the meanings assigned thereto in the Credit Agreement.

This Note evidences the obligation of the Makers to repay all Loans made by or
assigned to Holder under the Credit Agreement.

Makers further agree to pay and deliver to Holder, when and as provided in the
Credit Agreement, interest on the outstanding principal amount hereof at the
rate and at the times specified in the Credit Agreement. The unpaid principal
amount of this Note from time to time outstanding is subject to mandatory
repayment from time to time as provided in the Credit Agreement. All payments of
principal and interest on this Note shall be payable in lawful currency of the
United States of America in immediately available funds as specified in the
Credit Agreement.

This Note is made by the Makers pursuant to, and is subject to, all of the terms
and conditions of the Credit Agreement. Reference is hereby made to the Credit
Agreement and the documents delivered in connection therewith for a statement of
the prepayment rights and obligations of the Makers and a statement of the terms
and conditions under which the due date of this Note may be accelerated.

In addition to, and not in limitation of, the foregoing and the provisions of
the Credit Agreement, the Makers further agree, subject to any limitation
imposed by applicable law, to pay all expenses, incurred by the Holder hereof in
endeavoring to collect any amounts due and payable hereunder which are not paid
and delivered or otherwise satisfied when due, whether by acceleration or
otherwise, in accordance with Section 8.5 of the Credit Agreement.

The Makers, for themselves and for all endorsers hereof, hereby waive all
requirements as to diligence, notice, demand, presentment for payment, protest
and notice of dishonor.

This Note shall be governed by, construed and interpreted in accordance with the
laws of the State of New York.





21



 

IN WITNESS WHEREOF, the Makers have executed and delivered this Note as of the
date first written above.

 

ROYAL GOLD, INC.

 

as U.S. Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

RGLD GOLD AG

 

as Swiss Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 





22



 

EXHIBIT H

FORM OF TAX CERTIFICATES

 

FORM OF NON-BANK CERTIFICATE

(For Foreign Lenders That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Revolving Facility Credit Agreement dated as of June 2,
2017 (as amended, supplemented or otherwise modified from time to time) (the
“Credit Agreement”), among Royal Gold, Inc., as the U.S. Borrower, RGLD Gold AG,
as the Swiss Borrower, the guarantors from time to time party thereto, each
lender from time to time party thereto and The Bank of Nova Scotia, as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

Pursuant to the provisions of Section 8.6(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the U.S. Borrower within the meaning of Section 881(c)(3)(B) of
the Code, (iv) it is not a “controlled foreign corporation” related to the U.S.
Borrower as described in Section 881(c)(3)(C) of the Code, and (v) no payments
in connection with any Credit Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the U.S. Borrower
with a certificate of its non-U.S. person status on IRS Form W-8BEN or IRS Form
W-8BEN-E.  By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the U.S. Borrower and the Administrative Agent in writing and (ii) the
undersigned shall furnish the U.S. Borrower and the Administrative Agent a
properly completed and currently effective certificate in either the calendar
year in which payment is to be made by the U.S. Borrower or the Administrative
Agent to the undersigned, or in either of the two calendar years preceding each
such payment.

[Signature Page Follows]





23



 

 

[Foreign Lender]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[Address]

 

 

Dated:    ______________________, 20[  ]

 





24



 

FORM OF NON-BANK CERTIFICATE

(For Foreign Lenders That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Revolving Facility Credit Agreement dated as of June 2,
2017 (as amended, supplemented or otherwise modified from time to time) (the
“Credit Agreement”), among Royal Gold, Inc., as the U.S. Borrower, RGLD Gold AG,
as the Swiss Borrower, the guarantors from time to time party thereto, each
lender from time to time party thereto and The Bank of Nova Scotia, as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

Pursuant to the provisions of Section 8.6(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
neither the undersigned nor any of its partners/members claiming the portfolio
interest exemption (the “applicable partners/members”) is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of the applicable
partners/members is a ten percent shareholder of the U.S. Borrower within the
meaning of Section 881(c)(3)(B) of the Code, (v) none of the applicable
partners/members is a “controlled foreign corporation” related to the U.S.
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no payments
in connection with any Credit Document are effectively connected with the
undersigned’s or the applicable partners’/members’ conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the U.S. Borrower
with IRS Form W-8IMY accompanied by one of the following forms from each of the
applicable partners/members: (i) an IRS Form W-8BEN-E or W-8BEN from each
partner/member that is claiming the portfolio interest exemption or (ii) and IRS
Form W-8IMY accompanied by an IRS Form W-8BEN-E or W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (i) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the U.S. Borrower and the Administrative Agent in writing and
(ii) the undersigned shall have at all times furnished the U.S. Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

[Signature Page Follows]





25



 

 

 

 

 

[Foreign Lender]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[Address]

 

 

Dated:    ______________________, 20[  ]

 

 





26



 

FORM OF NON-BANK CERTIFICATE

(For Foreign Participants That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Revolving Facility Credit Agreement dated as of June 2,
2017 (as amended, supplemented or otherwise modified from time to time) (the
“Credit Agreement”), among Royal Gold, Inc., as the U.S. Borrower, RGLD Gold AG,
as the Swiss Borrower, the guarantors from time to time party thereto, each
lender from time to time party thereto and The Bank of Nova Scotia, as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

Pursuant to the provisions of Section 8.6(e) and Section 15.5(b) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the U.S. Borrower within
the meaning of Section 881(c)(3)(B) of the Code, (iv) it is not a “controlled
foreign corporation” related to the U.S. Borrower as described in Section
881(c)(3)(C) of the Code, and (v) no payments in connection with any Credit
Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (i) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding each such payment.

[Signature Page Follows]





27



 

 

 

 

 

[Foreign Participant]]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[Address]

 

 

Dated:    ______________________, 20[  ]

 

 





28



 

FORM OF NON-BANK CERTIFICATE

(For Foreign Participants That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Revolving Facility Credit Agreement dated as of June 2,
2017 (as amended, supplemented or otherwise modified from time to time) (the
“Credit Agreement”), among Royal Gold, Inc., as the U.S. Borrower, RGLD Gold AG,
as the Swiss Borrower, the guarantors from time to time party thereto, each
lender from time to time party thereto and The Bank of Nova Scotia, as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

Pursuant to the provisions of Section 8.6(e) and Section 15.5(b) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its partners/members are the sole beneficial owners of such participation, (iii)
neither the undersigned nor any of its partners/members claiming the portfolio
interest exemption (the “applicable partners/members”) is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of the applicable
partners/members is a ten percent shareholder of the U.S. Borrower within the
meaning of Section 881(c)(3)(B) of the Code, (v) none of the applicable
partners/members is a “controlled foreign corporation” related to the U.S.
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no payments
in connection with any Credit Document are effectively connected with the
undersigned’s or the applicable partners’/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of the applicable
partners/members: (i) an IRS Form W-8BEN-E or W-8BEN from each partner/member
that is claiming the portfolio interest exemption or (ii) and IRS Form W-8IMY
accompanied by an IRS Form W-8BEN-E or W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (i) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing and (ii) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding each
such payment.

[Signature Page Follows]





29



 

 

 

 

 

[Foreign Participant]]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[Address]

 

 

Dated:    ______________________, 20[  ]

 

 

30

